Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.25 Page 1 of 136




                           EXHIBIT 1
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.26 Page 2 of 136




    www.ourdocuments.gov
     www.ourdocuments.gov _                                                                        October 11, 2019


    Transcript of Treaty of Guadalupe Hidalgo (1848)
    TREATY OF PEACE, FRIENDSHIP, LIMITS, AND SETTLEMENT BETWEEN THE UNITED STATES OF
    AMERICA AND THE UNITED MEXICAN STATES CONCLUDED AT GUADALUPE HIDALGO,
    FEBRUARY 2, 1848; RATIFICATION ADVISED BY SENATE, WITH AMENDMENTS, MARCH 10, 1848;
    RATIFIED BY PRESIDENT, MARCH 16, 1848; RAT/FICA T/ONS EXCHANGED AT QUERETARO, MAY
    30, 1848; PROCLAIMED, JULY 4, 1848.

    IN THE NAME OF ALMIGHTY GOD

    The United States of America and the United Mexican States animated by a sincere desire to put an end to
    the calamities of the war which unhappily exists between the two Republics and to establish Upon a solid
    basis relations of peace and friendship, which shall confer reciprocal benefits upon the citizens of both, and
    assure the concord, harmony, and mutual confidence wherein the two people should live, as good
    neighbors have for that purpose appointed their respective plenipotentiaries, that is to say: The President of
    the United States has appointed Nicholas P. Trist, a citizen of the United States, and the President of the
    Mexican Republic has appointed Don Luis Gonzaga Cuevas, Don Bernardo Couto, and Don Miguel
    Atristain, citizens of the said Republic; Who, after a reciprocal communication of their respective full
    powers, have, under the protection of Almighty God, the author of peace, arranged, agreed upon, and
    signed the following: Treaty of Peace, Friendship, Limits, and Settlement between the United States of
    America and the Mexican Republic.

    ARTICLE I
    There shall be firm and universal peace between the United States of America and the Mexican Republic,
    and between their respective countries, territories, cities, towns, and people, without exception of places or
    persons.

    ARTICLE II
    Immediately upon the signature of this treaty, a convention shall be entered into between a commissioner
    or commissioners appointed by the General-in-chief of the forces of the United States, and such as may be
    appointed by the Mexican Government, to the end that a provisional suspension of hostilities shall take
    place, and that, in the places occupied by the said forces, constitutional order may be reestablished, as
    regards the political, administrative, and judicial branches, so far as this shall be permitted by the
    circumstances of military occupation.

    ARTICLE Ill
    Immediately upon the ratification of the present treaty by the Government of the United States, orders shall
    be transmitted to the commanders of their land and naval forces, requiring the latter (provided this treaty
    shall then have been ratified by the Government of the Mexican Republic, and the ratifications exchanged)
    immediately to desist from blockading any Mexican ports and requiring the former (under the same
    condition) to commence, at the earliest moment practicable, withdrawing all troops of the United States
    then in the interior of the Mexican Republic, to points that shall be selected by common agreement, at a
    distance from the seaports not exceeding thirty leagues; and such evacuation of the interior of the Republic
    shall be completed with the least possible delay; the Mexican Government hereby binding itself to afford
    every facility in its power for rendering the same convenient to the troops, on their march and in their new
    positions, and for promoting a good understanding between them and the inhabitants. In like manner
    orders shall be despatched to the persons in charge of the custom houses at all ports occupied by the
    forces of the United States, requiring them (under the same condition) immediately to deliver possession of
    the same to the persons authorized by the Mexican Government to receive it, together with all bonds and
    evidences of debt for duties on importations and on exportations, not yet fallen due. Moreover, a faithful
    and exact account shall be made out, showing the entire amount of all duties on imports and on exports,
    collected at such custom-houses, or elsewhere in Mexico, by authority of the United States, from and after
    the day of ratification of this treaty by the Government of the Mexican Republic; and also an account of the
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.27 Page 3 of 136

    cost of collection; and such entire amount, deducting only the cost of collection, shall be delivered to the
    Mexican Government, at the city of Mexico, within three months after the exchange of ratifications.

    The evacuation of the capital of the Mexican Republic by the troops of the United States, in virtue of the
    above stipulation, shall be completed in one month after the orders there stipulated for shall have been
    received by the commander of said troops, or sooner if possible.

    ARTICLE IV
    Immediately after the exchange of ratifications of the present treaty all castles, forts, territories, places, and
    possessions, which have been taken or occupied by the forces of the United States during the present war,
    within the limits of the Mexican Republic, as about to be established by the following article, shall be
    definitely restored to the said Republic, together with all the artillery, arms, apparatus of war, munitions,
    and other public property, which were in the said castles and forts when captured, and which shall remain
    there at the time when this treaty shall be duly ratified by the Government of the Mexican Republic. To this
    end, immediately upon the signature of this treaty, orders shall be despatched to the American officers
    commanding such castles and forts, securing against the removal or destruction of any such artillery, arms,
    apparatus of war, munitions, or other public property. The city of Mexico, within the inner line of
    intrenchments surrounding the said city, is comprehended in the above stipulation, as regards the
    restoration of artillery, apparatus of war, & c.

    The final evacuation of the territory of the Mexican Republic, by the forces of the United States, shall be
    completed in three months from the said exchange of ratifications, or sooner if possible; the Mexican
    Government hereby engaging, as in the foregoing article to use all means in its power for facilitating such
    evacuation, and rendering it convenient to the troops, and for promoting a good understanding between
    them and the inhabitants.

    If, however, the ratification of this treaty by both parties should not take place in time to allow the
    embarcation of the troops of the United States to be completed before the commencement of the sickly
    season, at the Mexican ports on the Gulf of Mexico, in such case a friendly arrangement shall be entered
    into between the General-in-Chief of the said troops and the Mexican Government, whereby healthy and
    otherwise suitable places, at a distance from the ports not exceeding thirty leagues, shall be designated for
    the residence of such troops as may not yet have embarked, until the return of the healthy season. And the
    space of time here referred to as, comprehending the sickly season shall be understood to extend from the
    first day of May to the first day of November.

    All prisoners of war taken on either side, on land or on sea, shall be restored as soon as practicable after
    the exchange of ratifications of this treaty. It is also agreed that if any Mexicans should now be held as
    captives by any savage tribe within the limits of the United States, as about to be established by the
    following article, the Government of the said United States will exact the release of such captives and
    cause them to be restored to their country.

    ARTICLEV
    The boundary line between the two Republics shall commence in the Gulf of Mexico, three leagues from
    land, opposite the mouth of the Rio Grande, otherwise called Rio Bravo del Norte, or Opposite the mouth of
    its deepest branch, if it should have more than one branch emptying directly into the sea; from thence up
    the middle of that river, following the deepest channel, where it has more than one, to the point where it
    strikes the southern boundary of New Mexico; thence, westwardly, along the whole southern boundary of
    New Mexico (which runs north of the town called Paso) to its western termination; thence, northward, along
    the western line of New Mexico, until it intersects the first branch of the river Gila; (or if it should not
    intersect any branch of that river, then to the point on the said line nearest to such branch, and thence in a
    direct line to the same); thence down the middle of the said branch and of the said river, until it empties into
    the Rio Colorado; thence across the Rio Colorado, following the division line between Upper and Lower
    California, to the Pacific Ocean.

    The southern and western limits of New Mexico, mentioned in the article, are those laid down in the map
    entitled "Map of the United Mexican States, as organized and defined by various acts of the Congress of
    said republic, and constructed according to the best authorities. Revised edition. Published at New York, in
    1847, by J. Disturnell," of which map a copy is added to this treaty, bearing the signatures and seals of the
    undersigned Plenipotentiaries. And, in order to preclude all difficulty in tracing upon the ground the limit
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.28 Page 4 of 136

      separating Upper from Lower California, it is agreed that the said limit shall consist of a straight line drawn
      from the middle of the Rio Gila, where it unites with the Colorado, to a point on the coast of the Pacific
      Ocean, distant one marine league due south of the southernmost point of the port of San Diego, according
      to the plan of said port made in the year 1782 by Don Juan Pantoja, second sailing-master of the Spanish
      fieet, and published at Madrid in the year 1802, in the atlas to the voyage of the schooners Sutil and
      Mexican a; of which plan a copy is hereunto added, signed and sealed by the respective Plenipotentiaries.

      In order to designate the boundary line with due precision, upon authoritative maps, and to establish upon
      the ground land-marks which shall show the limits of both republics, as described in the present article, the
  •   two Governments shall each appoint a commissioner and a surveyor, who, before the expiration of one
      year from the date of the exchange of ratifications of this treaty, shall meet at the port of San Diego, and
      proceed to run and mark the said boundary in its whole course to the mouth of the Rio Bravo del Norte.
      They shall keep journals and make out plans of their operations; and the result agreed upon by them shall
      be deemed a part of this treaty, and shall have the same force as if it were inserted therein. The two
      Governments will amicably agree regarding what may be necessary to these persons, and also as to their
      respective escorts, should such be necessary.

      The boundary line established by this article shall be religiously respected by each of the two republics, and
      no change shall ever be made therein, except by the express and free consent of both nations, lawfully
      given by the General Government of each, in conformity with its own constitution.

      ARTICLE VI
      The vessels and citizens of the United States shall, in all time, have a free and uninterrupted passage by
      the Gulf of California, and by the river Colorado below its confluence with the Gila, to and from their
      possessions situated north of the boundary line defined in the preceding article; it being understood that
      this passage is to be by navigating the Gulf of California and the river Colorado, and not by land, without
      the express consent of the Mexican Government.

      If, by the examinations which may be made, it should be ascertained to be practicable and advantageous
      to construct a road, canal, or railway, which should in whole or in part run upon the river Gila, or upon its
      right or its left bank, within the space of one marine league from either margin of the river, the Governments
      of both republics will form an agreement regarding its construction, in order that ii may serve equally for the
      use and advantage of both countries.

      ARTICLE VII
      The river Gila, and the part of the Rio Bravo del Norte lying below the southern boundary of New Mexico,
      being, agreeably to the fifth article, divided in the middle between the two republics, the navigation of the
      Gila and of the Bravo below said boundary shall be free and common to the vessels and citizens of both
      countries; and neither shall, without the consent of the other, construct any work that may impede or
      interrupt, in whole or in part, the exercise of this right; not even for the purpose of favoring new methods of
      navigation. Nor shall any tax or contribution, under any denomination or title, be levied upon vessels or
      persons navigating the same or upon merchandise or effects transported thereon, except in the case of
      landing upon one of their shores. If, for the purpose of making the said rivers navigable, or for maintaining
      them in such state, it should be necessary or advantageous to establish any tax or contribution, this shall
      not be done without the consent of both Governments.

      The stipulations contained in the present article shall not impair the territorial rights of either republic within
      its established limits.

      ARTICLE VIII
      Mexicans now established in territories previously belonging to Mexico, and which remain for the future
      within the limits of the United States, as defined by the present treaty, shall be free to continue where they
      now reside, or to remove at any time to the Mexican Republic, retaining the property which they possess in
      the said territories, or disposing thereof, and removing the proceeds wherever they please, without their
      being subjected, on this account, to any contribution, tax, or charge whatever.

      Those who shall prefer to remain in the said territories may either retain the title and rights of Mexican
      citizens, or acquire those of citizens of the United States. But they shall be under the obligation to make
      their election within one year from the date of the exchange of ratifications of this treaty; and those who
      shall remain in the said territories after the expiration of that year, without having declared their intention to
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.29 Page 5 of 136

     retain the character of Mexicans, shall be considered to have elected to become citizens of the United
     States.

     In the said territories, property of every kind, now belonging to Mexicans not established there, shall be
     inviolably respected. The present owners, the heirs of these, and all Mexicans who may hereafter acquire
     said property by contract, shall enjoy with respect to it guarantees equally ample as if the same belonged to
     citizens of the United States.

    ARTICLE IX
    The Mexicans who, in the territories aforesaid, shall not preserve the character of citizens of the Mexican
    Republic, conformably with what is stipulated in the preceding article, shall be incorporated into the Union
    of the United States. and be admitted at the proper time (to be judged of by the Congress of the United
    States) to the enjoyment of all the rights of citizens of the United States, according to the principles of the
    Constitution; and in the mean time, shall be maintained and protected in the free enjoyment of their liberty
    and property, and secured in the free exercise of their religion without restriction.

    ARTICLEX
    [Stricken out]

    Article XI
    Considering that a great part of the territories, which, by the present treaty, are to be comprehended for the
    future within the limits of the United States, is now occupied by savage tribes, who will hereafter be under
    the exclusive control of the Government of the United States, and whose incursions within the territory of
    Mexico would be prejudicial in the extreme, it is solemnly agreed that all such incursions shall be forcibly
    restrained by the Government of the United States whensoever this may be necessary; and that when they
    cannot be prevented, they shall be punished by the said Government, and satisfaction for the same shall
    be exacted all in the same way, and with equal diligence and energy, as if the same incursions were
    meditated or committed within its own territory, against its own citizens.

     It shall not be lawful, under any pretext whatever, for any inhabitant of the United States to purchase or
     acquire any Mexican, or any foreigner residing in Mexico, who may have been captured by Indians
     inhabiting the territory of either of the two republics; nor to purchase or acquire horses, mules, cattle, or
     property of any kind, stolen within Mexican territory by such Indians.

    And in the event of any person or persons, captured within Mexican territory by Indians, being carried into
    the territory of the United States, the Government of the latter engages and binds itself, in the most solemn
    manner, so soon as it shall know of such captives being within its territory, and shall be able so to do,
    through the faithful exercise of its influence and power, to rescue them and return them to their country. or
    deliver them to the agent or representative of the Mexican Government. The Mexican authorities will, as far
    as practicable, give to the Government of the United States notice of such captures; and its agents shall
    pay the expenses incurred in the maintenance and transmission of the rescued captives; who, in the mean
    time, shall be treated with the utmost hospitality by the American authorities at the place where they may
    be. But if the Government of the United States, before receiving such notice from Mexico, should obtain
    intelligence, through any other channel, of the existe_nce of Mexican captives within its territory, it will
    proceed forthwith to effect their release and delivery to the Mexican agent, as above stipulated.

     For the purpose of giving to these stipulations the fullest possible efficacy, thereby affording the security
     and redress demanded by their true spirit and intent, the Government of the United States will now and
     hereafter pass, without unnecessary delay, and always vigilantly enforce, such laws as the nature of the
     subject may require. And, finally, the sacredness of this obligation shall never be lost sight of by the said
     Government, when providing for the removal of the Indians from any portion of the said territories, or for its
     being settled by citizens of the United States; but, on the contrary, special care shall then be taken not to
     place its Indian occupants under the necessity of seeking new homes, by committing those invasions which
     the United States have solemnly obliged themselves to restrain.

     ARTICLE XII
     In consideration of the extension acquired by the boundaries of the United States, as defined in the fifth
     article of the present treaty, the Government of the United States engages to pay to that of the Mexican
     Republic the sum of fifteen millions of dollars.
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.30 Page 6 of 136

    Immediately after the treaty shall have been duly ratified by the Government of the Mexican Republic, the
    sum of three millions of dollars shall be paid to the said Government by that of the United States, at the city
    of Mexico, in the gold or silver coin of Mexico. The remaining twelve millions of dollars shall be paid at the
    same place, and in the same coin, in annual installments of three millions of dollars each, together with
    interest on the same at the rate of six per centum per annum. This interest shall begin to run upon the
    whole sum of twelve millions from the day of the ratification of the present treaty by--the Mexican
    Government, and the first of the installments shall be paid-at the expiration of one year from the same day.
    Together with each annual installment, as it falls due, the whole interest accruing on such installment from
    the beginning shall also be paid.

    ARTICLE XIII
    The United States engage, moreover, to assume and pay to the claimants all the amounts now due them,
    and those hereafter to become due, by reason of the claims already liquidated and decided against the
    Mexican Republic, under the conventions between the two republics severally concluded on the eleventh
    day of April, eighteen hundred and thirty-nine, and on the thirtieth day of January, eighteen hundred and
    forty-three; so that the Mexican Republic shall be absolutely exempt, for the future, from all expense
    whatever on account of the said claims.

    ARTICLE XIV
    The United States do furthermore discharge the Mexican Republic from all claims of citizens of the United
    States, not heretofore decided against the Mexican Government, which may have arisen previously to the
    date of the signature of this treaty; which discharge shall be final and perpetual, whether the said claims be
    rejected or be allowed by the board of commissioners provided for in the following article, and whatever
    shall be the total amount of those allowed.

    ARTICLE XV
    The United States, exonerating Mexico from all demands on account of the claims of their citizens
    mentioned in the preceding article, and considering them entirely and forever canceled, whatever their
    amount may be, undertake to make satisfaction for the same, to an amount not exceeding three and one-
    quarter millions of dollars. To ascertain the validity and amount of those claims, a board of commissioners
    shall be established by the Government of the United States, whose awards shall be final and conclusive;
    provided that, in deciding upon the validity of each claim, the boa shall be guided and governed by the
    principles and rules of decision prescribed by the first and fifth articles of the unratified convention,
    concluded at the city of Mexico on the twentieth day of November, one thousand eight hundred and forty-
    three; and in no case shall an award be made in favour of any claim not embraced by these principles and
    rules.

    If, in the opinion of the said board of commissioners or of the claimants, any books, records, or documents,
    in the possession or power of the Government of the Mexican Republic, shall be deemed necessary to the
    just decision of any claim, the commissioners, or the claimants through them, shall, within such period as
    Congress may designate, make an application in writing for the same, addressed to the Mexican Minister of
    Foreign Affairs, to be transmitted by the Secretary of State of the United States; and the Mexican
    Government engages, at the earliest possible moment after the receipt of such demand, to cause any of
    the books, records, or documents so specified, which shall be in their possession or power (or
    authenticated copies or extracts of the same), to be transmitted to the said Secretary of State, who shall
    immediately deliver them over to the said board of commissioners; provided that no such application shall
    be made by or at the instance of any claimant, until the facts which it is expected to prove by such books,
    records, or documents, shall have been stated under oath or affirmation.

    ARTICLE XVI
    Each of the contracting parties reserves to itself the entire right to fortify whatever point within its territory it
    may judge proper so to fortify for its security.

     ARTICLE XVII
     The treaty of amity, commerce, and navigation, concluded at the city of Mexico, on the fifth day of April, A.
     D. 1831, between the United States of America and the United Mexican States, except the additional
     article, and except so far as the stipulations of the said treaty may be incompatible with any stipulation
     contained in the present treaty, is hereby revived for the period of eight years from the day of the exchange
     of ratifications of this treaty, with the same force and virtue as if incorporated therein; it being understood
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.31 Page 7 of 136

     that each of the contracting parties reserves to itself the right, at any time after the said period of eight
     years shall have expired, to terminate the same by giving one yea~s notice of such intention to the other
     party.

    ARTICLE XVIII
    All supplies whatever for troops of the United States in Mexico, arriving at ports in the occupation of such
    troops previous to the final evacuation thereof, although subsequently to the restoration of the custom-
    houses at such ports, shall be entirely exempt from duties and charges of any kind; the Government of the
    United States hereby engaging and pledging its faith to establish and vigilantly to enforce, all possible
    guards for securing the revenue of Mexico, by preventing the importation, under cover of this stipulation, of
    any articles other than such, both in kind and in quantity, as shall really be wanted for the use and
    consumption of the forces of the United States during the time they may remain in Mexico. To this end it
    shall be the duty of all officers and agents of the United States to denounce to the Mexican authorities at
    the respective ports any attempts at a fraudulent abuse of this stipulation, which they may know of, or may
    have reason to suspect, and to give to such authorities all the aid in their power with regard thereto; and
    every such attempt, when duly proved and established by sentence of a competent tribunal, They shall be
    punished by the confiscation of the property so attempted to be fraudulently introduced.

     ARTICLE XIX
     With respect to all merchandise, effects, and property whatsoever, imported into ports of Mexico, whilst in
     the occupation of the forces of the United States, whether by citizens of either republic, or by citizens or
     subjects of any neutral nation, the following rules shall be observed:

            (1) All such merchandise, effects, and property, if imported previously to the restoration of
            the custom-houses to the Mexican authorities, as stipulated for in the third article of this
            treaty, shall be exempt from confiscation, although the importation of the same be prohibited
            by the Mexican tariff.

            (2) The same perfect exemption shall be enjoyed by all such merchandise, effects, and
            property, imported subsequently to the restoration of the custom-houses, and previously to
            the sixty days fixed in the following article for the coming into force of the Mexican tariff at
            such ports respectively; the said merchandise, effects, and property being, however, at the
            time of their importation, subject to the payment of duties, as provided for in the said
            following article.

            (3) All merchandise, effects, and property described in the two rules foregoing shall, during
            their continuance at the place of importation, and upon their leaving such place for the
            interior, be exempt from all duty, tax, or imposts of every kind, under whatsoever title or
            denomination. Nor shall they be there subject to any charge whatsoever upon the sale
            thereof.

             (4) All merchandise, effects, and property, described in the first and second rules, which
             shall have been removed to any place in the interior, whilst such place was in the
             occupation of the forces of the United States, shall, during their continuance therein, be
             exempt from all tax upon the sale or consumption thereof, and from every kind of impost or
             contribution, under whatsoever title or denomination.

             (5) But if any merchandise, effects, or property, described in the first and second rules, shall
             be removed to any place not occupied at the time by the forces of the United States, they
             shall, upon their introduction into such place, or upon their sale or consumption there, be
             subject to the same duties which, under the Mexican laws, they would be required to pay in
             such cases if they had been imported in time of peace, through the maritime custom-
             houses, and had there paid the duties conformably with the Mexican tariff.

             (6) The owners of all merchandise, effects, or property, described in the first and second
             rules, and existing in any port of Mexico, shall have the right to reship the same, exempt
             from all tax, impost, or contribution whatever.

     With respect to the metals, or other property, exported from any Mexican port whilst in the occupation of
     the forces of the United States, and previously to the restoration of the custom-house at such port, no
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.32 Page 8 of 136

    person shall be required by the Mexican authorities, whether general or state, to pay any tax, duty, or
    contribution upon any such exportation, or in any manner to account for the same to the said authorities.

    ARTICLE XX
    Through consideration for the interests of commerce generally, it is agreed, that if less than sixty days
    should elapse between the date of the signature of this treaty and the restoration of the custom houses,
    conformably with the stipulation in the third article, in such case all merchandise, effects and property
    whatsoever, arriving at the Mexican ports after the restoration of the said custom-houses, and previously to
    the expiration of sixty days after the day of signature of this treaty, shall be admitted to entry; and no other
    duties shall be levied thereon than the duties established by the tariff found in force at such custom-houses
    at the time of the restoration of the same. And to all such merchandise, effects, and property, the rules
    established by the preceding article shall apply.

    ARTICLEXXI
    If unhappily any disagreement should hereafter arise between the Governments of the two republics,
    whether with respect to the interpretation of any stipulation in this treaty, or with respect to any other
    particular concerning the political or commercial relations of the two nations, the said Governments, in the
    name of those nations, do promise to each other that they will endeavour, in the most sincere and earnest
    manner, to settle the differences so arising, and to preserve the state of peace and friendship in which the
    two countries are now placing themselves, using, for this end, mutual representations and pacific
    negotiations. And if, by these means, they should not be enabled to come to an agreement, a resort shall
    not, on this account, be had to reprisals, aggression, or hostility of any kind, by the one republic against the
    other, until the Government of that which deems itself aggrieved shall have maturely considered, in the
    spirit of peace and good neighbourship, whether it would not be better that such difference should be
    settled by the arbitration of commissioners appointed on each side, or by that of a friendly nation. And
    should such course be proposed by either party, it shall be acceded to by the other, unless deemed by it
    altogether incompatible with the nature of the difference, or the circumstances of the case.

    ARTICLEXXII
    If (which is not to be expected, and which God forbid) war should unhappily break out between the two
    republics, they do now, with a view to such calamity, solemnly pledge themselves to each other and to the
    world to observe the following rules; absolutely where the nature of the subject permits, and as closely as
    possible in all cases where such absolute observance shall be impossible:

            (1) The merchants of either republic then residing in the other shall be allowed to remain
            twelve months (for those dwelling in the interior), and six months (for those dwelling at the
            seaports) to collect their debts and settle their affairs; during which periods they shall enjoy
            the same protection, and be on the same footing, in all respects, as the citizens or subjects
            of the most friendly nations; and, at the expiration thereof, or at any time before, they shall
            have full liberty to depart, carrying off all their effects without molestation or hindrance,
            conforming therein to the same laws which the citizens or subjects of the most friendly
            nations are required to conform to. Upon the entrance of the armies of either nation into the
            territories of the other, women and children, ecclesiastics, scholars of every faculty,
            cultivators of the earth, merchants, artisans, manufacturers, and fishermen, unarmed and
            inhabiting unfortified towns, villages, or places, and in general all persons whose
            occupations are for the common subsistence and benefit of mankind, shall be allowed to
            continue their respective employments, unmolested in their persons. Nor shall their houses
            or goods be burnt or otherwise destroyed, nor their cattle taken, nor their fields wasted, by
            the armed force into whose power, by the events of war, they may happen to fall; but if the
            necessity arise to take anything from them for the use of such armed force, the same shall
            be paid for at an equitable price. All churches, hospitals, schools, colleges, libraries, and
            other establishments for charitable and beneficent purposes, shall be respected, and all
            persons connected with the same protected in the discharge of their duties, and the pursuit
            of their vocations.

            (2). In order that the fate of prisoners of war may be alleviated all such practices as those of
            sending them into distant, inclement or unwholesome districts, or crowding them into close
            and noxious places, shall be studiously avoided. They shall not be confined in dungeons,
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.33 Page 9 of 136

            prison ships, or prisons; nor be put in irons, or bound or otherwise restrained in the use of
            their limbs. The officers shall enjoy liberty on their paroles, within convenient districts, and
            have comfortable quarters; and the common soldiers shall be dispose( in cantonments,
            open and extensive enough for air and exercise and lodged in barracks as roomy and good
            as are provided by the party in whose power they are for its own troops. But if any office
            shall break his parole by leaving the district so assigned him, or any other prisoner shall
            escape from the limits of his cantonment after they shall have been designated to him, such
            individual, officer, or other prisoner, shall forfeit so much of the benefit of this article as
            provides for his liberty on parole or in cantonment. And if any officer so breaking his parole
            or any common soldier so escaping from the limits assigned him, shall afterwards be found
            in arms previously to his being regularly exchanged, the person so offending shall be dealt
            with according to the established laws of war. The officers shall be daily furnished, by the
            party in whose power they are, with as many rations, and of the same articles, as are
            allowed either in kind or by cornrnutation, to officers of equal rank in its own army; and all
            others shall be daily furnished with such ration as is allowed to a common soldier in its own
            service; the value of all which supplies shall, at the close of the war, or at periods to be
            agreed upon between the respective commanders, be paid by the other party, on a mutual
            adjustment of accounts for the subsistence of prisoners; and such accounts shall not be
            mingled with or set off against any others, nor the balance due on them withheld, as a
            compensation or reprisal for any cause whatever, real or pretended Each party shall be
            allowed to keep a commissary of prisoners, appointed by itself, with every cantonment of
            prisoners, in possession of the other; which commissary shall see the prisoners as often as
            he pleases; shall be allowed to receive, exempt from all duties a taxes, and to distribute,
            whatever comforts may be sent to them by their friends; and shall be free to transmit his
            reports in open letters to the party by whom he is employed. And it is declared that neither
            the pretense that war dissolves all treaties, nor any other whatever, shall be considered as
            annulling or suspending the solemn covenant contained in this article. On the contrary, the
            state of war is precisely that for which it is provided; and, during which, its stipulations are to
            be as sacredly observed as the most acknowledged obligations under the law of nature or
            nations.

    ARTICLE XXIII
    This treaty shall be ratified by the President of the United States of America, by and with the advice and
    consent of the Senate thereof; and by the President of the Mexican Republic, with the previous approbation
    of its general Congress; and the ratifications shall be exchanged in the City of Washington, or at the seat of
    Government of Mexico, in four months from the date of the signature hereof, or sooner if practicable. In
    faith whereof we, the respective Plenipotentiaries, have signed this treaty of peace, friendship, limits, and
    settlement, and have hereunto affixed our seals respectively. Done in quintuplicate, at the city of
    Guadalupe Hidalgo, on the second day of February, in the year of our Lord one thousand eight hundred
    and forty-eight.

     N. P. TRIST
     LUIS P. CUEVAS
     BERNARDO COUTO
     MIGL. ATRISTAIN

     Transcription courtesy of the Avalon Project at Yale Law School.




     Page URL: http://www.ourdocuments.gov/doc.php?doc=26&page=transcript

     U.S. National Archives & Records Administration
     700 Pennsylvania Avenue NW, Washington, DC 20408 • 1-86-NARA-NARA • 1-866-272-6272
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.34 Page 10 of 136




                            EXHIBIT 2
20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.35 Page 1
     452                   THIRTY-FIRST CONGRESS.                       SEss. I.    CH. 50.     1850.

          Proviso.        accordingly : Provided, That such delegate shall receive no highe:
                          sum for mileage than is allowed by law to the delegate from Oregon.
         Lands to be SEc. 15. And be it further enacted, That when the lands in said
      survey!"d: how Territory shall be surveyed under the direction of the government of
      tobed1sposedof, the U mted  •    S tates, preparatory to brmgmg
                                                                 · · · t he same mto
                                                                                  ·    mar k·et, sec-
                          tions numbered sixteen and thirty-six in each township in said Ter-
       Reservation for ritory shall be, and the same are hereby, reserved for the purpose of
      schools.            being applied to schools in said Territory, and in the States and Ter-
                          ritories hereafter to be erected out of the same.
         Judicial dis-       SEc. ] 6. And be it further enacted, That temporarily and until
     tricts: how de- otherwise provided by law, the governor of said Territory may define
     fined.
                          the judicial districts of said Territory, and assign the judges who may
                         be appointed for said Territory to the several districts, and also ap-
                         point the times and places for holding courts in the several counties or
                         subdivisions in each of said judicial districts, by proclamation to be
                         issued by him; but the legislative assembly, at their first or any sub-
                         sequent session, may organize, alter, or modify such judicial districts,
                         and assign the judges, and alter the times and places of holding the
                         courts, as to them shall seem proper and convenient
        The Constitu- SEC. 17. And be it further enacted, That the Constitution, and all
     t\0
         n i nd apy1i;t laws of the United States which are not locally inapplicable, shall have
     u~ s.w!xfended the same force and effect within the said Territory of New Mexico as
     over New Mexi- elsewhere within the United States.
     coProvisions of         SEC. 18. And be it further enacted, That the provisions of this act
     thisacttobesus- be, and they are hereby, suspended until the boundary between the
     pended un~il   th e United States and the State of Texas shall be adjusted; and when
                 18
     ji~~try ad- such adjustment shall have been effected, the President of the United
        Proclamation. State's shall issue his proclamation, declaring this act to be in full force
        See Appendix, and operation, and shall proceed to appoint the officers herein provided
          P· 1oo5.       to be appointed in and for said Territory.
       Citizens' rights SEC. 19. And be it further enacted, That no citizen of the United
     protected.          States shall be deprived of his life, liberty, or property, in said Terri•
                         tory, except by the judgment of his peers and the laws of the land.
                             APPROVED, September 9, 1850.



        Sept. 9, 1850. CHAP. L. - .Bn .Bet for the .Bdmission of the State of California into the Union.
        Preamble.      Whereas the people of California have presented a constitution and
                          asked admission into the Union, which constitution was submitted
                          to Congress by the President of the United States, by message dated
                          February thirteenth, eighteen hundred and fifty, and which, on dnc
                          examination, is found to be republican in its form of government:
        California de- Be it enacted by the Senate and House of Representatives of the
     clared to be one United States of America in Congress assembled, That the State of
     of the United
     States.           California shall be one, and is hereby declared to be one, of the United
                       States of America, and admitted into the Union on an equal footing
                       with the original States in all respects whatever .
       Entitled t!l two SEC. 2. And be it further enacted, That, until the representatives in
     ~~Ji':~!~~:!r- Congress shall be apportioned according to an actual enumeration of
     ation is made. the inhabitants of the United States, the State of California shall be
                       entitled to two representatives in Congress.
        Admitted into     SE.c. 3. And be it further enacted That the smd State of California
     t11e Unionexpress
     certain      upon JS
                       · ad I_DI·tted mto
                                      ·    "-- U mon_
                                          tue     · upo°: the express
                                                                 '             ··
                                                                          con<l~t10n  t h ?I t he p~op Ie
     conditions.       of mid ~ltate, through their legislature or otherwise, sball never rnter•
                       fere with the primary disposal of the public lands within its limits, and
                       shall pass no Jaw and do no act whereby the title of the United States
                       to, ,and right to dispose of, the same shall be impaired or questioned;
-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.36 Page
     THIRTY-FIRST CONGRESS.                   SEss. I.    CH. 51. 1850.                          453
  and that they shall never lay any tax or assessment of any description
  whatsoever upon the public domain of the United States, and in no
  case shall non-resident proprietors, who are citizens of the United
  States, be tued higher than residents ; and that all the navigable
  waters within the said State shall be common highways, and forever
  free, as well to the inhabitants of said State as to the citizens of the
  United States, without any tax, impost, or duty therefor: Provided,                 Proviso.
  That nothing herein contained shall be construed as recognizing or
  rejecting the propositions tendered by the people of California as
  articleE of compact in the ordinance adopted by the convention which
  formed the constitution of that State.
     ArrnovED, September 9, 1850.



       CHAP. LL-An .'let to establish a Territorial Goi,ernment for Utah.             Sept. 9, 1850.
      Be it enacted by the Senate and House qf Re:presentatives of the
   United States of America in Congress assembled, That all that part of              The bTou11:dary
           ·
  the terntory   of t he U mte
                            · d States me
                                       · 1uded wit
                                                 · h'm , t h e ,o
                                                               r. 11 owmg
                                                                       · 1·1m1ts,
                                                                             ·      of the defined
                                                                                    of Utah erntory
  to wit : bounded on the west by the State of California, on the north
  by the Territory of Oregon, and on the east by the summit of the
  Rocky Mountains, and on the south by the thirty-seventh parallel of
  north latitude, be, and the same is hereby, created into a temporary
  government, by the name of the Territory of Utah ; and, wh-en admit-
  ted as a State, the said Territory, or any portion of the same, shall be
  received into the Union, with or without slavery, as their constitution
  mr.y prescribe at the time of their admission : Provided, That nothing              Proviso.
   in this act contained shall be construed to inhibit the government of
  the United States from dividing said Territory into two or more Ter-
  ritories, in such manner and at such times as Congress shall deem
  convenient and proper, or from attaching any portion of said Terri-
  tory to any other State or Territory of the United States.
     SEc. 2. And be it further enacted, That the executive power and                 Executive pow-
  authority in and over said Territory of Utah shall be vested in a gov-            er veS t ed mh_a
  ernor, who shall hold his office for four years, and until his successor          a~;t:snd:fined. lS
  shall be appointed and qualified, unless sooner removed by the Presi-
  dent of the United States. The governor shall reside within said
  Territory, shall be commander-in-chief of the militia thereof, shall
  perform the duties and receive the emoluments of superintendent of
  Indian affairs, and shall approve all laws passed by the legislative
  assembly before they shall take effect: he may grant pardons for
  offe~ces against the laws of said Territory, and reprieves for offences
  agamst the laws of the United States, until the decision of the Presi-
  dent can be made known thereon; he shall commission all officers who
  shall be appointed to office under the laws of the said Territory, and
  shall take care that the laws be faithfully executed.
     SE?· 3. And be it further enacted, That there shall be a secretary               S~cretary: his
  of said Territory, who shall reside therein, and hold his office for four         duties defined.
  years, unless socmer removed by the President of the United States:
  he_shall record and preserve all the laws and proceedings of the legiJ-
  \ative assembly hereinafter constituted, and all the acts and proceed-
  mgs of the governor in his executive department; he shall transmit
  one copy of the laws and one copy of the executive proceedings, on or
  bef?re the first day of December in each year, to the President of the
  Umted States, and, at the same time two copies of the laws to the
  ~Rpeaker of the House of Representatives,
                                          '      and the President of the-
  Senate, for _the use of Congress. And in the case of the death,                     To a?t as goy-
  removal, resignation or other necessary absence of the governor from              erno! rn c~rtain
  the T em·1ory, the secretary
                         '        shall have, and he 1s. here b y auth onze . d     contmgenc1es.
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.37 Page 13 of 136




                            EXHIBIT 3
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.38 Page 14 of 136




                                             THE




               STATUTES OF CALIFORNIA
                                               AN])




                      AMENDMENTS TO THE CODES,
                                            PASSED AT TUE




               THIRTY-SECOND SESSION OF THE LEGISLATURE,

                                         1897.

                   BEGAN ON MONDAY, JANUARY FOURTH, AND ENDED ON SATURDAY,
                        MARCH TWENtlETH, EIGHTEEN HUNDRI.W AND NINETY~SBVEN.




                                       SACRAMENTO:
                 A. J. JOHNSTON,                :     SUPERINTENDENT STATE PRINTING,
                                               1897.
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.39 Page 15 of 136




                                   THJRTY-SECOND SESSION,                                 51
               provided for, shall invite proposals and bids, in one total sum
               or amount, for the performance of all the work and the furnish-
               ing of all the materials called for in the said advertisement
               for the erection of the entire building or buildings. Said
               board or body shall have the right to reject any or all bids,
               when in their judgment the public interests may be thereby
               promoted. Such contract shall be executed on behalf of such Execution
               city, or city and county, by the :Mayor, or President of the ofcontrll.ot.
               Common Council, Board of Supervisors, or other governing
               body oi such city, or city and county, No change in the plans Oh11.ngesin
               or specifications shall be made after proposals for doing work ple.ns, st0•
               and furnishing materials have been called for, nor shall any
               contractor be allowed a claim for work done or materials fur-
               nished in excess of his contract, except on the approval of said
               Common Council, Board of Supenisors or other governing body
                                                        1

               of cities, or cities and counties; pro'Vided, that the aggregate
               cost of any change, or changes, shall not exceed the sum of
                three thousand dollars. All contracts shall be in writing, ;rho she.11
                and shall be carefully drawn by the City Attorney, City and t;:;,,con-
                County Attorney, or other. law officer of such city, or city and
                county, and shall contain detailed specifications of the work
                to be done, the manner in which the same shall be executed,
                the quality of the material, and the time within which the
                same shall be completed; and such penalty for the non-per-
                formance of such contract as said board or body may deem just
                and reasonable. All contracts shall be signed in triplicate- Flan';;
                one copy of which, with the plans and specifications of t.he :I'ii!, ~t~..
                work to be done, shall be filed with the clerk or secretary of ~ 1:ft~!te.
                said board or body, and shall at all times, in office hours, be
                open to the inspection of the public; one, with the plans and
                specifications, shall be kept in the office of said board or body,
                and the other copy, with plans and specifications, shall be
                delivered to the contractor.
                   SEc. 2. This Ao\ shall take effect and be in force from and
                 arter its passag~.

                                        CHAPTER L VI.
                An Act ceding to the United States of America jurisdiction over
                 all lands within this State which have been or may hereafter be
                 acquired by the United States for military purposes.
                                     [Approved March 21 1897,]

                The People of the State of California, represented in Senate and
                                 ABsembZy, do enact as follows:
                  SECTION 1. 'l'he State of California hereby cedes to the Jurlsdlc-

                within this State now held, occupied, or reserved by the Gov•         l~,t
                United States of America exclusive jurisdiction over all lands ~~~t.~er
                ernment of the United States for military purposes or defense, fhc~ni~ed
                or which may hereafter be ceded or conveyed to said United Slate,.
                States for such purposes; provided, that a suffi.~ient description



                                                                             .~   -   .
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.40 Page 16 of 136




                52                                 STATUTES OF CALIFORNIA.

                             by metes and bounds and a map or plat of such lands be filed
                             in the proper office of record in the county in which the same
                             are situated; and pro'IJided further, that this State reserves the
                             right to serve and execute· on said lands all civil process, not
                             incompatible with this cession, and such criminal process a.a
                             may lawfully issue under the authority of this State against
                             any person or persons charged with crimes committed without
                             said lands.
                               SEc. 2. This Act shall take effect immediately.


                                                     CHAPTER LVII.

                             An Act to amend an Act entitled "An Act to create a police
                              relief, health and l{fe ins1'rance, and pension f1'nd in the
                               several counties, cities and co'llrnties, cities, and towns of the
                               State," approved March 4, 1889.
                                                    [Approved March 2, 1897.)

                             The People of the State of Oalifornia, represented in Senate and
                                               Assernbly, do enact as follows:

               Police          SECTION 1.   Section three of the "Act to create a police relief,
               :re11euund.   health and life insurance, and pension fund in the several
                             counties, cities and counties, cities, and towns of the State,"
                             approved March fourth, eighteen hundred and eighty-nine, is
                             hereby amended so as to read as follows:
               QnallHCEL·       Section 3. Whenever any person at the taking effect of this
               tiona to
               receive       Act, or thereafter, sha!l have been duly appointed or selected,
               penalon.      and sworn, and have served for twenty years, or more, in the
                             aggregate, as a member, in any capacity or any rank whatever,
                             of the regularly constituted police department of any such
                             county, city and county, city, or town which. may hereafter
                             be subject to the provisions of tbis Act, so,id board may,
                             if it see fit, order and direct that such person, after becom-
                             ing sixty years of age, be retired from further service in
                             such police department, and from the date of the making of
                             such order the service of such person in such police department
                             shall cease, and such person so retired shall thereafter, during
                             his liletime, be paid from such fund a yearly pension equal to
                             one half of the amount of salary attached to the rank which he
                             may have held in said police department for the period of one
                             year next preceding the date of such retirement.
                                SEc. 2. Section four of said Act is hereby amended so as
                             to read as follows:
               Phyaiea.J.       Section 4. Whenever any person, while serving as a police~
               diBability,   man in any such county, city and county, city, or town, shall
                             become physically disablsd by reason of any bodily injury
                             received in the immediate or direct performance or disc.barge of
                             his duty as suoh ;policeman, said board may, upon his written
                             request, or with~ut such request, if it deem it to be !or the good



                                              .1
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.41 Page 17 of 136




                            EXHIBIT 4
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.42 Page 18 of 136




                            EXHIBIT 4
         Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.43 Page 19 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844
                      -- .. ,..,__.,   ..                                                                               Acctg Rev. 09.2018

      L!NCOl..J'-1
    MILITARY
    !
         }-{OUSING"
                                   Marine "UNIT DIARY" Form
                                        I START I                    INTERSITETRANSFERFROM: _ _ _ _ _ __



        NAME:
        SOCIAL SECURITY NUMBER:
        RANK/ RATE/ ADMIN RUC:                                 E06

        ALLOTMENT START DATE:                                  01/18/19

        MOVE IN DATE:                                          01/18/19

        TENANT CODE:                                           m0446189

        TELEPHONE NUMBER:                                      (951) 491-3716


                                                                                                       For Accounting Use Only
                            UIC#             Property Code           Property Name                        Stop Date:
          Phase I       N00242
                                                                                                                    ------
                                                                                                          Start Date:
          Phase II      N00245
                                                                                                                    ------
                                                                                                           To change UIC # only
         Phase Ill      M67865                   63143                Town homes                    Current Phase:
        Seal Beach       N47615                                                                     Change Phase to:
         El Centro       N60042                                                                      Printed Name:
                                                                                                    Approved by:


        THIS CERTIIES LINCOLN MILITARY HOUSING TO RECEIVE MY BAH DIRECTLY BY THE "UNIT DIARY" THIS WILL WITHDRAW MY
                          ENTIRE BAH WHICH WILL COVER ALL RENT PLUS UTILITIES FOR THE PREVIOUS MONTH.
                                                   DO NOT START ALLOTMENT@ COMMAND!


                                                                                 fios
        ***I understand that even if my allotment does not start at the initial~ ~ e n t will eventually start and
        I must check my LES monthly to see when the allotment has started.          (Initials) •••

                                                                               1/17/2019
                                                                              Date Signed


        Lincoln Representative:             Brittany Roberts                     District Telephone #:    (858) 397-1012
               (Printed Name)



    ..Please re-start this Diary if you have a PCA (Permanent Change of Assignment) within San Diego.'"'



    CONTACTINFO ONLY-

    Diane Alvarado                                             619.556.9243                 diana.alvarado1@nayy.mil
    Rosa Alcala                                                619.556.8863                 rosa.alcala@navy.mil




   Contact your District Office if you have any questions                                          Submit COPY to Rosa at Navy Housing
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.44 Page 20 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844



                                                             LEASE AGREEMENT
        COMMUNITY Miramar Townho
        UNIT NUMBER      15820              UNIT ADDRESS     1582-Black Eagle Dr Unit D                                UNITTYPE      2 bedroom, 1
                                                                                                                       bath
        CITY San   Die 0                    COUNTY San Die 0            STATE California                               ZIP 92126
        1. CURRENT DATE                     2. LEASE COMMENCEMENT DATE (MM/DD/YYYY)                          3. LEASE END DATE (MM/DD/YYYY)
        (MM/DDNYYY)                         01/18/2019                                                       02/17/2019
        01/17/2019
                                     AL S RESPONSIBLE FOR LEASE
                                         b. Pay Grada       c. Branch                          d. Duty station/ UIC
                                           E06                      Marines                    M01465
                                           b.                       C.

                                                                                   Monthly Amount: $_BAH_, subject to adjustment as provided
        5. MONTHLY RENT
                                                                                   inSection5
                                                                                   $ 0.00, to be held at the following federally Insured bank, subject
        6. SECURITY DEPOSIT (If applicable, saa,Sactlon 6 balow)                   to the terms of this Lease:

                                                                                   $25.00 per occurrence (applied If Rent Is received after the fifth
        7.    LATECHARGE                                                           day of the month following date due: Rent Is due In arrears, on
                                                                                   the last da of each calendar month
        8. REFUSED PAYMENT CHARGE                                                  $25.00 for each refused payment

        9. UTILITIES PAID BY OWNER: Except as otherwise set forth in Section 9 of this Lease, rent Includes the following utlllHes and services:
        water, sewer, trash and consum tion of as, oil and steam
        10. RENT PAYABLE TO MANAGEMENT OFFICE:
                  San Die o Famil Housin , LLC, at the General Mana ement Office desi nated in the attached Communi              Policies.


        1a. NAME (Last, First, Middle Initial)                                                      b. DATE OF BIRTH        c. RELATIONSHIP
                                                                                                                               Child

        3a.
        4a.
        5a.                                                                                         b.
        6a.                                                                                         b.
        12. EMERGENCY CONTACT
        a. NAME                                  b. RELATIONS I          th
              13. SPECIAL PROVISIONS ,!\ND ADDITION.AL AGREEMENTS:
               Flat rent per month $2075 Flat rent 04/05/2018




                                                                                                                              1 OF 14
              4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.45 Page 21 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844

                                                             LEASE AGREEMENT

        READ AND ACCEPTED BY:




                                                                               PRINTED NAME
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California limited llability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership, its authorized agent
                       ("';Ooe;u~1<11,,.r:lbt:


              By:
              Name:
                       ~~:.'it:1:1erts
              Title:    LMM Repr eserrtative




                                                                                                            20F 14

             4826-7713-2879.l I
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.46 Page 22 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                          LEASE AGREEMENT


            THIS LEASE AGREEMENT (this "Lease") is made on the "Current Date" listed in Box 1 of Page 1, between San
            Diego Family Housing, LLC (the "Owner"}, acting by and through its authorized agent, Lincoln Military Property
            Management LP ("Agent'') and the individuals referenced in this Lease in Box 4 of Page 1 (collectively referred to as
            "Resident").

            THE PARTIES AGREE AS FOLLOWS:

            1.   Parties to Lease. Subject to the terms and conditions of this Lease, Owner rents to Resident and Resident
                 rents from Owner, the unit referenced on Page 1 of this Lease (the "Premises"). The Premises is to be used for
                 residential use only, with exceptions permitted solely upon written approval of Owner. The Premises is managed
                 by Agent. Agent's address and phone number are specified in Box 10 of Page 1. Agent is authorized to manage
                 the Premises on behalf of Owner and to give and accept notices, demands and service of process on behalf of
                 the Owner.

            (a) Military Eligibility: Resident's eligibility for residing in the Premises is conditioned upon their continuous
                     eligibility for Military Family Housing under Navy regulations/instructions/rules, this Lease, and any
                     applicable local, state and/or federal laws.

            (b) Change in Eligibility Status: Resident agrees to immediately notify Owner and Agent in writing of any such
                   change in referral eligibility status. If Resident becomes ineligible and does not notify Owner and Agent, and
                   fails to vacate the Premises, Resident is in material breach of this Lease and is subject to legal action to
                   recover possession of the Premises and for all outstanding monies due under the terms of this Lease. In
                   addition, Resident agrees to be liable for the full market rent of the Premises, calculated from the time
                   Resident became ineligible until the time he or she vacates the Premises.

            2.   Premises. The Premises is located in the community and state identified at the top of Page 1 of this Lease. The
                 temn "Premises" includes the housing unit identified at the top of Page 1 of this Lease, as well as the associated
                 front and back yards, garage, driveway, designated storage unit, designated parking, and carport, as applicable.

            3.   Term/Automatic Renewal. The initial term of this Lease is for the period commencing on the date set forth in
                 Box 2 of Page 1 and ending on the date set forth in Box 3 Page 1. After expiration of the initial term, this Lease
                 will automatically convert to a month-to-month tenancy. Owner may terminate this Lease at the expiration date
                 by giving Resident at least 30 days (or 60 days if Resident has occupied the Premises for more than one year)
                 written notice before the expiration date above or, if this Lease has renewed on a month-to-month basis, Owner
                 may terminate this Lease by giving Resident at least 30 days (or 60 days if Resident has occupied the Premises
                 for more than one year) written notice before such termination. Resident may terminate this Lease at the
                 expiration date by giving the Owner at least 30 days written notice before the expiration date above or, if this
                 Lease has renewed on a month-to-month basis, Resident may terminate this Lease by giving Owner at least 30
                 days written notice before such termination.

            4.   Compliance with Laws. Resident shall comply with all state and federal laws applicable to this Lease and
                 Resident's use of the Premises.

            5.   Rent. Except as otherwise set forth in Section 9 of this Lease, the rent and Owner provided utilities ("Rent'') shall
                 be an amount not to exceed the Basic Allowance for Housing ("BAH") at the With Dependents rate for Resident's
                 duty station and military grade if the Resident's duty station is at Naval Base San Diego or a Naval Installation in
                 California, or at the With Dependents rate that would be charged for the Resident's military grade at the
                 Premises if the Resident's duty station is not at Naval Base San Diego or a Naval Installation in California. Rent
                 shall be payable in arrears on the first day of the month for the previous month's rent. The monthly Rent
                 installment will begin in the amount set forth in Box 5 on Page 1 of this Lease, due in accordance with the
                 payment option (allotment or direct payment) as selected below. If more than one Resident is a service member,
                 the Rent for the Premises will be equal to the BAH of the senior Resident service member at the With
                 Dependents rate. Except as otherwise set forth in Section 9 of this Lease, rent includes the following utilities and
                 services: water, sewer, trash and reasonable consumption of gas, oil, steam and electric.




            4826-7713-2879.ll
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.47 Page 23 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                         LEASE AGREEMENT



                  If Resident's BAH rate changes at any time for any reason, Resident must notify Owner within fifteen (15)
                  business days of the change. Resident shall be responsible for the payment of Rent at the changed rate from
                  the effective day of any change and payable when received by Resident. Resident agrees that the foregoing
                  constitutes effective notice from the Owner that the increase in the amount of the monthly Rent will take effect
                  upon any increase in Resident's applicable BAH. In the event the Resident becomes ineligible for BAH, the Rent
                  will be equal to the Resident's BAH immediately prior to the Resident's ineligibility. Resident shall deliver to
                  Owner a security deposit equal to one month's base rent (set forth in Box 5 on Page 1 of this Lease) within
                  fifteen {15) business days of the change in eligibility, and notwithstanding anything to the contrary herein, Rent
                  shall be payable in advance on the first day of each month.

                  If this Lease begins after the 1st day of the month, Resident shall pay the prorated amount upon the first day of
                  the following month. Rent not paid by the 5th calendar day after the due date will be considered late and will be
                  subject to a late charge as set forth in Box 7 of Page 1. Late charges do not apply to Resident choosing to pay
                  Rent by allotment when the allotment is not received by Owner due to causes outside of Resident's control.
                  Rent and all other charges owed by Resident pursuant to this Lease and not paid by Allotment will be payable by
                  personal check, certified check, cashier check, Electronic Funds Transfer (EFT), or money order at the address
                  specified in Box 10 on Page 1.

                   X       Allotment Option: Resident chooses to pay Rent through allotment from the senior service member
                  Resident's pay account to Owner. Resident is responsible for paying all rent and charges due until the Allotment
                  {defined below) has commenced. If Resident is not receiving Resident's BAH at the time of entering into this
                  Lease, payment is not due until the date the Resident receives it, but Rent is owed from the Commencement
                  Date of this Lease. The Allotment will be increased/decreased by Resident when increases/reductions occur to
                  the senior service member Resident's BAH rate. It is Resident's responsibility to make adjustments in the
                  Allotment to reflect any changes in Resident's BAH rate. Resident shall execute all required documents that are
                  necessary to make monthly payments ("Allotmenr} equal to the amount set forth in Box 5 on Page 1 of this
                  Lease (as may be modified by Box 13 on Page 1 of this Lease.) at Lease signing and agrees to take no action to
                  terminate such Allotment without making arrangements with Owner. If Resident's Allotment is terminated while
                  Resident is still in possession of the Premises without written permission from Owner, Resident will be
                  considered in material breach of this Lease, unless such termination is beyond Resident's fault or control.
                       001::uSI r,,ad b ..

                                                                                                (Sign here to accept this option}
                       81\11021/188010420...
                            Direct Payment Option: Resident chooses to make Rent payments directly to the Owner, in arrears, on
                  the last day of each month, without notice, to the Owner's office specified in Block 10 on Page 1, or to such other
                  person or at such other address as Owner may provide to Resident. A security deposit equal to one month's
                  Rent is being held at the bank identified in Box 6 on Page 1 ("Security Deposit'').
                                                                                                (Sign here to select this option)


                  RENT IS PAYABLE, IN ARREARS, ON THE FIRST DAY OF EACH MONTH. FOR EXAMPLE, IF THE
                  RESIDENT TAKES POSSESSION ON APRIL 1ST, THEN THE FIRST MONTH'S RENT IS DUE ON MAY 1•t•
                  THEREFORE, IF THIS LEASE TERMINATES ON NOVEMBER 15™, THE RESIDENT WILL OWE FIFTEEN
                  DAYS OF RENT (FOR NOVEMBER 1- NOVEMBER 15) UPON TERMINATION OF THIS LEASE AND MAY
                  OWE MORE IF THE PREMISES IS DAMAGED OR IF RESIDENT IS IN DEFAULT UNDER THIS LEASE.

             6.   Security Deposit. If Resident has chosen the direct payment option for Rent, the Security Deposit is due and
                  payable on the date in Block 2 of Page 1 of this Lease, in the amount set forth in Block 6 of Page 1 of this Lease.
                  The Security Deposit, if any, will be held at the bank set forth in Block 6 of Page 1 of this Lease, or such other
                  bank as may be selected by Owner with notice to Resident. All or any portion of the Security Deposit may be
                  used, as reasonably necessary, to: (i) cure Resident's default in payment of Rent (which includes late charges,
                  return payment fees or other sums due); (ii) repair damage, excluding ordinary wear and tear, caused by
                  Resident, Occupant, Guest or licensee of Resident; (iii) clean Premises, if necessary, upon termination of the
                  tenancy; and (iv) replace or return personal property or appurtenances.




            4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.48 Page 24 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                           LEASE AGREEMENT


                  SECURITY DEPOSIT SHALL BE REQUIRED UNLESS THE ALLOTMENT OPTION ABOVE IS SIGNED. THE
                  SECURITY DEPOSIT SHALL NOT BE USED BY RESIDENT IN LIEU OF PAYMENT OF LAST MONTH'S
                  RENT.

                  If all or any portion of the Security Deposit is used during the tenancy, Resident agrees to reinstate the Security
                  Deposit within five (5) days after written notice is delivered to Resident. Within twenty-one (21} days after
                  Resident vacates the Premises, Owner shall furnish or return by personal delivery or first class mail postage
                  prepaid to Resident: (1) an itemized statement indicating the amount of any security deposit received and the
                  basis for its disposition; and (2) any remaining portion of the Security Deposit.

                  Security deposit will not be returned until all Residents, Occupants and Guests have vacated the Premises. Any
                  security deposit returned by check shall be made out to all Residents named on this Lease, or as subsequently
                  modified.

            7.    Late Charge/Refused Payment Charge. Resident acknowledges late payment of Rent or the refusal of an
                  Allotment or EFT payment may cause Owner to incur costs and expenses, the exact amounts of which are
                  extremely difficult and impractical to determine. These costs may include, but are not limited to, processing,
                  enforcement and accounting expenses, and late charges imposed on Owner. If any installment of Rent due from
                  Resident is not received by Owner or postmarked by the 5th calendar day after the date due, unless paid by
                  Allotment, Resident shall pay to Owner a late charge for such monthly installment as set forth in Box 7 of Page 1
                  ("Late Charge").

                  Resident and Owner agree that the Late Charge represents a fair and reasonable estimate of the costs Owner
                  may incur by reason of Resident's late or returned payment. Any Late Charge shall be paid with the current
                  installment of Rent. Owner's acceptance of any Late Charge shall not constitute a waiver as to any default of
                  Resident. Owner's right to collect a Late Charge shall not be deemed an extension of the date Rent is due under
                  Section 5 or prevent Owner from exercising any other rights and remedies under this Lease and as provided by
                  law.

                  If an Allotment is refused {thereby causing the rent to be late}, Resident shall pay to Owner a refused payment
                  charge as set forth in Box 8 of Page 1 ("Refused Payment Charge"}.

                  Checks returned due to insufficient funds will not be re-deposited. If a check is returned to the Owner, the
                  Resident will be served legal notice and assessed a twenty-five dollar ($25.00) fee. For future payment, the
                  Resident will be required to pay by certified check or money order. If the Resident does not redeem the returned
                  check with a money order or cashier's check by the expiration of legal notice, the Owner may initiate eviction
                  proceedings.

             8.   Condition of Premises Upon Commencement Date.                (Select A or B below, as applicable, and strike the
                  alternate provision.}

                  A. FOR RESIDENTS NOT IN POSSESSION AT TIME OF LEASE SIGNING:

                         Owner and Resident have jointly examined the Premises and are satisfied with its physical condition, order,
                         and repair. Owner has provided Resident with a Move-In Condition Form, which they have jointly signed.
                         Within five (5) days after the later of (i} the date on which the Resident takes occupancy of the Premises or
                         (ii} commencement of this Lease, Resident shall provide Owner with a list of any other items that are
                         damaged or not in operable condition. A Move-In Condition Form and an Inventory Report will be provided
                         to Residents occupying Premises with furnishings.

                         Resident accepts the Premises "as is" as of the date in Block 2 on Page 1 of this Lease and acknowledges
                         receipt of a copy the Move-In Condition Form, which has been signed by the Owner and the Resident.

                  B. FOR RESIDENTS IN POSSESSION AT TIME OF LEASE SIGNING:

                         Resident acknowledges that it is in possession of the Premises on the date in Block 2 on Page 1 of this
                         Lease and Resident accepts the Premises "as is" as of the date Resident commenced occupancy of the
                         Premises, which condition is described in Resident's original Move-In Condition Form, a copy of which will
                         be filed with the Owner upon receipt and will be provided to Resident upon request.


            4826-7713-2879.l 1
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.49 Page 25 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                          LEASE AGREEMENT


            9.   Utilities. Rent includes the following utilities and services: water, sewer, trash and consumption of gas, oil,
                 steam and reasonable consumption of electric. Resident shall be responsible for any other services directly
                 contracted with the service provider (e.g., the payment of telephone, cable and internet, to the extent not
                 provided to the Premises by Owner). Notwithstanding the foregoing, the Owner has agreed to implement the
                 Resident Energy Conservation Program (RECP) more particularly described in the RECP Addendum attached to
                 this Lease. Such RECP Addendum contains additional tenms and conditions that govern the consumption and
                 payment of certain utilities by Resident.

            10. Occupancy and Permitted Use. Only people listed in Box 4 and Box 11 of Page 1 may occupy the Premises.
                Residents may not allow any person not listed in this Lease to reside in the Premises in excess of fourteen (14)
                consecutive days and not more than thirty (30) days during any one-year period, without Owner approval.
                Owner may approve requests on a case-by-case basis. Residents must notify Owner, in writing and in
                accordance with the Community Policies (a copy of which is attached hereto and incorporated herein by
                reference) (the "Community Policies"), of Guests who plan to stay for more than fourteen (14) consecutive days.
                Resident shall infonm Owner of any change in occupants to be listed in Box 11 of Page 1. Resident agrees to
                use and maintain the Premises as a private residence only, except as permitted solely upon written approval of
                Owner.

            11. Occupancy. If, at the commencement of the Term, Owner is unable to deliver possession of the Premises for
                any reason: (i) Resident shall not be obliged to pay Rent until possession is delivered; (ii) Owner, at its option,
                may relocate Resident to another comparable Premises in the Community; and (iii) if possession is not delivered,
                or Resident is not relocated, as specified above, then Resident shall have the right to terminate this Lease by
                giving Owner no less than three {3} business days' written notice prior to Owner's delivery of possession.

            12. Pets. No animal or pet shall be kept on or about the Premises except for those used as service or guide animals
                and those included in the Community Policies, even temporarily, without Owner's prior written consent. The
                Resident must sign a separate Cat and Dog Addendum prior to allowing any cat or dog to be on or in the
                Premises. The Cat and Dog Addendum is incorporated into and becomes a part of the tenms of this Lease.

            13. Water..Filled Furniture. Resident shall not use or have waterbeds or other water-filled furniture or other water-
                filled personal property on the Premises unless: (i) Resident maintains a valid water damage insurance policy
                and provides Owner with a copy; and (ii) the water-filled furniture or other water-filled personal property conforms
                to the floor load capacity of the Premises. Water-filled personal property does not include a single 20-gallon or
                less aquarium for pet fish.

            14. Rules/Regulations. Resident agrees to comply with Owner rules and regulations that are included in the
                Community Policies and from lime to lime posted in the Community or delivered to Resident. Resident shall not,
                and shall ensure that Occupants, Guests and licensees of Resident shall not, disturb, annoy, endanger or
                interfere with other residents of the Community, or use the Premises for any unlawful purposes, including, but not
                limited to, using, manufacturing, selling, storing or transporting illicit drugs or other contraband, or violate any law
                or ordinance, or commit a waste or nuisance on or about the Premises. Resident has been provided with and
                acknowledges receipt of a copy of the Community Policies including the Rules and Regulations. In addition,
                Resident acknowledges that Owner may, with written notice provided to Resident in accordance with applicable
                law, to revise or otherwise update the Community Policies from time to time during the Lease term and Resident
                agrees to comply with such updated Community Policies.

            15. Alterations/Decorating. Unless otherwise allowed by law or with the prior written consent of Owner, (i)
                Resident shall not make any alterations or improvements in or about the Premises including: exterior painting,
                wallpapering, adding or changing locks, or using screws, fastening devices, large nails or adhesive materials
                upon the walls of the Premises, (ii) Owner shall not be responsible for the costs of alterations made by Resident,
                Occupant or Guest, (iii) Resident shall not deduct from Rent the costs of any alterations or improvements, and
                (iv) any deduction made by Resident shall be considered unpaid Rent. Resident agrees to indemnify and hold
                harmless Owner as to any mechanics lien recordation or proceeding caused by Resident's, Occupant's or
                                               0
                Guest's action or inaction. A mechanics lien" is a workman's claim against property owners for the value of work
                perfonmed for which the workman has not been compensated. Residents are only authorized to affix pictures
                with small nails in the walls and to hang window treatments with tension rods or hardware that is already installed
                in the Premises. Residents of historic homes must comply with further restrictions as outlined in the Historic
                Homes Addendum. Notwithstanding the foregoing, Resident may submit a request to Owner, in writing, for
                reasonable accommodation of the dwelling for a bona fide medical condition. Such requests shall be reviewed by
                Owner and granted on a case by case basis.


            4826-7713-2879.11
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.50 Page 26 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                         LEASE AGREEMENT


            16. Maintenance. Resident shall properly use, operate and safeguard the Premises, including if applicable, any
                privately fenced yard, furniture, furnishings and appliances, and all mechanical, electrical, gas and plumbing
                fixtures, and keep them and the Premises clean and sanitary. Resident shall report all needed repairs to the
                Owner (the procedure for requesting repairs and emergency services is addressed in the Community Policies).
                Resident shall be responsible for checking and maintaining ail smoke and carbon monoxide detectors and any
                additional phone lines installed for personal use beyond the line the Owner shall provide and maintain. Resident
                shall immediately notify Owner, in writing, of any problem, malfunction or damage. Resident shall be charged for
                damages caused by Resident, Occupant, pets, Guests or licensees of Resident, excluding ordinary wear and
                tear. Resident shall be charged for ail damage to the Premises as a result of failure to report a problem in a
                timely manner. Resident shall be charged for repair of drain blockages or stoppages caused by Resident,
                Occupant or Guests. Resident's failure to properly use, operate or maintain any item for which Resident is
                responsible shall give Owner the right to hire someone to perform such maintenance and charge Resident to
                cover the cost of such maintenance. Maintenance of the landscaping is the responsibility of the Owner, with the
                exception of any fenced area, which is the responsibility of the Resident.

            17. Waiver. The waiver of either party of any breach will not be construed to be a continuing waiver of any later
                breach. If Owner receives the Rent with the knowledge of any violation of this Lease, this will not be deemed a
                waiver of the breach. No waiver by either party will exist unless made in writing and signed by all parties to this
                Lease.

             18. Joint and Individual Liability. lflhere is more than one Resident, each one shall be individually and completely
                 responsible for the performance of ail obligations of Resident under this Lease, including, but not limited to, any
                 damage caused to the Premises or Community by the Resident, Occupant or Guest, jointly with every other
                 Resident, and individually, whether or not in possession.

             19. Entry onto the Premises. The Owner or its representatives may enter the Premises as follows:

                 (1) without notice in case of an emergency or when the Resident has abandoned or surrendered the Premises;

                 (2) upon forty-eight (48) hours written notice to Resident to (a) make necessary or agreed repairs, alterations or
                 improvements, (b) supply necessary or agreed services, (c) accomplish preventive maintenance, or (d) exhibit
                 the Premises to prospective or actual purchasers, mortgagees, tenants, workers or contractors; or

                 (3) oral or other permission provided by Resident to the Owner or its representatives to (a) make necessary or
                 agreed repairs, alterations or improvements, (b) supply necessary or agreed services, (c) accomplish preventive
                 maintenance, or (d) exhibit the Premises to prospective or actual purchasers, mortgagees, tenants, workers or
                 contractors; or

                 (4) as otherwise allowed by law.

                 Resident may be present; however, entry is not conditioned upon Resident's presence. Except in cases of
                 emergency, entry will be during normal business hours, 8:00 a.m. to 5:00 p.m. Monday through Friday, 9:00 a.m.
                 to 1:00 p.m. Saturday (except national holidays). Resident agrees that forty-eight (48) hours shall be reasonable
                 and sufficient notice.

             20. Assignment and Sublet. Resident shall not sublet ail or any part of the Premises, or assign or transfer this
                 Lease or any interest in ii. Any assignment, transfer or subletting of the Premises or this Lease by voluntary act
                 of Resident, operation of law or otherwise, shall be null and void and, at the option of Owner, terminate this
                 Lease.

             21. Breach by Resident. If Resident breaches this Lease, Owner will be allowed, at Owner's discretion, but not by
                 way of limitation, to exercise any or all remedies provided under applicable law, including the right to recover the
                 amount by which the unpaid Rent for the balance of the Term exceeds the amount that Owner reasonably could
                 have obtained by reletting the Premises.

             22. Subordination. This Lease and Resident's rights hereunder are subject and subordinate to ail present and
                 future financings secured by property of which the Premises is a part (i.e., lenders with a mortgage lien on the
                 Premises are not bound by the terms of this Lease).



             4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.51 Page 27 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                            LEASE AGREEMENT


            23. Right to Relocate.       Owner reserves the right to relocate Resident due to construction and renovations or
                 habitability conditions. Owner will give Resident no less than a 45-day advance notice. In connection with a
                 relocation due to construction or renovation work, Owner and Resident shall allocate the costs of relocation as
                 set forth in the Construction and Relocation Rider attached hereto. Relocation expenses resulting from
                 habitability deficiencies caused by the Resident, Occupant, or Guests will be at the expense of the Resident. In
                 connection therewith, Resident shall also pay the cost to repair such habitability deficiencies.

            24. Hold Harmless. Resident agrees that Owner, Agent and their representatives do not guarantee, warrant or
                 assure the personal security of Resident or other Occupants. Owner and Agent shall not be liable for death,
                 losses or damages to person or property of Resident, Guests or Occupants, caused by theft, burglary, rape,
                 assault, battery, arson, mischief, war, terrorism, vandalism, fire, smoke (including second-hand smoke from other
                 residences), water, lightning, rain, flood, hail, explosion, sonic boom, interruption of, or spike in, utilities, electrical
                 shock, latent defects, acts of nature or unexplained phenomena, lack of access to land under the control of the
                 Federal Government, acts of other Residents, Occupants or Guests or from any cause other than Owner's or
                 Agent's gross negligence or willful misconduct or as otherwise provided by law. Except with respect to liability of
                 Owner or Agent arising under law, Resident will indemnify and hold harmless Owner, Agent and their
                 representatives from any and all liability including attorneys' fees due to death, loss or damage to the person or
                 property of the Resident, Occupants or others present at the Community with the Resident's consent from any
                 cause other than Owne~s or Agent's gross negligence or willful misconduct, and from any liabilities arising as the
                 result of acts or omissions of the Resident, Occupants or others present at the Community with Resident's
                 consent. Owner shall not be liable to Resident for any lack of access to the Premises, the Community, or
                 any other land under the control of the Federal Government.

            25. Renter's Insurance.
                a)  Owner does not provide content insurance coverage to Resident families. Resident is strongly advised to
                    carry, at its expense, Resident's own insurance (i.e., "renter's insurance") to protect Resident from any loss
                       or damage within the occupied unit.

                 b)    Resident expressly acknowledges that neither Owner nor Agent has made any representations,
                       agreements, promises, or warranties regarding security at the community or premises. Owner and Agent
                       shall have no duty regarding security at the Community other than to make necessary repairs to security
                       devices to the extent provided by this Lease Agreement. Resident understands that Owner and/or Agent
                       may elect to retain one or more independent contractors for lockouts, disturbances, and problems similar in
                       nature. Resident agrees the independent contractor is neither a police force nor a guaranteed deterrent to
                       crime and that Owner and Agent have assumed no responsibility through the retention of the independent
                       contractor. Resident understands and agrees that Owner and/or Agent may alter or cancel the
                       independent contractor without Resident's knowledge or consent. Further, Resident understands and
                       agrees that Owner and Agent have no obligation or liability for the acts or omissions of the independent
                       contractor or other third parties, whether negligent, except as required by law. In the event of criminal
                       activity, Resident should contact the police department immediately. Resident understands that any
                       protective steps Owner or Agent has taken are neither a guarantee nor warranty that there will be no
                       criminal acts or that Resident, Occupants or anyone present with Resident's consent will be free from the
                       violent tendencies of others.

                 c)    To the extent permitted by law, Resident releases Owner and Agent and their respective agents, officers,
                       directors, owners, partners, employees, employers and their legal representatives from any claim
                       whatsoever with respect to any personal injury, property damage or death from the criminal acts of others
                       or which is in any way related either to Resident's reliance on any of the safety devices and/or any
                       independent contractor mentioned above or to any defect malfunction or inadequacy thereof.

            26. Rental Information. If rental history or other information on the Resident is requested by federal, state or local
                 law enforcement agencies, Resident agrees that Owner may provide this information without recourse or further
                 written authorization from Resident.




            4826-7713-2879.1 l
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.52 Page 28 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                          LEASE AGREEMENT


            27. Resident's Rights and Obligations Upon Vacating the Premises. Resident has certain rights and obligations
                prior to termination of this Lease and vacating the Premises. Those rights and obligations include:

                      a.   The Resident shall (i) give Owner all copies of all keys or opening devices to the Premises, including
                           any common areas; (ii) vacate and surrender the Premises to Owner, empty of all persons and all of
                           Resident's personal property; (iii) vacate any/all parking and/or storage space; (iv) clean and deliver the
                           Premises, as specified below, to Owner in the same condition as referenced in Section 81 excepting
                           ordinary wear and tear; (v) remove all debris; and (vi) give written notice to Owner of Resident's
                           forwarding address.

                      b.   All alterations/improvements left by the Resident at termination and that are made by or caused to be
                           made by Resident, with or without Owner's consent, shall be deemed abandoned and may be disposed
                           of, or retained by, Owner upon tennination. Owner may charge Resident for restoration of the Premises
                           to the condition it was in prior to any alterations/improvements. Any personal property left in the
                           Premises after Resident vacates or abandons the Premises may be removed by Owner and handled in
                           accordance with California Civil Code Section 1980 et.seq. or as otherwise provided by applicable law.

                      c.   The Resident has a right to a Pre-Move Out Inspection as follows: (i) Within five (5) days after Resident
                           provides Owner with a written notice of intent to vacate, Owner shall perform a pre-move out inspection
                           and inform the Resident in writing of any potential move-out charges that may be assessed. At
                           Resident's option, Resident may attend such pre-move out inspection. Resident shall be given an
                           opportunity to remedy identified deficiencies prior to termination, consistent with the terms of this Lease
                           and; (ii) any repairs or alterations made to the Premises as a result of this inspection shall be made at
                           Resident's expense by the Owner.

                      d.   Owner shall perform a final move out inspection at the lime the Resident vacates the Premises. Except
                           as otherwise provided by law, Resident must attend such final move out inspection. The Resident will
                           be charged a cleaning fee if the Premises is not properly cleaned. The Resident will be assessed
                           charges for any damages to the Premises, except ordinary wear and tear.

            28. Termination by Resident Prior to Expiration of Term. Resident shall be entitled to terminate this Lease prior
                to the expiration date for the following reasons:

                      a.   A Resident that is a service member shall have the right to terminate this Lease if: (i) the Resident
                           executes permanent change of station orders; (ii) the Resident executes temporary duty or deployment
                           orders equal to or in excess of ninety (90) days' duration to depart 35 miles or more (radius) from the
                           Premises location; (iii) the Resident is discharged or released from active duty with the armed forces of
                           the United States or the Coast Guard; or (iv) the Resident dies during active duty (in which case an
                           adult member of his or her immediate family or personal representative of the estate may exercise this
                           right). In addition, a Resident that is a service member shall have the right to terminate this Lease as
                           provided in the Service Members Civil Relief Act, as shall Resident's dependents as provided in the
                           Service Members Civil Relief Act.

                      b.   In order to terminate this Lease under Section 28(a) above, Resident (or, in the case of death, an adult
                           member of his or her immediate family or personal representative of the estate) shall provide Owner a
                           written thirty (30) day notice of intent to vacate (accompanied by appropriate forms/documents
                           evidencing the circumstances giving rise to such right). The foregoing thirty (30) day period can be
                           reduced or waived by Owner under special circumstances. If (i) the Resident terminates this Lease
                           early under Section 28(a) above, or (ii) two Residents terminate this Lease under Section 28(c) or 28(d)
                           below, then the terminating Resident(s) will not be assessed a penalty for early termination. However,
                           Resident is still responsible to turnover the Premises in accordance with the other terms of this Lease.

                      c.   If two Residents are service members and only one Resident terminates this Lease under Section 28(a)
                           above, the remaining Resident will not be required to terminate this Lease as to the remaining Resident,
                           but has the option to do so by providing Owner a written thirty (30) day notice of intent to vacate.

                           In any case wherein the service member Resident elects to terminate this Lease early pursuant to the
                           Service Member Civil Relief Act (SCRA), the termination shall be effective as against any non-service
                           member Resident. Should the non-service member Resident desire to continue to reside in the
                           Premises, such lessee may request to sign a new lease with the Owner, and the Owner, in its

            4826-7713-2879.l I
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.53 Page 29 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                        LEASE AGREEMENT


                          discretion, may approve such lease. Absent such request and approval, the non-service member
                          Resident's right to reside in the Premises shall terminate on the effective date of termination by the
                          service member Resident.

                          In cases wherein the service member Resident elects early termination authorized by Paragraph 28(a)
                          above but not covered by the SCRA, the following procedures shall apply:

                          If only one Resident is a military member and if that Resident terminates this Lease under Paragraph
                          28(a) above in a non-SCRA termination, either the remaining Resident or the Owner may terminate this
                          Lease by providing the other party with a written thirty (30) day notice of termination. In the event such
                          non-military Resident is allowed to remain in the home and occupy the Premises under this Lease, the
                          monthly rental rate for the remainder of the then current term shall continue to be the monthly rent
                          immediately prior to the effective date of termination by the military Resident.

                     d.   The Resident may terminate this Lease with less than thirty (30) days' written notice if military member
                          receives military orders with less than thirty (30) days' written notice. Military members who terminate
                          their Lease early due to receiving such short notice military orders will not be assessed a penalty for
                          early termination nor will they be responsible for fulfilling the entire Lease term.

                     e.   Change in Marital Status:

                                 i.    Right of Service Member to Terminate. If only one Resident is a military member and if
                                       there is a change in that Resident's marital status, that service member Resident shall
                                       have the option of terminating this Lease by providing thirty (30) day written notice to
                                       Owner. Such written notice shall be signed by the service member Resident and shall
                                       state the desire to terminate this Lease due to a change in marital circumstances. It shall
                                       identify one of the following as the change in circumstances: (1) a final decree of divorce,
                                       accompanied by a copy of such decree; (2) a written separation agreement, accompanied
                                       by a copy of such agreement; or (3) the spouses' desire to terminate the marriage and live
                                       separately despite the lack of a court order or written separation agreement and the
                                       maintenance of separate residences for at least thirty (30) days prior to the notice of
                                       termination. Such Lease termination shall be effective only as to the requesting service
                                       member Resident.

                                ii.    Right of Non Service Member Resident to Terminate. In the event that the service
                                       member Resident elects to terminate this Lease pursuant to Paragraph 28(d)(i) above, the
                                       remaining non service member Resident has the option to tenninate by providing Owner
                                       with a written thirty (30) day notice. In the event such non-military Resident continues
                                       to occupy the Premises under the then current Tenn, the monthly rental rate for the
                                       remainder of the then current term shall continue to be the monthly Rent immediately prior
                                       to termination by the military Resident. Following the expiration of their then current Term,
                                       no additional renewals or extensions will be available to such non service member
                                       Resident.

                     f.   In addition to the provisions set forth above, Resident may terminate this Lease in accordance with any
                          tennination rights provided under the applicable residential landlord-tenant law selected in Section 34 of
                          this Lease "Choice of Law".

                     g.   If Resident terminates this Lease early, because Resident is buying a house or other residence,
                          Resident will only be responsible for submitting to Owner a written thirty (30) day notice of intent to
                          vacate and a signed contract for the acquisition of a house or other residence.




            4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.54 Page 30 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                          LEASE AGREEMENT



            29. Termination by Owner Prior to Expiration of Term. Owner shall be entitled to terminate this Lease if Resident
                 is in default under any of the covenants, terms or conditions of this Lease. In addition, Owner may tenninate this
                 Lease for the following reasons:

                           a.   Misuse or illegal use of the Premises, or conduct of Residents, Occupants and/or Guests which is
                                detrimental to community safety and health;

                           b.   Unacceptable care of or damage to the Premises:

                           c.   When the Resident, in the act of apparent abandonment and as a result of voluntary action, ceases
                                to reside personally in the Premises:

                           d.   Use of the Premises for illegal activities or commercial transactions not permitted in writing by the
                                Owner; or

                           e.   In the event that the service member Resident elects to terminate pursuant to Paragraph 28(a)
                                above, to the extent pennitted under applicable law the Owner has the right to terminate this Lease
                                with respect to the remaining non service member tenant, provided that Owner gives such Resident
                                written thirty (30) day notice of such intent

                                In addition, to the extent permitted under applicable law, the Owner may, with thirty (30} days
                                written notice to the Resident, tenninate this Lease upon learning of a change in marital status,
                                regardless of whether the service member Resident elects to terminate this Lease. Change in
                                marital status includes only the following: (1} a final decree of divorce from a court of competent
                                jurisdiction; {2} a written separation agreement; or (3) a voluntary separation of the service member
                                Resident and the non service member for at least sixty (60) continuous calendar days. The service
                                member's absence from the residence due to deployment, military assignment, or military leave,
                                shall not constitute separation for the purposes of this provision absent the written consent of the
                                service member. Notwithstanding any of the above provisions, the Owner shall not have the right to
                                tenninate under this section if the service member continues to reside in the Premises and one of
                                the following conditions exist: (1} a court of competent jurisdiction identifies the service member
                                spouse as the primary custodial parent of a minor dependent, or (2} if there is no court order, the
                                written separation agreement identifies the service member Resident as the primary custodial
                                parent of a minor dependent, or (3) if there is neither a court order nor written separation
                                agreement, one or more of the service member's minor dependents continue to maintain his/her
                                principal place of residence in the Premises.

            30. Mutual Termination by Resldent(s) and Owner Prior to Expiration of Term. Debannent to the installation of
                 any Res
                 Lease.
                           'f'"''· . . .. fdent
                                            the Premises, may, by mutual agreement of the Resident and Owner, terminate this
                                                Initials)

            31. Damage to the Premises. If, by no fault of Resident, the Premises is totally or partially damaged or destroyed
                by fire, earthquake, accident or other casualty that render the Premises totally or partially uninhabitable, either
                Owner or Resident may terminate this Lease by giving the other written notice within thirty {30) days after the
                date of such damage, which shall be effective retroactively to the date on which the Premises became totally or
                partially uninhabitable. In this instance the Resident shall not be subject to the Early Termination Fee noted in
                Section 2B(d) above. Rent shall be abated as of the date the Premises becomes totally or partially
                uninhabitable. The abated amount shall be the current monthly Rent prorated on a thirty (30) day period. If this
                Lease is not terminated, Owner shall promptly repair the damage, and Rent shall be reduced based on the
                extent to which the damage interferes with Resident's reasonable use of the Premises. If damage occurs as a
                result of an act of Resident, Occupant or Guests, only Owner shall have the right of tennination, and no reduction
                in Rent shall be made. Resident is responsible for the payment of all damages to the Premises or Community
                caused by the Resident, Occupant or Guest, even if caused before the commencement date of this Lease.

            32. Attorneys' Fees and Costs. If any legal action or proceeding is brought by either party to enforce any part of
                this Lease, the prevailing party will recover, in addition to all other relief, reasonable attorneys' fees and court
                costs.



            4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.55 Page 31 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                            LEASE AGREEMENT


            33. Registered Sex Offenders. Pursuant to Section 290.46 of the Penal Code, information about specified
                registered sex offenders is made available to the public via an internet web site maintained by the Department of
                Justice at www.meganslaw.ca.qov. Depending on an offender's criminal history, this information will include
                either the address at which the offender resides or the community of residence and ZIP Code in which he or she
                resides.

            34. Choice of Law. Owner and Resident agree that this Lease and the contractual relationship between the parties
                shall be construed exclusively in accordance with, and shall be exclusively governed by, federal substantive law,
                except that the following state law shall apply: California Civil Code, Sections 1940-1954.1(Leasing Land and
                Dwellings) and 1980 - 1991 (Disposition of Personal Property Remaining On Premises at Termination of
                Tenancy), California Code of Civil Procedure, Sections 1159 - 1179a (Summary Proceedings For Obtaining
                Possession of Real Property in Certain Cases} and California state common law interpreting these sections.

            35. Time of Essence; Entire Contract; Changes. Time is of the essence. All understandings between the Parties
                are incorporated in this Lease and the Community Policies, including Rules and Regulations and Addenda. Its
                terms are intended by the parties as a final, complete and exclusive expression of their agreement with respect
                to its subject matter, and may not be contradicted by evidence of any prior agreement or contemporaneous oral
                 agreement.     If any provision of this Lease is held to be ineffective or invalid, the remaining provisions will
                nevertheless be given full force and effect. Neither this Lease nor any provision in it may be extended,
                amended, modified, altered or changed except in writing. This Lease, Community Policies and any supplement,
                addendum or modification, including any copy, may be signed in two or more counterparts, all of which shall
                 constitute one and the same writing.

            36. Notifications.

                                a.   To Resident: Unless otherwise required in this Lease, any notice from Owner to Resident will
                                     be valid only if: (i) it is in writing; (ii) it is addressed to Resident at the Premises; and (iii) it is
                                     personally delivered to the Premises or sent by mail. The effective date of a notice will be the
                                     day it is personally delivered to the Premises or, if it is mailed, two days after the date it is
                                     postmarked.

                                b.   To Owner: Unless otherwise required in this Lease or by law, Resident will give all required
                                     notices to Owner in writing, delivered personally or sent by mail. All such notices shall be
                                     addressed to Owner at the address set forth in Box 10 on the first page of this Lease. The
                                     effective date of such notice will be the day it is personally delivered or, if it is mailed, two days
                                     after the date it is postmarked. This notification section does not apply to monthly payments of
                                     Rent.

            37. Controlling Document.          In the event of any inconsistency between this Lease and any Addendum, the
                Addendum will control. In the event of any ambiguity, conflict, inconsistency, or incongruity between the
                provisions or references of this Lease Agreement and any other exhibits or attachments to this Lease
                 Agreement, then the provisions of this Lease Agreement shall, in all respects, govern and control.

            38. Addenda. Resident acknowledges receipt of the following Addenda, copies of which are attached hereto and
                are incorporated as part of this Lease.


                                         Asbestos Containing Materials Addendum
                                         Cat and Dog Addendum
                                         Community Policies, dated April 1, 2018
                                         Construction and Relocation Rider Addendum
                                         Executive Home Addendum
                                         Historic Home Addendum
                                         Home Based Business Addendum
                                         Inventory Report
                                         Lead Hazard Information and Disclosure Addendum
                                         Mold Addendum

            4826-7713-2879.ll
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.56 Page 32 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                         LEASE AGREEMENT


                                       Move-In Condition Form
                                       Satellite Dish & Antenna Agreement
                                       Proposition 65 Disclosure
                                       Surrounding Land Use Disclosure
                                       Ordnance Disclosure
                                       UDEFT Addendum (if applicable}
                                       Aircraft Noise and Aircraft Accident Risk Disclosure Addendum
                                       RECP Addendum


             39. Resident Representations. This Lease was entered into based upon the representations, information, and
                 statements of the Resident(s) contained in the Rental Application. Resident(s) acknowledge that if any of those
                 representations, information, and statements are found to be misleading, incorrect or untrue, it is a material
                 breach of this Lease and Owner may immediately terminate this Lease and hold Resident(s) responsible for any
                 damages or costs incurred in accordance with the law.

             40. Government's Right to Restrict Access for Security Reasons. Owner and Resident acknowledge that the
                 Government, as represented by the Department of the Navy, has reserved the right to impose access restrictions
                 upon all Resident(s) from time to time as security considerations may require. Such restrictions may include
                 identification checks, searches of vehicles and persons, and any other measures appropriate to the situation.
                 Access to the Premises may be restricted or denied at the discretion of the installation Commanding Officer
                 depending on the nature and severity of the specific force protection or defense conditions. Resident(s) shall not
                 make any claim against Owner if the Department of the Navy imposes such restrictions.

             Resident has read and understands this Lease and agrees to be bound by all of its covenants, terms and conditions.
             Resident acknowledges that Resident will receive a duplicate original of this Lease.


                                                      [Signatures Appear on Following Page}




             4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.57 Page 33 of 136
OocuSlgn Envelope ID: E7BBF14B-DAD9-4E31·9AD7-1766C2607844


                                                            LEASE AGREEMENT



                                                                                    1/17/2019
                                                                                    Date


                                                                                        1/17/2019

            OWNER:
            SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
            By: Lincoln MIiitary Property Management LP, a Delaware limited partnership , its authorized agent

                  By:      r;:;-~..-~.t.a..
                           i&F,il.milML RBBCFtS
                  Name:
                  TiUe:     LMH   Representative




                                                   [Signature Page to Tenant Lease (CA) (Page 1 of 1)]




            4826-7713-2879,I I
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.58 Page 34 of 136
OocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                     Asbestos Disclosure

            This Asbestos Disclosure ("Disclosure") is given to                              ("Resident") by
            San Diego Family Housing, LLC ("Owner'') concurrently with the lease between Owner and Resident
            (the "Lease") with respect to the Premises described in the Lease Agreement.

            Asbestos is a compound of natural fibrous minerals that has been used commercially in building materials
            because of its strength, durability, fire retarding capability, and resistance to heat. Asbestos was used
            more extensively prior to 1981 but may be present in building materials constructed after that date. If such
            materials are properly maintained and undisturbed, there will be little or no release of asbestos fibers into
            the air, and the presence of asbestos will not pose a health risk. Disturbance of asbestos-containing
            materials may occur through activities, such as sanding, pounding, or scraping, that cause the materials
            to become pulverized and the asbestos fibers to become airborne. When inhaled, asbestos may cause
            cancer.

            Residents may not disturb or attach anything to the walls, ceilings, floor tiles or insulation behind the
            walls, except in compliance with Community Guidelines. If any repairs need to be made to the walls or
            floor or ceiling tiles, Residents must notify the Owner in writing immediately, so repairs can be made by
            qualified personnel.

            I Understand and Acknowledge this Disclosure and have considered this information prior to signing the
            Lease.


        "RESIDENT"

                                                                    1/17/2019
                                                                    Date


                                                                      1/17/2019
                                                                    Date
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.59 Page 35 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                   CAT AND DOG ADDENDUM
                                                     TO LEASE AGREEMENT

            1. COMMUNITY. MiramarTownhomes

            2. PREMISES LOCATION. Address Specified on Page 1 of the Lease


            3.    LEASE DESCRIPTION.

                      a. Lease date: Refer to the Lease Commencement Date on Page 1 of the Lease

                      b. Residents (list all residents):

                      c. Owner: SAN DIEGO FAMILY HOUSING, LLC

            4. CONDITIONAL AUTHORIZATION FOR A DOG OR CAT. The Owner hereby grants the
               Resident conditional authorization ("Conditional Authorization") to keep the cat or dog ("Pet")
               described below in or on the Premises until the Lease terminates, subject to the terms contained
               in the Lease, the Community Policies and this Cat and Dog Addendum. The Owner may
               terminate this Conditional Authorization earlier if the Resident's right to occupy the Premises is
               lawfully terminated or if solely in the Owner's judgment the Resident, Occupant, Guest or Pet
               violates any of the rules of this Lease, Cat and Dog Addendum or Community Policies. The
               resident may keep up to two (2) Pets on the Premises, depending on the particular rules relating
               to the community in which the Premises is located. The Resident should contact the housing
               office prior to executing this Lease to determine the number of Pets, if any, permitted in the
               Premises.

                 Resident may not keep or permit the following dog breeds in or on the Premises: Chows,
                 Doberman Pinschers, Presa Canarios, Pit Bulls (American Pit Bull Terrier, American
                 Staffordshire Terrier, Staffordshire Bull Terrier), Rottweilers, any Wolf Hybrid, or any mix of
                 the aforementioned breeds (each, a "Prohibited Dog") in or on the Premises. However,
                 current Residents possessing properly registered Prohibited Dogs as of June 1, 2011 will
                 be permitted to keep their dog(s) in the Premises previously leased to Resident.

            5. LIABILITY NOT LIMITED. The Resident is liable for the entire amount of any injury caused by
               the Pet to a person or property, including, but not limited to, all medical expenses, claims, suits,
               cleaning, repairing, replacing, de-fleaing, and deodorizing. The Resident hereby indemnifies the
               Owner for all loss, cost, damage, claims and expense arising out of or relating to Resident's Pet
               (including, without limitation, reasonable costs of litigation and attorney's fees resulting from any
               such damage or injury).

            6.    DESCRIPTION OF PET(S). The Resident may keep only the Pets described below in this Cat
                 and Dog Addendum. The Resident may not substitute any other Pet for one of these listed. No
                 Resident, Occupant or Guest may bring any other Pet into the Premises or Community without
                 notifying and receiving the prior consent of the housing office prior to the visit.




       4826-7713-2879.l l
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.60 Page 36 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      CAT AND DOG ADDENDUM
                                                        TO LEASE AGREEMENT


            7. EMERGENCY. In an emergency involving an accident or injury to the Resident's Pet(s), the
                 Owner has the right, but not a duty, to take the Pet(s) to the following veterinarian for treatment,
                 at the Resident's sole cost and expense:




            8. PET RULES. The Resident is responsible for the Pet's actions at all times. The Resident agrees
                 to abide by these rules:

                      •     All Pets must be licensed as required by local law.

                      •     All Pets must wear a collar with an identification tag or license tag in accordance with state and
                            local law, be on a leash and be supervised at all times when outside of the Premises. Pets must
                            not be allowed to run free in the Community. The Owner may impose reasonable charges for
                            picking up and/or keeping unleashed Pets. Residents will be responsible for all charges incurred in
                            the event the Owner or local authorities pick up the Pet.

                      •     All Pets must have current rabies shots and other vaccines as required by state and local law.

                      •     Pets that cannot be contained within a four-foot high fence will not be permitted in or on the
                            Premises or Community. Pets may only be tied inside fenced yards {if any) of the Premises of the
                            Resident.

                      •     Resident is responsible for cleaning up after Pet(s) at all times. Fecal matter must
                            immediately be removed from yards, streets, sidewalks, parks, common areas and all
                            other areas, including litter boxes. Immediate cleanup when Pets are being walked is
                            mandatory. Pets must be housebroken.

                      •     Pets are not allowed in swimming pool areas, offices, Community Centers, Community
                            playgrounds, or other recreational facilities in the Community at any time.

                      •     Dogs are prohibited from occupying housing units that are located on the second floor of a
                            housing complex and which housing unit contains a balcony, unless the Resident
                            occupies both the first and second floors of such housing unit.

                      •     Pets must be fed inside the Premises. Resident may not leave Pet food outside the
                            Premises at any time.

            9. ADDITIONAL RULES. The Owner reserves the right to make changes to the Cat and Dog
                 Addendum as needed. A written copy of any change will be provided to all residents.




        4826-7713-2879.ll
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.61 Page 37 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                   CAT AND DOG ADDENDUM
                                                     TO LEASE AGREEMENT

            10. VIOLATION OF RULES. If the Resident, Occupant or Guest, violates any rule or provisiDn of the
                Lease, Cat and DDg Addendum or the sectiDn Df the Community PDlicies entitled "Pet Policies",
                the Owner may provide the Resident written notice revoking this Conditional AuthDrization. If so
                notified, the Resident must remove the Pet promptly and permanently frDm the Premises and
                Community. Any Resident who has been required to remove a Pet due to violations of the Lease,
                Cat and Dog Addendum or CDmmunity PDlicies will not be permitted ID have any Pets Dn the
                Premises. Violations include, but are not limited to, receipt of reasonable complaints, as
                determined by the Owner, in its sole discretiDn, that the Pet is disturbing other Residents or
                causing repeated damage to the Premises. The Owner also has all other rights and remedies set
                forth in the Lease, including, but nDt limited to, damages, eviction, and attorney's fees to the
                extent allowed by law.

            11. AGGRESSIVE AND DANGEROUS PETS. The Resident is responsible for supervising and
                cDntrolling the circumstances surrounding any human interactions with the Resident's Pet. Any
                Pet that bites a human, or another animal regardless of circumstances, is not eligible ID reside in
                the Premises or CDmmunity, and must be immediately and permanently remDved frDm the
                Premises and the Community. All Pet bites must be reported immediately ID your local animal
                CDntrol agency and the Owner regardless of when or where the bite occurs.

            12. REMOVAL DUE TO NEGLECT OR MISTREATMENT OF PET. Residents will be respDnsible for
                the proper humane care and treatment of Pets. The Owner may enter, or authorize humane
                society personnel or local authorities ID enter, the Premises and remove a Pet with one day's
                nDtice; such notice will be left in a conspicuDus place. The Owner may take the necessary actiDn
                if, the Resident has:

                           •   Abandoned the Pet(s);
                           •   Abused the Pet(s);
                           •   Neglected the Pet(s), including but not limited ID:
                                - Allowing the animal(s) to urinate and/Dr defecate indDors;
                                - Failing to provide adequate Dpportunity for the Pet(s) to urinate, defecate and
                                    exercise in appropriate areas;
                                - Leaving the Pet(s) in the Premises for an extended period Df time withDut foDd Dr
                                    water;
                                - Leaving the Pet(s) in a fenced yard for an extended period of time without proper
                                    shelter or water;
                                - Failing to care or obtain professiDnal care for a sick Dr injured Pet.

           The Owner will contact a humane society or local authority for pickup of the animal. The Owner has no
           further responsibility to the Resident or Pet(s) beyond providing contact information to the Resident for the
           humane society or local authority involved. Any fees to recover the Pet(s) are the sole responsibility of the
           Resident. Any Resident who has a Pet removed under these circumstances forfeits the Conditional
           Authorization for all Pets in the Premises.

            13. MOVE-OUT. Resident will pay for neutralization and deodorization of carpets ("Pet Treatment")
                upon vacating the Premises regardless of how long the Pet was in the Premises. The Owner will
                arrange for the services. The Owner will not accept Pet Treatments performed by or contracted
                by the Resident.




       4826-7713-2879.11
      Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.62 Page 38 of 136
. DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AO7-1766C2607844


                                                            CAT AND DOG ADDENDUM
                                                              TO LEASE AGREEMENT

             14. GENERAL. The Resident acknowledges that no other oral or written agreement exists regarding
                 Pets other than the Lease, this Cat and Dog Addendum and the Community Policies. This Cat
                 and Dog Addendum is considered part of the Lease. It has been executed in multiple originals,
                 one for the Resident and one or more for the Owner.


        "RESIDENT"

                                                                                 1/17/2019
                                                                                Date


                                                                                    1/17/2019
                                                                                Date
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership , its authorized agent
                       ~i,,ffl.l!fHan•G!mr:


              ~~~e:    ~j1,~~"4be rts
              Title:    LMH Representative




                                                        [Signature Page to Cat and Dog Addendum]




        4826-7713-2879.I I
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.63 Page 39 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                   CAT AND DOG ADDENDUM
                                                     TO LEASE AGREEMENT

                           PET INFORMATION:

                           Pet's name:
                                         ------------------
                           Type:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Breed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Color: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Weight: ~0-~0~0_ _ _ _ _ _ _ Age: ~0-~0~0_ _ __

                           City of license: _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           License no.:
                                          -----------------
                           Date of last rabies shot: _ _ _ _ _ _ _ _ _ _ _ _ __

                           Microchip number (if available): _ _ _ _ _ _ _ _ _ _ __

                           Pet owner's name:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Attach recent photo of Pet below (REQUIRED):




       4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.64 Page 40 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                   CAT AND DOG ADDENDUM
                                                     TO LEASE AGREEMENT


                           PET INFORMATION:

                           Pet's name:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Type: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Breed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Color: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Weight: ~o=.o=o_ _ _ _ _ _ _ Age: "'o,,,.o"'o_ _ __

                           City of license: _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           License no.:
                                          -----------------
                           Date of last rabies shot: _ _ _ _ _ _ _ _ _ _ _ _ __

                           Microchip number (if available): _ _ _ _ _ _ _ _ _ _ __

                           Pet owner's name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           Attach recent photo of Pet below (REQUIRED):




       4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.65 Page 41 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




                                      COMMUNITY POLICIES




                    SAN DIEGO FAMILY HOUSING, LLC




                                                   April 1, 2018


                                   (AKA: Tenant Guidelines)
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.66 Page 42 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                                COMMUNITY POLICIES
                                                           SAN DIEGO FAMILY HOUSING, LLC



                TABLE OF CONTENTS


                 General Information ........................................................................................................ Page

                 •         Privatization ....................................... ........................... ........................................... 4
                 •         Office and Maintenance Hours .................................................. .............. ................ 4
                 •         Common Definitions ...... .............. ............. ............................................................... 4

                 Community Policies ........................................................................................................ Page

                 •         Alterations and Decorating.......................................................................................            5
                 •         Appliances ...............................................................................................................   5
                 •         Cable Television/Internet/Satellite Dish ...................................................................                 7
                 •         Changes in Status....................................................................................................        8
                 •         Child Care................................................................................................................   9
                 •         Common Areas ....................................................................... ................................        9
                 •         Collections ..............................................................................................................   9
                 •         Community Centers & Services ............................................................................... 10
                 •         Community Pools for Housing ................................................................................. 10
                 •         Community Sports and Recreational Areas ............................................................ 11
                 •         Energy and Water Conservation ............................................................................. 11
                 •         Evictions ................................................................................................................... 13
                 •         Fences ..................................................................................................................... 13
                 •         Firearms/Weapons ................................................................................................... 14
                 •         Fireworks ................................................................................................................. 14
                 •         Foster Care .............................................................................................................. 15
                 •         Garages/Carports .................................................................................................... 15
                 •         Grounds Maintenance .............................................................................................. 15
                 •         Guests ...................................................................................................................... 15
                 •         Holiday Lighting and Decorations ............................................................................ 16
                 •         Home Based Businesses/Commercial Enterprises ................................................. 16
                 •         Housekeeping .......................................................................................................... 17
                 •         Keys/Garage Door Openers/Mailbox Keys .............................................................. 18
                 •         Law Enforcement ..................................................................................................... 19
                 •         Lease Violation Notices .......................................................................................... 19
                 •         Live-In Care Providers ............................................................................................. 19
                 •         Locked Out of Residence ......................................................................................... 19
                 •         Maintenance ............................................................................................................ 19
                 •         Maintenance Tips .................................................................................................... 21
                 •         Move-In Process ...................................................................................................... 22
                 •         Move-Out Process ................................................................................................... 23
                 •         Neighbor Relations .................................................................................................. 23
                 •         Nuisance (Disturbances and Noise) ........................................................................ 24
                 •         Occupancy Limits .................................................................................................... 24
                 •         Parking Regulations ................................................................................................. 24


                                                                                                                                              2of40
                 4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.67 Page 43 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                                COMMUNITY POLICIES
                                                           SAN DIEGO FAMILY HOUSING, LLC



                •          PersDnally Owned Play Equipment and CDmmunity Playgrounds .......................... 25
                •          PersDnal Property Insurance ...................................................................................25
                •          Pest CDntrol ............................................................................................................. 26
                •          Pet PDlicies .............................................................................................................. 26
                •          Refuse CDllectiDn and Recycling ............................................................................. 27
                •          Resident Inquiries and CDncerns ............................................................................. 28
                •          Safety ....................................................................................................................... 28
                •          Services - Other ...................................................................................................... 31
                •          Signs ....................................................................................................................... 31
                •          SnDW and Ice RemDval ............................................................................................ 32
                •          SDlicitatiDns .............................................................................................................. 32
                 •         Telephone Line Maintenance ................................................................................... 32
                 •         TempDrary Absence frDm Premises ........................................................................ 32
                 •         TrampDlines ............................................................................................................. 33
                 •         Vehicles ................................................................................................................... 33
                 •         Wading PDDls/HDt Tubs ........................................................................................... 34
                 •         Waste ....................................................................................................................... 35
                 •         Websites ................................................................................................................. 35
                 •         Wildlife/Bird Feeding ................................................................................................ 35
                 •         Yard and Garage Sales ........................................................................................... 35
                 •         Yards - Prohibited Items ......................................................................................... 36


                 Exhibit A: Cleaning Requirements for MDve-Out ................................. :............................... 36
                 Exhibit B: Disaster Supply Kit. ............................................................................................. 37




                                                                                                                                               3 o/40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.68 Page 44 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 PRIVATIZATION

                Your community is one of numerous Navy installations to begin privatizing their family
                housing communities. As such, San Diego Family Housing, LLC, a public-private
                venture between a private developer and the Navy, is proud to assume responsibility for
                the military family Residents' housing needs. Lincoln Military Property Management LP
                (the Property Manager), as the Agent for San Diego Family Housing, LLC (the Owner),
                will perform the day-to-day management responsibilities.

                 In addition to your District Office, there are two General Management Offices serving the
                 southwest region for the following communities:

                 Lemoore. China Lake and Ventura
                 3094A Privateer Street
                 Lemoore, CA 93245

                 All other communities
                 3360 Murray Ridge Road
                 San Diego, CA 92123

                 The District Office and General Management Offices stand ready to assist the Residents
                 in every possible way to offer superior quality housing services within their community
                 and make their stay a pleasant and memorable one.


                 OFFICE AND MAINTENANCE HOURS

                 Your District Office hours of operation are:

                 Monday - Friday- 8:30 AM-5:30 PM
                 Saturday - 9 AM through 1 PM
                 Sunday - CLOSED
                 Holidays-Notice will be given

                 Lincoln-At-Your-Service
                 Toll Free 1-888-576-4141
                 Available 24-hours per day- 7 days a week

                 For life-threatening emergencies please dial 911




                                                                                                    4of40
                 4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.69 Page 45 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC



                 COMMON DEFINITIONS

                   Agent=                 Lincoln Military Property Management LP
                   Guest=                 Guest of Resident
                   Occupant=              Children, parent, sibling, live-ins
                   Owner=                 San Diego Family Housing, LLC
                   Premises=              Home, garage/carport/designated parking, yard(s), storage
                                          sheds, patios
                   Quiet Hours =          10 PM through 7 AM
                   Resident=              Military Member(s), spouse and dependents

                   MISSION AND UPDATES TO COMMUNITY POLICIES

                   Owner and Property Manager's mission is to provide premier military housing,
                   outstanding management and maintenance services to military families who deserve
                   nothing less. We strive to understand the changing needs of military families and
                   consider it our duty to improve the quality of life for those who live in our military
                   housing communities. Accordingly, Owner may, with written notice provided to
                   Resident in accordance with applicable law, revise or otherwise update the
                   Community Policies from time to time during the Lease term and Resident agrees to
                   comply with such updated Community Policies.




                                                                                                     5 of40
                 4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.70 Page 46 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 1.       ALTERATIONS and DECORATING

                Any requested alterations to the Premises must be submitted to your District Office in
                writing. Approval must be granted in writing prior to starting the work or purchasing
                materials. The approval will specify the terms and conditions for maintenance and
                liability. Once approval has been granted, the Resident is responsible for the continued
                maintenance of the improvement. Section 20 includes additional information on
                alterations and decorating.

                All window treatments must show white to the outside. Colored window treatments will
                not be allowed. Blinds installed by the District Office may not be removed or replaced
                except by the District Office.

                 The Resident is permitted to display the United States flag at the Premises.


                 2.       APPLIANCES

                 All appliances are provided to the Resident. Appliances owned by Resident duplicating
                 those provided by the Owner may not be substituted and must be properly stored.
                 Resident is not to perform any maintenance on appliances other than normal cleaning
                 with non-abrasive kitchen cleaners. The Resident will be responsible for any damage
                 caused by any attempted repairs. Please contact Lincoln-at-Your-Service for assistance.

                 Dishwasher

                 During the Move-In process your District Office will provide instructions on the operation
                 of the dishwasher and point out any special features. The following are some
                 suggestions for safe and efficient use of the dishwasher:

                          •    Use dishwashing detergent made only for dishwashers (Electrasol, Cascade,
                               etc.).
                          •    Remove excess food and debris before loading.
                          •    Arrange dishes so water can run off.
                          •    Remove paper labels before washing jars or cans.
                          •    Determine if the glassware, dishes, pots and pans are dishwasher safe.
                          •    Wash by hand all hand-painted china, woodenware, colored aluminum or
                               cast iron pots and pans, and plastic or rubber dishes/utensils not specifically
                               labeled 'dishwasher safe'.
                          •    Frequently check/clean the filter in the bottom of the dishwasher.

                 Call Lincoln-at-Your-Service if the dishwasher is not cleaning properly or exhibits any
                 severe hard water staining. Please try these simple tips before calling for service:
                     1. Always make sure the Jet Dry dispenser is full; 2. Pour two cups of vinegar into
                     the empty dishwasher and run a full cycle every week; 3. Where applicable, disable
                     the 'Heated Dry' setting on your dishwasher; 4. If/when submitting a Service Call, ask
                     the Lincoln-at-Your-Service tech if a special dishwasher cleaner such as 'LemiShine
                     Booster' can help.



                                                                                                        6 of40
                 4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.71 Page 47 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 Garbage Disposal

                These units are very handy but must be used with care as they are easily damaged. To
                properly operate the garbage disposal:

                         •    Keep the drain stopper in when not in use.
                         •    Remove the drain stopper, turn on the cold water, and keep it going during
                              the entire operation to thoroughly flush ground waste into the main
                              wastewater lines.
                         •    Turn on the wall switch to start the disposal and feed food waste directly into
                              the disposal.
                         •    Never put your fingers or hand or any utensil into a running disposal.
                         •    Run the disposal until food grinding can no longer be heard.
                         •    Do not put grease, bones, meat gristle, corncobs, glass, foil, bottle caps,
                              cigarettes or other very hard or fibrous foods, or excessive food of any type
                              down the garbage disposal.
                         •    Never put chemical drain cleaners down the disposal, as serious corrosion
                              and damage may result. Resident will be responsible for any damage caused
                              by improper use.

                 Prior to calling Lincoln-at-Your-Service for service, please do the following:

                         •    Determine what recently was processed by the disposal before calling. This
                              will help them determine the solution.
                         •    Press the reset button on the bottom of the unit and try the switch again.
                              Refer to the appliance manual or call Lincoln-at-Your-Service and ask for
                              instructions if the reset button cannot be located.
                         •    If the unit is stuck, you may be able loosen it by using an alien wrench in the
                              bottom socket.

                 Refrigerator

                 Routine cleaning of the refrigerator will improve efficiency and sanitation. The exposed
                 sides of the refrigerator should be cleaned frequently with a damp cloth and mild soap
                 and warm water or a spray cleaner. Abrasive cleansing powders should not be used on
                 the refrigerator. Periodic cleaning of the drip pan under the refrigerator is recommended.
                 If the refrigerator coils are accessible without moving it, periodic vacuuming will help its
                 efficiency.

                 Call Lincoln-at-Your-Service if the refrigerator is not cooling or freezing properly or if any
                 parts are broken. Please do these simple tests before calling for service:
                         •    If the light is not on, check to see if the power cord is plugged in and check
                              the bulb.
                         •    If the plug is secure and the refrigerator fails to operate, plug another
                              appliance into the same outlet to check for power.
                         •    Check the temperature control dial; it may be turned off. If the refrigerator still
                              does not operate properly, call the Lincoln-at-Your-Service.




                                                                                                           7 of40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.72 Page 48 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                Leave the refrigerator on with the temperature control at its normal position if away from
                the Premises for less than a month. Turn the temperature control to low during longer
                periods of absence. Placing an open box of baking soda or used coffee grounds in the
                refrigerator will help to absorb odors. Be sure to discard perishables such as meats,
                milk, and produce to maintain proper sanitation while away. Please do not leave the
                refrigerator turned off or unplugged, regardless of the length of time of the absence.


                 Stoves, Ovens & Microwaves

                The proper use and care of appliances will not only save utilities and repairs, it will give
                better results in cooking and baking and may prevent serious injury or fire. Routine
                cleaning will make preparing for the final inspection much easier. Here are a few
                pointers that may help:

                      •   Wash drip pans frequently and wipe spilled food from the burners as soon as
                          they have cooled.
                      •   Clean under the stovetop frequently. Spilled grease and food contribute to fires.
                      •   Non- self-cleaning oven - Remove any burned food on the bottom of the oven or
                          on racks with a brush or by soaking in water. Commercial oven cleaners also
                          help. Resident will be charged for any damage to the oven caused by improper
                          cleaning or use.
                      •   Self-cleaning or continuous-cleaning oven - Read the appliance manual for
                          proper use. Call Lincoln-at-Your-Service if the appliance manual is missing. DO
                          NOT use oven cleaner or leave racks in the oven during the cleaning process.
                          Resident will be charged for any damage caused by improper cleaning or use.
                          Clean the oven as needed; long-term or accumulated staining and soil is harder
                          to remove.
                      •   Microwaves - Read the appliance manual. DO NOT put metal objects in
                          microwave. Supervise use at all times.

                 Water Heaters

                 Do not attempt to adjust temperature or any type of setting or valves on the water
                 heater. Tampering with water heater valves can be dangerous. Leaks, breaks or lack of
                 hot water should be reported to Lincoln-at-Your-Service immediately. NEVER use the
                 space surrounding the water heater for storage; it is a serious fire hazard.

                 While automotive repairs are not allowed anywhere on or in the Premises or in the
                 Community, it is vitally important that such work not take place in any area where natural
                 gas water heaters may be located. The results could be deadly.


                 3.        CABLE TELEVISION/INTERNET/SA TELL/TE DISH

                 Resident is financially responsible for all costs incurred for installation of cable TV and/or
                 Internet service or connections other than those provided by the Owner. Additionally, all
                 costs for cable and internet service not provided by the Owner are payable by the
                 Resident.



                                                                                                        8 of40
                 4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.73 Page 49 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                Each home is equipped with at least one cable TV connection. The names of the cable
                companies serving the Community will be provided at Move-in. Prior written approval
                from your District Office is required for installation of additional hook-ups. Request forms
                are available from your District Office.

                 Satellite dishes (25 inches or less) are permitted with prior written approval. An antenna
                 or dish may receive but may not transmit signals with the exception of internet service.
                 Requirements and request forms are available from your District Office. Approval is
                 required before installation; we strongly recommend seeking approval before signing a
                 contract. Satellite dishes may not be attached to the exterior of the building and must be
                 placed on a tripod within the personal space of the home. For example: on a patio,
                 balcony or in a fenced backyard. Under no circumstances should you drill into the
                 building to route wiring or affix the dish. They may not be placed in the front of your
                 home without a written exception to policy from the Management.

                 Your Satellite dish is expensive to replace so we recommend that you carry additional
                 Renter's Insurance on it.

                 Please respect your neighbor's right to the quiet enjoyment of their home by controlling
                 the volume of your televisions and stereos. Please note that CB base stations or
                 radio/television aerials and wires are not permitted on any part of the premises.


                 4.        CHANGES IN STATUS

                 BAH Change

                 When Resident's BAH rate changes, at any time for any reason, Resident must notify
                 the District Office within fifteen (15) business days of the change and complete any
                 necessary documentation. Resident will be responsible for the payment of Rent at the
                 changed rate from the effective day of any change and payable when received by
                 Resident. Resident agrees that the foregoing constitutes effective notice from the
                 Owner of the change in the amount of the monthly Rent, which will take effect upon any
                 increase in Resident's applicable BAH. Failure to notify the District Office of an increase
                 in the BAH does not alleviate Resident responsibility for payment of the changed Rent,
                 and may result in late fees being assessed.

                 Change in Rank or Family Composition

                 When Resident's military rank or family composition changes, (i.e., increase or decrease
                 in dependents or change in marital status), Resident must notify the Management Office
                 within fifteen (15) business days of the change.

                 In the case of a change in family composition, the Resident may move into larger
                 Premises by getting on the referral list at the Housing Office for the larger Premises.
                 Once Premises become available, Resident will be responsible for all costs associated
                 with the move.




                                                                                                      9of40
                 4826-7713-2879.l l
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.74 Page 50 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                In the case of an increase in military rank that allows for larger Premises, the Resident
                may move to larger Premises by being placed on the referral list at the Housing Office
                for the larger Premises. Once the Premises become available, and if approved by
                Owner, Resident will be responsible for all costs associated with the move.



                 5.      CHILD CARE

                Resident may provide in-home childcare ONLY through participation in the Child
                Development Homes program. Resident must be certified through the Navy sponsored
                Child Development Program if childcare is conducted in the Premises for more than 10
                cumulative hours per week (i.e., Resident cares for three children for four hours is 12
                hours of child care). Resident must also comply with all applicable state and local
                laws regarding childcare. Conducting an unauthorized childcare business shall
                result in an immediate cease of operations and may also result in eviction.


                 6.       COMMON AREAS

                All common areas, including but not limited to parking lots, stairwells, breezeways,
                jogging trails, laundry rooms, courtyard areas, the grounds surrounding the Premises,
                clubrooms, sport courts, creeks, lakes and pools must be kept clear at all times of trash,
                refuse and other obstructions. Please be aware that all items left unattended in common
                areas may be removed and disposed of by the District Office without notification.

                 Common areas are for the use and enjoyment of all Residents at the Community. Any
                 Resident, Occupant or Guest(s) behaving in an unreasonable, illegal and/or offensive
                 manner will be required to leave the common areas and such conduct shall constitute a
                 breach of the Lease Agreement.


                 7.       COLLECTIONS

                 Rent Collections:

                 Residents who have not paid their rent by the fifth calendar day after the due date will
                be assessed a twenty-five dollar ($25.00) late fee. In addition, a Notice to Pay Rent or
                Quit will be served upon the Resident in accordance with California or Nevada state law,
                as applicable. Your District Office, upon notification to the Housing Office, will initiate
                eviction proceedings against any Resident who has not paid their rent. In the event that
                a Resident cancels their allotment prior to vacating their home, a legal notice to pay rent
                or quit will be served upon the Resident and they will be required to vacate or reinstate
                their allotment. Since electronic transfers are made twice per month, late fees will not be
                assessed in those cases for which the electronic transfers occur after the fifth calendar
                day after the date rent is due.




                                                                                                    100140
                4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.75 Page 51 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                 Outstanding Charges:

                Residents who move-out of a Community with a balance owing will have thirty (30) days
                to pay all amounts owed in full. Any outstanding balance still owed after thirty (30) days
                of vacating, Agent will pursue payment from the Resident through a collections agency.




                 Returned Checks:

                Checks returned due to insufficient funds will not be re-deposited. If a check is returned
                to the Agent, the Resident will be served with a legal notice and assessed a twenty five
                dollar ($25.00) fee. For future payment, the Resident will be required to pay by certified
                check or money orders. If the Resident does not redeem the returned check with a
                money order or cashier's check by the expiration of the legal notice, the Agent may
                initiate eviction proceedings.

                 Payment Plans:

                In extraordinary circumstances, your District Office with the prior approval of the
                Regional Property Manager may arrange payment plans. Payment plans will not extend
                for a period longer than three (3) calendar months and will not be allowed unless the
                Resident is able to pay an initial "good faith payment" at minimum of 50% of the dollar
                amount past due or owed. Payment plans will become void if the Resident is late with
                any arranged payment by more than five (5) calendar days.


                 8.       COMMUNITY CENTERS & SERVICES

                Each Community may have the use of a center(s) (if applicable) for social events,
                classes, Community projects and other related events. The following policies are to be
                followed by the Resident:

                      •   Resident, Occupants and Guests will comply with and obey all safety and posted
                          regulations in the Community Centers.
                      •   Resident shall immediately report any malfunctioning equipment in the
                          Community Centers.
                      •   Resident is solely responsible for the behavior and actions of the Occupants and
                          Guests at the Community Centers.

                Please keep in mind that from time to time the Owner may provide various services,
                equipment and facilities for Resident's use at their own risk. Resident acknowledges
                that the use of the services or facilities may be canceled or modified at any time, at the
                sole discretion of Owner, and Resident will not be entitled to any reduction in Rent.


                 9.       COMMUNITY POOLS FOR HOUSING




                                                                                                    11 of40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.76 Page 52 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                FDr pools located in military housing, all Residents, Occupants and Guests must observe
                the posted pool regulations as established by the City/County. These regulations include
                but are not limited to the following:

                       •   An Occupant or Guest under the age of 14 must be accompanied and supervised
                           by a parent, guardian or legal custodian, or a suitable and responsible
                           representative over the age of 18, at all times.
                       •   A Resident or Occupant must accompany Guests at all times.
                       •   Radio and CD players may only be used with earphones.
                       •   All Residents, Occupants and Guests are to refrain from loud or profane
                           language and are required to conduct themselves in a manner that is not
                           offensive to those around them.
                       •   Only swimwear is allowed in the pool; cutoffs are not allowed.
                       •   Floats (excluding safety floats for children), toys and air mattresses are
                           prohibited in the pool and pool area.
                       •   Pets, other than guide animals, are not permitted in the pool area.
                       •   Glass objects are prohibited in the pool area.
                       •   All other regulations posted in the Community and at the Pool.

                 Identification may be requested any time to assure that only Residents/Occupants and
                 their Guests use the pool.


                 10.       COMMUNITY SPORTS AND RECREATIONAL AREAS

                 Use of sport and recreational areas are at the Residents, Occupants and Guests own
                 risk. Property Manager is to be held harmless for any and all injuries, accidents, or
                 losses suffered while using facilities, other than those that may result from the
                 negligence or willful misconduct of Property Manager. Please refer to the Lease for
                 further information. Property Manager does not make any warranties concerning the
                 equipment or facilities, and Residents agree representations have not been made
                 regarding the safety, desirability or quality of equipment or facilities. Residents will be
                 responsible for the cost of any repair or service on equipment or facilities due to misuse
                 by Resident, Occupant or Guests.


                 11.       ENERGY AND WATER CONSERVATION

                 The goal of energy and water conservation is two-fold; (1) to ensure the essential need
                 of the Resident is met without wasting our natural resources and (2) to reward Residents
                 practicing energy conservation and educate those Residents who are not yet
                 conserving.

                 The Resident is responsible for practicing energy conservation. Saving energy allows for
                 more resources to be available for community services and upgrades to your home and
                 common areas. Please help provide improvements to your Community by saving on
                 individual energy costs. Property Manager tracks individual utility usage in connection
                 with the resident energy conservation program (RECP) more particularly described in
                 the RECP Addendum attached to the Lease, and you may be required to pay for any


                                                                                                     12 of 40
                 4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.77 Page 53 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                excessive utility usage. A schedule of the late fees associated with past due payments
                under the resident energy conservation program can be found at www.lincolnrecp.com.

                 Please review these "Conservation Tips" that offer simple steps that lead to significant
                 energy and water conservation. The following tips are suggested to conserve and
                 reduce energy consumption without sacrificing comfort:

                 Dishwasher

                 •   Only wash full loads and use the energy-saver setting.
                 •   Allow dishes to air dry.
                 •   If you wash dishes by hand, fill the sink with water instead of letting the water run,
                     and rinse with cold water.

                 Heating and Air Conditioning

                 •   Set thermostat at a comfortable setting without fluctuation to maintain consistent
                     climate control. Turning thermostat to high upon returning home will not heat or cool
                     (where applicable) your home quickly. Resident with day-night set back thermostats
                     should consult the instruction manual or contact your District Office for information on
                     how to obtain the most comfortable and efficient settings.
                 •   Please adjust your thermostat to a conservative setting while you are away to avoid
                     utility consumption waste.
                 •   Keep doors and windows closed whenever air conditioning or heating is in operation.
                 •   Use fans and open windows to create a cross draft to reduce air-conditioning use.
                 •   Keep vents free from obstructions.
                 •   Check HVAC air filter regularly and have Lincoln-at-Your-Service replace as needed.
                     Note: Air filters can be delivered to your front door if you prefer to replace them
                     yourself.

                 Laundry

                 •   Wash full loads and use cold water instead of hot water.
                 •   Dry full loads and clean lint filter after each load.
                 •   Most materials only need a 10-15 minute wash cycle to get them clean, over washing
                     and over drying will wear out clothes faster.

                 Lights and Other Appliances

                 •   Replace incandescent light bulbs with compact fluorescent lights (CFL's). They use
                     75% less energy and last up to 10 times longer.
                 •   Turn off lights when not needed, especially in unoccupied areas such as garages
                     and outdoor areas.
                 •   Turn off lights when leaving a room.
                 •   Unplug or turn off appliances when not in use.




                                                                                                        13 o/40
                 4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.78 Page 54 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN OIEGO FAMILY HOUSING, LLC


                Refrigerators

                 •     Open refrigerator door only long enough to get desired food items.
                 •     Organize food on the shelves for easy access.
                 •     Allow leftovers to cool before storing in refrigerator or freezer. Be sure to follow safe
                       food handling guidelines
                 •     Full refrigerators operate more efficiently.
                 •     Overloaded refrigerators operate poorly.

                 Stove

                 •     Defrost foods in the microwave
                 •     Cover pots to shorten cooking time.
                 •     Keep oven and range free of grease and baked-on residue.

                 Water

                 •     Check toilets for leaks.
                 •     Make sure faucets are shut off properly.
                 •     Always use flow controlling nozzle/spray head device for outdoor hoses.
                 •     Do not remove or replace devices that have been installed to conserve water such
                       as faucet aspirators and low flow showerheads
                 •     Limit showering time to about 5 minutes.
                 •     Always be sure to contact management when toilets or faucets run constantly. Our
                       water resource is precious and limited. We are more than happy to make those
                       repairs!


                 12.       EVICTIONS

                The Owner may take certain actions in the event the Resident, Occupants, or their
                Guests display disruptive behavior, violate rules, or are involved in misconduct in the
                Community or commit Waste (see Section 52) or become a Nuisance (see Section 33).
                Eviction is for serious offenses.

                 Depending upon the situation, the following actions may be taken by the Owner:

                       •   Your District Office may counsel the Resident(s) and/or issue a warning letter to
                           the Resident of the Premises detailing the violations.
                       •   Your District Office may issue an "Intent to Evict Notice" to the Resident(s) with a
                           copy to the Navy Housing Office and/or Housing Service Center, as applicable,
                           for a serious offense, frequent offenses or continuing noncompliance with the
                           terms of the Lease, Addenda or the Community Policies.
                       •   As all Residents are aware, deployments are frequent which leave spouses at
                           home alone with the family. Management is well aware of Service Members
                           concerns for family while deployed and will act diligently with disruptive
                           Residents.




                                                                                                          14 of 40
                4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.79 Page 55 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 13.      FENCES

                Backyard fencing is provided in many areas. Care and upkeep of the enclosed fenced
                area is the Resident's responsibility. Installation of a fence on an unfenced backyard by
                the Resident is considered an alteration. Approval for the installation of a fence must be
                requested in writing. If approved, fencing must be installed by the Resident with
                appropriate materials and proper installation. Specifications of the construction will also
                need to be approved by the District Office.


                 14.       FIREARMS/WEAPONS

                The primary concern surrounding weapons in the Premises is the general safety of the
                Community. Any violation of firearm regulations will result in a formal review and is likely
                to result in eviction.

                          •                                                                    •,
                               Resident must meet the requirements of all Federal, State, Do installation
                               (if applicable), and local regulations, statutes, laws, and ordinances
                               concerning the possession, registration, display, carrying, and use of
                               weapons, including all firearms, knives, and other regulated devices. In cases
                               of contradictory regulations, statues, laws or ordnances, the most restrictive
                               will apply.
                          •    Concealed weapons may not be carried or used on the Premises or the
                               Community.
                          •    Military weapons may not be stored, carried, or transported on to the
                                                                                    •
                               Premises or Community unless authorized by the Do in the performance of
                               military duties.
                          •    Large caliber and automatic weapons may not be present on the Premises,
                               unless they are part of a legitimate collection and have had the firing or
                               activating mechanisms permanently disengaged.
                          •    Firearms and ammunition must be stored separately from each other in
                               locked cabinets, located out of children's access. Loaded firearms are
                               expressly prohibited on the Premises.
                          •    Storage of black gunpowder is limited to a maximum of 5 pounds and is to be
                               treated as and stored as ammunition in a locked case.
                          •    BB/pellet guns, air rifles, slingshots, arrows, and long or cross bows, are
                               considered firearms. The use of these or any other projectile-propelling
                               device is prohibited on the Premises or in the Community.
                          •    Knives, swords, and any other harmful devices may not be carried and must
                               be securely mounted, or sheathed and secured.
                          •    Weapons prohibited by Federal, State, and local laws, such as stiletto knives,
                               blackjacks, brass knuckles, switchblades, and zip guns may not be present
                               on or in the Premises or Community.

                 Violation of the provisions of this weapons policy is cause for immediate Lease
                 termination and eviction from the Premises.




                                                                                                      15 of40
                 4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.80 Page 56 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC



                 15_       FIREWORKS

                The manufacturing, sale, storage, possession, transporting and/or use of fireworks and
                all incendiary devices are expressly prohibited on the Premises or in the Community.
                Violation of the provisions of this fireworks policy is cause for immediate Lease
                termination and eviction from the Premises.


                 16.       FOSTER CARE

                  Housing foster children is permitted as long as the existing living conditions will be
                 reasonable ('Reasonable' Guidelines are: one child to a room for children of different
                 gender over 6 years of age; one per room over 10 years of age; and 50 square feet per
                 child in a shared room). Resident must submit a request for approval to your District
                 Office and receive a written approval prior to becoming a foster parent. All applicable
                 State and Federal rules and regulations regarding foster care will apply.


                 17_       GARAGES/CARPORTS

                 See Section 35 PARKING REGULATIONS and Section 50 VEHICLES.


                 18_       GROUNDS MAINTENANCE

                 Owner Responsibilities:

                 Your District Office will regularly mow and maintain all unfenced grounds around the
                 Premises including common areas and playgrounds.

                Fertilizing and use of herbicides will be done on a periodic basis. Resident will be given
                notice of any upcoming fertilization/herbicide treatment, and must remove pets, children
                and lawn furniture so the yard can be treated. Failure to comply may result in a charge
                for a re-visit.

                 Resident Responsibilities:

                       •   Mowing, raking, and trimming of shrubs and other routine maintenance in fenced
                           backyards are the Resident's responsibility.
                       •   Do not use or store fertilizers or herbicides in or on the Premises. Plant food for
                           the indoor plants and seasonal fertilizer for annuals, perennials and fenced
                           backyard areas is an exception to this rule.
                       •   Do not create new planting beds on the Premises without written approval.
                       •   Annuals may be planted in existing beds. Introduction of perennials or other
                           permanent landscaping requires written approval from the Owner.
                       •   Do not remove any shrubs, trees or ground cover without owner approval.




                                                                                                       16of40
                4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.81 Page 57 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC



                 19.      GUESTS
                 Guests of Residents are welcome in the Community. A Guest is defined as a relative or
                 friend who is visiting a Resident's home for a few hours up to fourteen (14) days.
                 Guests must comply with all rules and regulations contained in the Lease, Addenda and
                 Community Policies. The Resident will be responsible and accountable for the actions
                 and behavior of their Guests. Resident is prohibited from accepting rent in the form of
                 cash or in-kind goods or services from their Guests.

                 Residents must notify Owner, in writing, within 72 hours of a Guest's arrival if the Guest
                 will be staying more than fourteen (14) consecutive days. Normally Guests may not
                 remain for more than 30 days; however exceptions for family members visiting for
                 extended periods for the purpose of assisting the Resident (i.e., newborn, illness, etc.)
                 may be granted by your District Office on a case-by-case basis, and must be submitted
                 in advance and in writing. It is the responsibility of the Resident to determine if any
                 additional approvals are required. Approval by your District Office does not constitute
                 approval by or for other authorities. The Owner reserves the right to control the entry
                 into the Community by Resident's Guests, agents, licensees or invitees, furniture
                 movers, delivery persons, and may prohibit from the Premises or Community any
                 Guests or invitees who, in Owner's or your District Office's reasonable judgment, have
                 been disturbing the peace, disturbing other Residents or violating Community policies.


                 20.        HOLIDAY LIGHTING AND DECORA T/ONS

                 Holiday lighting is authorized for use between the hours of 5:00 p.m. and 10:00 p.m.
                 from October 21 st (Halloween season) until the second weekend in January.
                 Holiday/decorative lighting is not permitted at any other time. All lighting must be
                 removed from Premises and stored properly. Overloading of circuits and the overuse of
                 extension cords must be avoided. Resident accepts any and all liability for damages or
                 injuries caused by holiday or decorative lighting and other decorations.

                           •    Lighting may not be left on when there is no one in the Premises.
                           •    Any lights or decorations attached to the Premises must not cause any
                                physical damage. Gutter clips or similar clip devices are required for affixing
                                exterior lighting; nails/screws/tacks/staples are not permitted.
                           •    Resident will be held financially responsible for any incidental damage to the
                                Premises.
                           •    Roof decorations and lighting above the first floor roofline are not permitted.
                                Resident will be required to immediately remove such decorations when
                                discovered.
                           •    Canned "snow'' or other similar substances must not be sprayed on windows,
                                siding or brick facades.
                           •    The landscape area in front of the home is maintained by Property Manager.
                                Therefore, no lighting or decorations can be placed on the front lawns.
                                Management will make an exception to allow shrub lighting from October 21st
                                to the second week of January.




                                                                                                        170140
                  4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.82 Page 58 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                21.           HOME-BASED BUSINESSES/ COMMERCIAL ENTERPRISES

                Home based businesses and other commercial enterprises may only be conducted at
                the Premises in accordance with the following:

                      •   Resident must request, in writing, approval from your District Office. The
                          approval will apply to any Resident conducting a private business, including but
                          not limited to selling or attempting to sell goods and/or services, cosmetics,
                          household products, cleaning products, tailoring, tax preparations, and other
                          computer based businesses, dressmaking, etc. See your District Office for the
                          form and details.
                      •   Home-based businesses must be appropriate to and contribute to the family
                          environment of the Community.
                      •   Signage of any kind is explicitly prohibited.
                      •   Any business that uses or produces hazardous materials is not permitted.
                          Violation of this term is cause for immediate eviction and recovery of damages by
                          the Owner.
                      •   Home-based businesses that create traffic or parking problems for the
                          neighborhood will not be permitted.
                      •   The breeding and/or raising of animals, birds, fish, etc., shall not be permitted.
                      •   Pyramid Sales are prohibited.
                      •   Child Care businesses - See Child Care - Section 5.

                Changes to these rules can be made on a case-by-case basis if needed.


                22.           HOUSEKEEPING

                Proper upkeep of the Premises from the time of Move-In will help insure that the Move-
                Out process will go smoothly and that charges for misuse will be kept to a minimum.
                The following housekeeping suggestions are provided to assist the Resident:

                Carpeted Floor Areas

                The following suggestions are offered for maintenance and protection of carpeted areas:

                          •    Do not use cleaning agents that contain bleach or bleaching agents for food
                               or liquids spilled on carpets. They often cause as much or more damage than
                               the original spill.
                          •    Vacuum regularly to keep the carpet in good condition and to discourage dirt
                               build up.
                          •    Resident is advised to encourage young children to eat and drink in non-
                               carpeted areas and over a table to avoid permanent stains caused by Kool-
                               Aid®, and soft drinks. Wine, coffee and tea also contain agents that can
                               permanently stain the carpet.
                          •    Use throw rugs, safely secured; on high traffic areas to prevent heavy soil
                               build -up.
                          •    Use carpet/ floor protectors under chair legs, tables, sofas or any furniture
                               item that may scratch the floor or leave a permanent indentation.



                                                                                                     180140
               4826-7713-2879. 11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.83 Page 59 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                         •    Resident is encouraged to remove shoes upon entering the Premises to
                              prevent high traffic areas from becoming overly soiled.

                 Tile, Hardwood, and Vinyl Floors

                The following suggestions are offered to help protect the Premises floors:

                         •    Lift heavy furniture rather than dragging across the floors to avoid marring.
                         •    Never flood the floor with water or let water stand on the surface.
                         •    Do not apply wax to no-wax floors. Your District Office will point out the no-
                              wax floors during Move-In. There are certain products on the market claiming
                              to be shining agents for no-wax floors. Do not use these products, even if
                              specifically made for no wax floors, as they are difficult to remove and
                              sometimes cause damage to the surface during the removal process.
                              Resident may be charged for damages to the floor caused by wax, shining
                              agents, or wax removers.

                 Walls and Woodwork

                 The following suggestions will help protect walls and woodwork:

                          •   Beds, tables, and chairs should not touch the walls.
                          •   Bicycles, large toys, strollers, and such items should be moved through
                              doorways with care.
                          •   Provide children with blackboards or drawing pads to discourage writing on
                              the walls. Resident will be responsible for cleaning all marks from the walls
                              prior to Move-Out.

                 Counter/ops

                 The following suggestions will help protect the countertops:

                          •   Place a cutting board on the surface before chopping or cutting.
                          •   Do not use an abrasive cleaner. Countertop cleaners are readily available
                              and remove most spills, stains, etc.
                          •   Never place hot pots or pans directly on the countertops.


                 23.         KEYS/GARAGE DOOR OPENERS/MAILBOX KEYS
                 Resident is provided at least two keys to the Premises during the Move-In. Additional
                 keys may be requested. Your District Office will also provide the Resident with mailbox
                 keys or instructions on where to pick-up the keys during Move-In. Additionally, garage
                 door openers, as applicable, will be issued at that time.

                All Premises keys, mailbox keys and garage door openers are to be returned during the
                Move-Out Condition Assessment. There is a charge for lost keys, mailbox keys and
                garage door openers. If a key is lost, and a change of locks is necessary, the Resident
                will be responsible for the charge.



                                                                                                     19of40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.84 Page 60 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN OIEGO FAMILY HOUSING, LLC




                 24.       LAW ENFORCEMENT

                  The local sheriff, police departments or the federal government (on base only) will
                 provide law enforcement. Resident will be instructed who to contact regarding law
                 enforcement at Move-In. Place the phone numbers for law enforcement in a handy
                 location that is easily accessible.


                 25.       LEASE VIOLATION NOTICES

                 Your District Office may issue a Lease Agreement Violation Notice to Residents for
                 excessive noise, littered yards, illegal parking, carport or breezeway clutter or other
                 similar violations. Additionally, unauthorized pets, unauthorized repair of vehicles, failure
                 to observe posted speed limits or 15 MPH, whichever is less, or failure to obey stop
                 signs will also result in Lease Agreement violations.


                 26.       LIVE- IN CARE PROVIDERS

                 Permission for live-in care providers must be requested in writing to the District Office.
                 Requests will be evaluated on a case-by-case basis and should be submitted with
                 documentation for the need for live-in assistance. Approval of a live-in care provider is
                 predicated on specific child-care or health-care issues shown to require full-time, live-in
                 assistance.


                 27.       LOCKED OUT OF RESIDENCE

                 A Resident who is locked out during normal business hours may contact the
                 Management Office for assistance. After normal business hours, Resident will need to
                 call the Lincoln-at-Your-Service number. The telephone number will be provided at
                 Move-In.

                 The Resident will be required to provide proper identification to receive access to the
                 Premises. A Resident who calls for lock out assistance more than twice in a calendar
                 year may be assessed a charge.

                 Your Management Office will also charge a fee for replacement locks and additional
                 keys.


                 28.       MAINTENANCE

                 A uniformed maintenance team will be assigned to each Community and will be
                 available to provide answers to maintenance questions.

                 A Service Request (including receipt time and classification) may be obtained by
                 contacting Lincoln-at-Your-Service directly either by phone, in person or via the website.



                                                                                                      20 of 40
                 4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.85 Page 61 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                       COMMUNITY POLICIES
                                                  SAN DIEGO FAMILY HOUSING, LLC


                Resident will be given a Service Request number for reference. Lincoln-at-Your-Service
                receives the service calls and dispatches an emergency on-call service technician after
                hours, weekends, and holidays to provide 24 hour, 7 days a week coverage. For all
                maintenance requests, please call Lincoln-at-Your-Service at 1-888-578-4141 or visit our
                website at www.lincolnmilitary.com.

                 Owner Initiated Orders

                There are certain repairs, replacements, inspections, and maintenance that the District
                Office is required to perform for the Owner. The District Office will contact the Resident,
                explain the work to be done, and establish a time for the work to be accomplished.
                Examples of work orders initiated by the District Office are as follows:

                           •   Pest control services
                           •   Preventive maintenance inspections and services
                           •   Scheduled replacement of carpets or appliances
                           •   Interior decorating (i.e., painting, installation of blinds or curtain rods)

                Work will be scheduled to cause the least amount of inconvenience to Resident
                whenever possible. However, Resident may not refuse entrance into the Premises by
                Owner, the District Office or its contractors when notified at least 48 hours in advance,
                and the requested time is during reasonable working hours. Owner, District Office
                personnel or its maintenance contractors may enter Resident Premises when Resident
                is absent to perform such work.

                Service Requests will be given a classification of Emergency, Urgent or Routine,
                depending on the nature of the request and the danger to the safety of the Resident and
                the Premises. Owner's representatives may need to access the premises without
                advance notice in emergency situations. We categorize various maintenance issues as
                follows:

                 Type of Service Call                            Examples
                 Emergency                                       •   Natural Gas Leak
                 Critical Safety/                                •   Fire
                 Life Threatening Issue                          •   Power Outage

                Resident or Occupants who have a medical
                                                                 •   Sewage Back-Up (only 1 Bathroom)

                requirement for maintaining stable temperature
                                                                 •   Flood
                levels of heating and air conditioning
                                                                 •   Violent Criminal Activity


                 Urgent                                          •   Broken/cracked window (not safety/security)
                 Habitability Issue                              •   Garage Door inoperable
                                                                 •   Kitchen sink back-up (inoperable)
                                                                 •   Light fixtures, receptacles not working (no shorting or
                                                                     sparking)
                                                                 •   Refriaerator inoperable (no leaks)
                 Routine                                         •   Single burner/oven inoperable
                 Convenience/Unit Care Issue                     •   Owner provided telephone jack/wiring inoperable
                                                                 •   Repair/replace screens, stom, door, sliding door
                                                                 •   Light bulb replacement -common area or area not
                                                                     accessible bv Resident




                                                                                                                   21 of 40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.86 Page 62 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 29.     MAINTENANCE TIPS

                 General Maintenance Information

                 Please report any and all needed repairs to Lincoln-at-Your-Service by phone or through
                 Service Track online. For maximum efficiency, report repairs in the morning whenever
                 possible.

                 In the event your service request is not completed to your satisfaction and your District
                 Office seems unable to provide a solution, please feel free to contact the General
                 Management Office at 858-874-8100.

                 Emergency Maintenance is provided 24 hours a day.

                 Lincoln-at-Your-Service can be reached 24-hours a day at 1-888-578-4141, or on our
                 website at www.lincolnservicetrack.com for emergency and standard service requests.

                 Access to Premises

                 Your District Office must approve, and will perform any change of Premises locks.
                 Whenever your District Office maintenance personnel or exterminators enter the
                 Premises to perform work, a copy of the service request will be left detailing the work
                 that was performed. Written permission must be supplied from Resident to your District
                 Office authorizing the District Office to allow entry to the Premises during the Resident's
                 absence for purposes including but not limited to delivery companies, moving van
                 representatives, out-of-town Guests and relatives.

                 Peace of Mind

                 Please notify your District Office of any burned out exterior or common area lights, faulty
                 locks, lost keys, etc.

                 Please report immediately to police, our courtesy patrol service and then to your District
                 Office or 24-hour answering service any suspicious persons, strange vehicles or unusual
                 or suspicious activity.

                 Please request credentials from all maintenance personnel before allowing entry.

                 General Maintenance Tips

                 Plumbing

                 Occasionally there may be a problem with stopped up sewer and plumbing lines. Do not
                 allow objects such as diapers, toys, feminine hygiene products, etc., to be flushed down
                 the toilet. Charges may be assessed for the removal of such objects. If a toilet
                 overflows, first turn the water off at the valve below the flush tank, and then call Lincoln-
                 at-Your-Service and they will gladly assist, if needed. Lincoln-at-Your-Service will
                 classify the service call in accordance with the previously noted categories. Keep a
                 plunger on hand for use on simple toilet clogs.


                                                                                                       22 of 40
                4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.87 Page 63 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                Light Bulbs

                Your home is supplied with light bulbs at time of move-in. After move-in, Owner will
                replace specialty bulbs, and the Resident must replace all other burned out light bulbs.
                Please report unlit bulbs over walkways, halls, or common areas to the management
                office.

                 Central Air & Heat

                Some homes are equipped with individual central heat and air-conditioning. An ideal
                temperature setting is between 68 for heating and 78 for cooling (please be aware that
                setting the thermostat to temperature extremes may cause damage to the HVAC unit). If
                you have a programmable thermostat it is recommended that you set the timing feature
                to turn on and off as you use your home. It should be set to turn off during the time that
                you are regularly away from your home and then come back on an hour before your
                return. You can also use this feature to warm your home and hour before getting out of
                bed and to maintain a lower temperature while you are sleeping. Using this feature will
                help greatly in conserving energy. If you require help using this feature please contact
                Lincoln-at-Your-Service and one of our Service Technicians will gladly come to your
                home. If at any time you find that your thermostat is malfunctioning or for more detailed
                operating instructions, please call Lincoln-at-Your-Service. HVAC repairs may take
                longer than 1 day to be repaired, as specially trained technicians must be called out to
                perform service on the units. DO NOT turn off heat or air conditioning for a period longer
                than two weeks.

                 HVAC Filters

                Air filter(s) will be new at move-in. Lincoln's maintenance team will schedule your filter to
                be replaced a minimum of twice yearly. The filter(s) in your home should be cleaned on
                a regular basis to insure proper performance of heating and air conditioning units. If you
                would like your filter changed prior to the scheduled filter change, please feel free to call
                Lincoln-at-Your-Service at 1-888-578-4141. We will also be happy to leave a supply of
                air filters at your home if you would like to change the air filter more frequently.


                 30.      MOVE - IN PROCESS


                After Resident has selected their new home, the District Office will assist with the
                completion of the Lease, any applicable addenda and documents for payment of
                Rent, as applicable. The Resident will be given all necessary telephone numbers
                for service calls, the District Office and the General Management Office as well as
                contact information for local services, law enforcement and animal control.


                The Resident and a representative of Property Manager will visit the Premises and
                together go over the Move-In Inspection Form. Special features such as no-wax floors
                will be pointed out to the Resident at that time. Any inoperable appliances, light
                switches, etc., and any existing damage to the Premises will be noted on the Move-In


                                                                                                     23 of 40
                4826-7713-2879.ll
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.88 Page 64 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                 Inspection Form. Designated parking will be identified as will the proper storage of
                 refuse and recycling bins.

                Premises keys, mailbox keys (or instructions) and garage door openers will be issued at
                time of move-in.


                 31.       MOVE-OUT PROCESS

                 Resident must notify the District Office of the intent to move out as soon as possible, but
                 in no event less than thirty (30) days, unless otherwise specified in the Lease. Your
                 District Office will provide an "Intent to Vacate" form, which, when submitted to the
                 District Office, fulfills the Lease requirement to notify the Owner in writing.

                 Resident will be scheduled for a Pre-Inspection appointment to review the condition of
                 the Premises and prepare the Resident for the Final Move-Out Condition Assessment.
                 During this review, the Resident may discuss any concerns about the Move-Out
                 Condition Assessment, anticipated damage charges or other assessments (if any), the
                 overall process, and any other issues of concern in preparation for the final Move-Out
                 Condition Assessment. Residents will be given written instructions on cleaning
                 requirements for the Premises (See Exhibit A attached), noting any areas needing
                 special attention.

                 Any alterations made to the Premises must be restored to the original condition or
                 remain in place if previously authorized in writing by the District Office.

                 At the time of the actual move-out, a representative of Property Manager and the
                 Resident will again jointly assess the condition of the property, sign the Move-Out
                 Inspection Report, and return all keys and other access devices to the Management
                 Office. A Property Manager employee will assist the Resident in completing any
                 paperwork associated with the Move-Out procedures.


                 32.       NEIGHBOR RELATIONS

                 Resident is reminded that living in close proximity to other families poses certain
                 challenges as well as opportunities to build life-long relationships. Following a few
                 simple rules will help ensure a positive living environment for everyone.

                          •    Keep household noise to a minimum and follow guidelines on quiet hours
                               (quiet hours are between 10:00 PM and 7:00 AM). Please remember
                               neighbors often work different shifts.
                          •    Keep the Premises, including the yard, clean and free of any unsightly refuse.
                          •    Know where Occupants and Guests are at all times.
                          •    Make neighbors aware of private gatherings, BBQ's or parties that may cause
                               parking difficulties or noise.
                          •    Be respectful of your neighbors and their children by being aware of your
                               speed, car and home stereo volume, exterior appearance of your home and
                               the behavior of your family and guests. Be a good neighbor!



                                                                                                      24 of 40
                 4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.89 Page 65 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                         •    Difficulties with a neighbor must be settled peaceably. If all efforts meet with
                              failure, file a complaint in writing with the District Office. A phone call will not
                              suffice. If it is serious enough to warrant action on the part of the District
                              Office, it is serious enough to be put in writing. Your District Office will
                              investigate and attempt to gain resolution to the problem. The complaint,
                              investigation performed, results, and action will be made a matter of record
                              and placed in the file of the Resident filing the complaint and the Resident
                              named in the complaint.


                 33.      NUISANCE (DISTURBANCES and NOISE)

                Resident, Occupants and Guests are expected to conduct themselves and their pets at
                all times in a manner that will not offend or disturb other Residents, Guests, Property
                Manager staff, or other visitors to the Community. Any activity causing extreme or
                excessive noise, excessive traffic, repetitive or excessive disturbance of any kind, or
                disturbing or threatening the rights, comfort, health, safety or convenience of others in or
                near the Community is a lawful cause for eviction. This includes, but is not limited to,
                behaving in a loud or obnoxious manner, excessive noises by pets, or destroying any
                part of the Premises or Community. These actions are considered a "Nuisance" and a
                serious violation of the Lease.


                 34.         OCCUPANCY LIMITS

                 Occupants must consist only of the persons identified on the lease agreement.


                 35.      PARKING REGULATIONS

                 A carport/garage and/or designated parking spaces have been provided for most
                 Premises. Residents who keep more than two (2) vehicles on the Premises may be
                 required to remove the excess vehicles if conditions become too crowded and/or
                 complaints are received. It is recommended that you store your vehicle in a long term
                 parking facility or your garage while on deployment.
                 Undesignated parking spaces may be utilized on a "first come - first served" basis;
                 however, cars must be moved on a regular basis and not parked in the same
                 undesignated spaces habitually. Common courtesy to neighbors takes precedence.
                 Owner reserves the right to issue parking stickers if necessary.
                 Resident will keep all vehicles in good operating order with valid and current
                 inspection/safety sticker, if applicable, state tags and insurance.

                 Under no circumstances shall any vehicle be parked or driven on lawn areas or parked
                 in front of mailboxes. Mail will not be delivered if the box is blocked.

                Resident is responsible for keeping assigned parking area/carport or garage clean of oil
                and debris. Oil drippings shall be removed using absorbent materials (kitty litter or oil
                absorbents) and not washed into the drainage system, with or without detergent.


                                                                                                          25 of 40
                4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.90 Page 66 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 Resident shall not store vehicles for other people or grant permission to others to park in
                 the Community.

                 Resident shall not park in driveways or carports of any other residence.

                 Vehicles found in "No Parking" areas, Fire zones, blocking access, without
                 current registration, inoperable, stationary for extended periods of time, or in
                 Handicapped spaces (without a permit) will be towed at the vehicle owner's
                 expense and risk. Residential garages should be used for vehicle parking.


                 36.  PERSONALLY· OWNED PLAY EQUIPMENT and COMMUNITY
                 PLAYGROUNDS

                 Personally owned play equipment is discouraged. Personally owned play equipment
                 shall be kept in good working order, and will not be secured to the ground using concrete
                 anchors. Play equipment should be limited to toddler plastic swing sets and sliding
                 boards

                 Playgrounds are provided throughout the Community for Resident, Occupant and Guest
                 use and enjoyment. Although the playgrounds and common areas are cleaned and
                 mowed on a schedule arranged by the District Office, Resident is responsible to police
                 the area and supervise children such that the area is clean when the Resident,
                 Occupant and/or Guest leave. No children under six (6) years of age are allowed in the
                 playgrounds without the Resident or other adult supervision.

                 37.       PERSONAL PROPERTY INSURANCE

                 Owner does not provide content insurance coverage to Resident military families. This
                 means that in the event of damage or loss, none of your personal belongings are
                 covered under any insurance policy unless you obtain insurance. Resident is strongly
                 advised to carry, at its expense, Resident's own insurance (i.e., "renter's insurance") to
                 protect Resident from any loss or damage within the occupied unit. During extended
                 periods of absence, please notify the Management Office and/or make arrangements
                 with your neighbors to periodically check your dwelling for fire hazards, broken water
                 lines or other potential hazards that may arise in your absence.


                 38.        PEST CONTROL

                 Routine control of normal household pests, along with keeping all pets free of fleas and
                 ticks, is a Resident responsibility. The use of non-residual insecticides labeled for safe
                 application by the general public, such as household spray insecticides, is expected of
                 the Resident. Resident must contact the District Office for assistance with infestations of
                 pests that are beyond Resident capabilities and require professional control measures.

                 As a general rule, poor housekeeping is the main factor in cockroach infestation.
                 Roaches and rodents thrive on leftover food placed on sinks, counters, in cupboards, on


                                                                                                     26 of 40
                 4826-7713-2879.I I
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.91 Page 67 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC



                unwashed dishes, and on food left out for pets. Roaches may also feed on paper and
                glue products, including shelf paper. Some things the Resident can do to control
                roaches, mice and other household pests are:

                          •    Deposit garbage in trash cans in plastic bags.
                          •    Wipe up spilled foods or drinks immediately.
                          •    Do not keep empty soft drink cans or bottles under the sink, and rinse them
                               well before placing in recycling bins.
                          •    Keep soiled clothing in a clothes hamper or other container. Wash clothes
                               frequently enough that clothing does not pile up on the floor.
                          •    Store leftover food in airtight containers.
                          •    Some areas experiences a large volume of rodent infestations. Many rodents
                               feed on pet food left outside. Please store all pet food in sealed containers.

                 In the event the Premises require extermination, call Lincoln-at-Your-Service at 1-888-
                 578-4141. Please prepare for extermination services as follows:

                          •     Remove all items from under kitchen and bathroom sinks.
                          •     Pick up toys or other objects that may interfere with application.
                          •     All persons and pets should vacate the premises during treatment and should
                                not re-enter the home until treated floors, carpets and rugs are thoroughly
                                dry. Under normal conditions, this may take 1 - 3 hours (4 hours are
                                recommended).
                          •     Remove pet birds from the house, or if the bird(s) cannot be removed, place
                                in a ventilated room that will not be serviced.
                          •     Turn off aquarium air pumps and cover tanks and pumps with plastic wrap.
                                Pumps can be restarted about 3 hours after treatment.

                 After service, it is common to see an increased amount of insect activity as the specially
                 formulated applications disrupt nesting and hiding sites.

                 39.          PET POLICIES
                 Birds, fish, hamsters and guinea pigs will be permitted in all Communities. Exotic
                 animals, such as reptiles, rodents (other than the hamsters and guinea pigs), ferrets,
                 hedgehogs, or any farm animals are prohibited in all Communities.

                 However, within specifically designated communities, the keeping of cats and dogs is a
                 conditional privilege extended to the Resident exhibiting responsible behavior and in
                 control of the cat and/or dog in specified pet friendly communities. Resident is financially
                 and legally responsible for all pets. Resident must comply with state and local laws
                 governing pet ownership, including laws regarding licensing and vaccinations. The local
                 municipality is responsible for enforcing animal control ordinances in the Community.
                 Additionally, the Resident must execute a Cat and Dog Addendum to the Lease. Pets
                 registered with the Owner may be cared for in the homes of others in the Community,
                 provided the visiting pet does not cause the applicable household pet limit to be
                 exceeded for more than 48 hours without management approval. Dog houses are
                 allowed, once approved by Owner, but Resident must remove dog house at move-out
                 and repair any damages to the lawn prior to move-out.


                                                                                                      27 of 40
                 4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.92 Page 68 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607644


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                 Failure to comply with the Pet Policy contained in the Community Policies and the Cat
                 and Dog Addendum may result in the removal of the cat(s) or dog(s) from the Premises
                 and/or eviction of the Resident from the Premises. Any Resident who has been required
                 to remove a cat or dog due to violations of the Pet Policy or the Cat and Dog Addendum
                 will not be permitted to have any cats or dogs on the Premises. Owner reserves the
                 right to establish non-pet neighborhoods and to restrict certain breeds of dogs that are
                 considered to be dangerous. For additional information, refer to the Cat and Dog
                 Addendum.



                 40.       REFUSE COLLECTION AND RECYCLING

                 Refuse

                 The Owner provides refuse collection in all Communities at no additional cost to the
                 Resident. The following policies are to be followed:

                       •   Resident will be issued trash/refuse bin(s) during Move-In. This does not apply
                           to apartment communities.
                       •   Resident is responsible for the refuse bin(s) and will be charged for replacement
                           if damaged, lost or stolen.
                       •   Resident will be responsible for regular cleaning of the bin(s).
                       •   Refuse bins must be at the curb before 7:00 a.m. on the scheduled pick-up days,
                           unless otherwise instructed by the District Office. If desired, Resident may place
                           the refuse bins at curbside after 6:00 PM the day preceding the collection day.
                       •   The bins must be returned to proper storage by 8:00 PM on the day of collection.
                       •   Plastic liners and covered trash bins minimize odor and pest control problems.
                       •   Toys and bicycles left within close proximity of the refuse bin may be accidentally
                           picked up.
                       •   Large, bulky items such as mattresses, furniture, and appliances will not be
                           picked up with regular trash pickup. Bulk pickup may be available in your
                           neighborhood. Contact your District Office for details.
                       •   Plastic bags are to be used for grass clippings. Do not exceed the "test" strength
                           of the bag.
                       •   Refuse bins must be kept in garage, side yard or backyard and out of view.

                 Recycling

                 Recycling is strongly encouraged. Recycling containers must be properly stored with
                 trash bins.

                 41.       RESIDENT INQUIRIES AND CONCERNS

                 The Owner's goal is to provide affordable and well-maintained Premises for an
                 exceptional quality of life for all Residents. Resident inquiries or concerns that have not
                 been addressed in the manner that is satisfactory have several alternative avenues for
                 resolution.


                                                                                                       28 of 40
                 4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.93 Page 69 of 136
DocuSign Envelope ID: E7BBF148-DA09-4E31-9A07-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                First, make sure the inquiry or concern has been clearly stated and delivered to the
                District Office. Your Management Office will respond in a timely manner to the inquiry
                or concern in accordance with the terms of the Lease, the Community Policies and any
                Addenda executed by the Resident. In the event your District Office has not responded
                in a manner consistent with the Resident inquiry or concern, the Resident should
                deliver the clearly written inquiry to the Regional Property Manager (RPM). A third
                source for the Resident to receive a response to an inquiry or concern not adequately
                addressed by the District Office or the Regional Property Manager is the Regional Vice
                President. The names, address and phone numbers of each are available in your
                District Office. In the unlikely event your problem has not been resolved to your
                satisfaction, please contact the Navy Housing Office to look into the matter on your
                behalf.


                 42.       SAFETY

                 Emergency numbers are provided on page 1.

                 Safety on the Premises and in the Community is the responsibility of each Resident,
                 Occupant and Guest. Below are a few policies and guidelines to be followed to help
                 assure a safe environment for all:

                 Bicycle/Skating/Skateboard

                 Bicycle helmets are required in all Communities for all cyclists, including children in
                 safety seats, regardless of age. Helmets and other protective gear are also strongly
                 encouraged for skaters and skateboarders.

                 Children's Safety

                 Resident is responsible for the safety, care and actions of Resident's own children and
                 children in Resident's care. Please instruct children not to play in the streets, alleys or
                 parking lots. The driveway (where applicable) area is reserved for automobiles. If you
                 have a basketball hoop, it is permitted in your driveway area only. Basketball hoops are
                 not permitted on streets, cul-de-sacs or sidewalk areas.

                 Disaster

                 The Federal Emergency Management Agency recommends that each family have an
                 emergency kit readily available for transport in case of severe weather, hurricane,
                 earthquake or other emergency. A Disaster Supply Kit list is attached as Exhibit B.

                 Fireplaces

                 Resident is responsible for the safe operation of any fireplaces. Contact the District
                 Office if you are not knowledgeable or comfortable with the operation of the fireplace. In
                 wood-burning fireplaces, sterno logs or other artificial logs are prohibited in the fireplace.
                 Ash must be completely cooled before disposal.



                                                                                                        29 o/40
                 4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.94 Page 70 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                       COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                 Barbeque Grills

                Barbeque grills, whether gas or charcoal, are allowed as long as they are not used on a
                balcony or covered patio/area. Use of barbeques must be at least ten feet (1 O') away
                from any building or structure. Disposal of hot coals is not allowed unless appropriate
                provided "hot-coal" bins are available on the property.

                 Fire Pits

                 Fire pits may only be used on properties that have backyards. The fire pits must be
                 placed at least fifteen feet (15') away from any structure or overhang.

                 Garage Doors

                 Garage door springs, cables, brackets and other hardware attached to the springs are
                 under very high tension and if handled improperly, can cause serious injury. We
                 recommend that you report all malfunctions to Lincoln-at-Your-Service so that qualified
                 professionals can make the necessary repairs/adjustments. A few simple precautions
                 can protect family and friends from potential harm. Please take a minute to read the
                 following safety tips:

                          • Do not stand or walk under a moving door.
                          • Do not let children play with or use the transmitters or remote controls .
                          • Teach children about garage door and opener safety; explain the danger of
                            being trapped under the door.
                          • When using the pushbutton or transmitter, keep the door in sight until it
                            completely stops moving .
                          • Teach children to keep their hands and fingers clear of section joints, hinges,
                            tracks, springs and other door parts.

                 Should the power fail, you will not be able to open or close the door using the
                 pushbutton or wireless transmitter (if equipped). Instead, you will have to pull the
                 Emergency Release Latch to allow the door to be manually lifted or lowered. It is
                 recommended that the latch be pulled when the door is closed. Use caution when using
                 this release with the door open. Weak or broken springs may cause the door to fall
                 rapidly causing severe injury or death.

                 If the wireless transmitter for the garage door opener (if equipped) needs service, please
                 drop it off at the District Office. A service technician will repair and/or replace the
                 transmitter within 24 hours.

                 Hazardous Materials/Waste

                 It is critical that hazardous materials not be included in trash or recycling. Contact the
                 District Office for information on suitable locations to store or dispose of household
                 hazardous waste. Common hazardous household products include, but are not limited
                 to:
                                • Paint/thinner
                                • Turpentine and other spirits



                                                                                                      30 of 40
                 4826-7713-2879.ll
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.95 Page 71 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                        COMMUNITY POLICIES
                                                   SAN DIEGO FAMILY HOUSING, LLC



                               •     Glue
                               •     Gasoline and other petroleum products
                               •     Batteries
                               •     Pesticides, herbicides, fertilizers, soil additives
                               •     Common household chemicals, including bleach
                               •     Fluorescent light bulbs
                               •     Please note that California and Nevada have additional laws regarding
                                     prohibited items. If you would like additional information on applicable
                                     California laws, please visit
                                     http://www.dtsc.ca.gov/hazardouswaste/universalwaste/hhw.cfm; for
                                     additional information on applicable Nevada laws, please visit
                                     http://ndep.nv.gov/admin/nrs.htm.

                 Personal Safety Reminders

                               •     Take responsibility for personal safety. Know your local emergency phone
                                     numbers.
                               •     Verify the identity of anyone at your front door desiring entry. If the person
                                     claims to be an employee of the District Office and you do not recognize
                                     them, call the management office for verification.
                               •     Always use the main Community entrance when entering late at night.
                               •     Be observant and always be aware of your surroundings and the people
                                     in the area.
                               •     Do NOT display house keys in public or leave them in the mail area, at
                                     the pool, or places where they can easily be stolen.
                               •     Do NOT affix identifying tags with your address on your key chain.
                               •     Keep a complete list of the serial and identification numbers of all
                                     appliances, computers, television, VCR, stereo, etc. This will greatly aid in
                                     recovering stolen goods.
                               •     DO NOT confront suspicious persons loitering around the property, but
                                     report them immediately to the proper authorities and the District Office.
                               •     Vehicles should remain locked at all times with items stored out of sight.
                               •     Doors and windows should be locked at all times. Please contact Lincoln-
                                     at-Your-Service immediately if any locks are inoperable.
                               •     Finally, get to know your neighbors and create a group of families that
                                     watch out for each other. Report suspicious activities to local law
                                     enforcement agencies.

                 Smoke and Carbon Monoxide Detectors

                 Smoke and carbon monoxide detectors have been provided to comply with local safety
                 ordinances, and should not be deactivated or removed. Resident is responsible for
                 checking and maintaining all smoke and carbon monoxide detectors, and must
                 immediately notify the District Office, of any problem, malfunction or damage to the
                 detectors. Any questions about operation or performance can be directed to the
                 District Office. The District Office recommends checking the monitors monthly.

                 Welding



                                                                                                            31 of 40
                 4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.96 Page 72 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                Welding is prohibited at the Premises and in the Community at all times.

                 Window Safety

                 Children often climb on furniture and push against windows and/or screens, tumble out
                 and suffer severe injuries or even death. To avoid such hazards, beds, tables, chairs
                 and other furniture should not be placed in close proximity to windows.

                 Lock all windows. Track locks can be installed to limit the height in which a window
                 can be opened.

                 Do not leave young children unsupervised in rooms with open windows.


                 43.       SERVICES - OTHER

                 Services provided as a courtesy or convenience for the Residents and Occupants,
                 exclusive of utilities and trash removal described in Section 9 Page 1 of the Lease
                 Agreement, are provided at the discretion of the Owner and the District Office.
                 Reduction or elimination of any or all of the other services does not result in reduced rent
                 or allow for early termination of the Lease Agreement.


                 44.       SIGNS

                 Yard sale, patio sale or any other sign or banner advertising an event can only be posted
                 on authorized bulletin boards or areas specifically designated by the District Office.
                 Signs are not to be attached to utility poles, mailboxes, signposts, trees, etc.


                 45.       SNOW AND ICE REMOVAL

                 Where applicable Resident is responsible for snow removal on driveways and sidewalks
                 in front of and around their Premises.


                 46.       SOLICITATIONS
                 Door-to-door sales, surveys, and/or solicitations of any sort are not permitted. Children
                 raising money for their school or other organizations is permitted (i.e.: Girl Scout
                 cookies). Likewise, commercial advertising or flyers of any kind may not be posted or
                 distributed. It is a Federal offense to attach anything to mail boxes. Please report
                 solicitors to our management office.


                 47.        TELEPHONE LINE MAINTENANCE



                                                                                                      32 of 40
                 4826-7713-2879.ll
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.97 Page 73 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                 Information concerning telephone service in the Community will be provided during
                 Move-In. Resident is responsible for all costs incurred with the exception of
                 maintenance to the one telephone line supplied by the Owner. Report any line
                 problems as shown below. If the problem is with the telephone, and not the telephone
                 line, the Resident will be responsible for all charges.

                Additional phone outlets and/or lines are allowed at Resident expense. Resident is
                limited to one (1) additional hookup installed per room with prior written approval.
                Resident will not be responsible for the removal of the additional hook-ups or subject
                to an additional charge at Move-Out as long as prior approval was obtained from the
                District Office. Request forms are available from the District Office.


                48.       TEMPORARY ABSENCE FROM PREMISES

                 Contact the District Office prior to leaving the Premises vacant for more than seven (7)
                 days. The District Office may need to contact the Resident in the event of an emergency
                 or if an unexpected issue arises. In addition, please take the following actions prior to
                 leaving the Premises:

                         •    Lock all doors and windows.
                         •    Lower, but do not completely close blinds, shades or curtains.
                         •    Place timers on a few lights or a small radio.
                         •    Stop deliveries of newspapers, mail, and other routine deliveries.
                         •    Arrange for any items in the yard to be moved or removed in order for lawn
                              care services to mow the lawn.
                         •    Make arrangements to have any fenced areas mowed. Resident is
                              responsible for the cost of any required yard maintenance in the fenced area
                              that must be completed by the District Office.
                         •    If absent for longer than 30 days, make arrangements to ensure timely rental
                              payments.

                  49.        TRAMPOLINES

                 Trampolines are authorized when all proper safety netting and locks are installed and
                 must be located in rear yards only. Use is at Residents' risk.


                 50.         VEHICLES

                Vehicles are always a challenge for the Resident as well as the Owner. Repair of
                automobiles, parking, and the storage of recreational vehicles are a few of the topics
                that must be addressed in order to maintain a desirable residential family environment.
                Following are rules and regulations for the Community:

                 Automotive Maintenance and Policies




                                                                                                   33 of 40
                4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.98 Page 74 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN OIEGO FAMILY HOUSING, LLC


                •  All vehicles must: (1) be operable and road-worthy, (2) display a current installation
                   decal, if applicable, (3) display current tags, (4) display a current inspection sticker (if
                   applicable in their State of registration), and (5) have current insurance as required
                   by the State where the vehicle is registered.
                 • Commercial vehicles may not be kept in the Community or Premises unless they are
                   of a size/type to fit completely in the Premises garage with the door closed. Resident
                   may not park commercial vehicles in the street or driveway except when actively
                   loading or unloading the vehicle.
                 • Due to environmental and safety concerns, automobile/vehicle maintenance shall not
                   be performed by Resident, Occupant or Guest anywhere in the Community or
                   Premises including garages, carports, parking spaces, or street. Additionally,
                   vehicles may not be on jacks, jack stands, or ramps at any time.

                     Prohibited maintenance includes, but is not limited to:

                               •     Washing cars
                               •     Changing/adding motor oil or other automotive fluids.
                               •     Repairs such as transmission repairs, engine overhauls, and bodywork
                                     (sanding and painting).
                               •     Engine cleaning.

                 •   Vehicles shall not be in an inoperative status in excess of 72 hours. All inoperable
                     vehicles must be removed from the Community and Premises. Resident may
                     request exceptions to this policy on a short-term basis through their District Office.

                 Garages/Carports/Sheds

                 Garages are intended for parking vehicles, to provide auxiliary storage of personal
                 effects, and storing recycle and refuse bins.

                 The following policies apply to the use of the garage/carport:

                          •    Storage offlammable liquid, such as gasoline, is restricted to 1 gallon.
                          •    Garages shall not be used for living spaces, and shall not be altered or
                               modified for such use.
                          •    Pets shall not be kept in garages or sheds.
                          •    Do not block or barricade garage doors.
                          •    Do not store items near or block water heaters located in garages.
                          •    Oil or gas space heaters shall not be used in garages or sheds.
                          •    The Resident, Occupant or Guest may not alter electrical wiring in garage or
                               shed spaces or any other area of the home.
                          •    A garage or carport is considered a "designated parking space". No
                               additional parking will be allocated for vehicles displaced by storage of
                               personal goods.

                 Recreational Vehicles and Other Vehicles

                 Recreational vehicles, utility trailers, boats, campers, snowmobiles, ATV's, and jet skis
                 are prohibited in the Community unless the item fits into the garage with the garage door
                 completely closed. The only exception to this rule is when the vehicle is being made


                                                                                                       34 o/40
                4826-7713-2879.l l
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.99 Page 75 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC


                ready for use or storage. This approved exception period may not exceed 48 hours.
                Proper storage of recreational vehicle or other vehicles in a garage will not justify
                improper parking of vehicles.

                The following rules apply:

                          •    Automotive maintenance polices apply to RVs, boats, campers, snowmobiles,
                               ATV's, and jet skis; therefore, oil changes, engine repair and bodywork are
                               not allowed.
                          •    Interior repairs of such vehicles shall not be made in the Community without
                               prior approval from the District Office.
                          •    RVs must not be plugged into any Community or Premises utilities.
                          •    Flammables, such as paints, thinners, and gasoline may not be stored in
                               vehicles.
                          •    Guests' RVs may not be parked in the Community.
                          •    A RV may be parked in the garage if it fits completely within the garage, the
                               door is kept closed, and there is adequate parking remaining available for
                               vehicles without impacting other Residents of the Community. RV's may
                               NOT be parked in carports, driveways or designated parking spaces.

                Contact your Naval Housing Office for appropriate storage locations. Violation of these
                RV and other vehicle policies shall result in the removal of the RV or other vehicle from
                the Community at the Resident's expense.


                 51.          WADING POOLS/ HOT TUBS

                 Use of small wading pools is authorized under the following guidelines:

                 •     The water must not exceed 12 inches in depth, and will be emptied on a daily basis.
                 •     Wading pools are to be constantly monitored by an adult during use, and must not be
                       left unattended while holding water.
                 •     Grounds damaged by the pools must be restored.
                 •     Wading pools must be kept in backyard areas.

                 Hot Tubs or Spas are permitted for medical reasons only. A copy of the doctor's written
                 guidelines must be provided to your District Office prior to installation. Approval for these
                 alterations will require that the Resident have a fenced back yard.


                 52.          WASTE

                 The Resident will comply with the policies and procedures of each individual community
                 with respect to trash pick-up days and storage of refuse containers on non-pick up days.
                 Resident will also comply with environmental regulations pertaining to prohibited
                 disposal items.


                 53.      WEBSITES


                                                                                                       35 of 40
                4826-7713-2879.ll
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.100 Page 76 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC




                Community Website-

                Owner's Community website is located at www.lincolnmilitary.com. Residents will be
                able to use this website to inquire about and access information regarding upcoming
                events and activities in their Community.

                Service Request Website-

                Agent's website for service requests is located at www.lincolnservicetrack.com.
                Residents will be able to input and view the progress of their maintenance requests by
                accessing this website. A "tracking" number will be provided to Residents for all service
                requests received, with which Residents can obtain updates by phone or by checking
                the local website.


                 54.       WILDLIFE/BIRD FEEDING

                To prevent the local wildlife in the Community from becoming a pest, or
                danger, the following rules and regulations must be followed:

                 •     Resident shall not feed feral animals or wildlife other than birds (Pigeons and Sea
                       Gulls excluded). Do not put food scraps outside or throw food scraps into the woods.

                 •     Trash bins must be properly stored with lids securely closed.

                 •     Birdfeeders are not to be hung over patios or from balconies interfering with other
                       Residents. Any birdseed remaining on the ground must be cleaned up daily.




                                                                                                    36 of 40
                4826-7713-2879.ll
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.101 Page 77 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      COMMUNITY POLICIES
                                                 SAN DIEGO FAMILY HOUSING, LLC



                 55.      YARD AND GARAGE SALES

                All yard and garage sales will be limited to Friday, Saturday and Sunday only. Items are
                not allowed to be left outside the Premises overnight. Signs may be posted only on
                Community bulletin boards or small stick-in-ground signs in the Premises yard. Signs
                may be posted no sooner than the day before the sale and must be removed by the end
                of the day of the sale. Do not place signs on road signs, telephone poles, mailboxes,
                trees, etc.


                 56. YARDS-PROHIBITED ITEMS

                   Dog runs and storage sheds are prohibited unless provided by the Owner.




                                                                                                 37 of40
                4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.102 Page 78 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.103 Page 79 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                         EXHIBIT A
                                            CLEANING REQUIREMENTS FOR MOVE-OUT




                 GENERAL

                     •    Completely remove all personal items from the home, storage area(s) and
                          garage.
                     •    Clean front and back yards from all rubbish, garbage, animal feces, etc., and
                          remove all personal items.
                      •   Any items requiring disposal or recycling must be removed from the Premises in
                          an appropriate, proper, and approved manner.
                      •   Any equipment or feature delivered as part of the Premises, (including
                          appliances, appliance parts, fixtures, hardware, etc.), must be returned intact and
                          in proper working order.
                      •   Original wall color is not altered or changed unless previous written approval was
                          obtained from the Owner.
                      •   Remove all graffiti, markings, and stickers from ceilings, walls and window sills.
                      •   All windows must be closed and locked with window covering left in the 'closed'
                          position.

                 KITCHEN

                      •   All kitchen surfaces - Remove all grease build-up and wipe down.
                      •   All appliances - Remove all grease and food particles from exposed fixtures,
                          wipe down inside and out.
                      •   All floors - Sweep and wet mop all floors.



                      •   All bathroom fixtures and surfaces- remove all excessive soap scum, mold,
                          mildew and other dirt build-up.
                      •   Shower curtain - Remove.

                 BEDROOM/LIVING ROOM/DINING ROOM

                      •   All floors - Sweep or vacuum as appropriate to the surface.
                      •   All closets -Sweep and/or vacuum.

                 GARAGE/CARPORT/SHED/EXTERIOR

                      •   Floors - Free of grease, oil and paint.
                      •   Clean trash containers and recycle bins.
                      •   Clean exterior doorways, porches and patios.

                 FENCED YARD

                      •    Mow, trim and edge grassy areas.
                      •    Remove weeds; patch bare spots.
                      •    Police grounds




                                                                                                      39 of 40
                 4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.104 Page 80 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                            EXHIBITB
                                                       DISASTER SUPPLY KIT



                The Federal Emergency Management AGENCY (FEMA) recommends each family keep
                the following items readily available for transport in case of severe weather, earthquake
                or other emergency: Be prepared in advance and have emergency materials on
                hand.


                 •   Flashlight/Batteries
                 •   Battery operated Radio with extra batteries
                 •   Water - at least 1 gallon daily per person for 3 to 7 days
                 •   Food - enough for 3 to 7 days
                 •   Non-electric can opener
                 •   Non-perishable and canned foods
                 •   Food for infants or elderly
                 •   Snack foods
                 •   Cooking tools, fuel
                 •   Paper plates, roll of paper towels, plastic utensils
                 •   Blankets, Pillows
                 •   Clothing - seasonal, raingear, sturdy shoes
                 •   First Aid kit, Prescription Medicines
                 •   Toiletries
                 •   Cash
                 •   Keys
                 •   Tools
                 •   Important Documents (keep in a waterproof container)
                 •   Special needs for Infants or Elderly
                 •   Pet Care Items (food, water, carrier/cage, medicines)




                 Disaster Services
                 American Red Cross               www.redcross.org
                 FEMA                             www.fema.gov
                 Salvation Army                   www.salvationarmyusa.org




                 4826-7713-2879.11
                                                                                                  40 of 40
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.105 Page 81 of 136
OocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                          HOME BASED BUSINESS ADDENDUM
                                               TO LEASE AGREEMENT



            1. COMMUNITY. Miramar Townhomes

            2. PREMISES LOCATION. Address Specified on Page 1 of the Lease



            3.   LEASE DESCRIPTION.

                     a. Lease date: Refer to the Lease Commencement Date on Page 1 of the Lease




                       -
                     b. Residents (list all residents): Residents (list all residents):


                     c. Owner: San Diego Family Housing, LLC

            4. CONDITIONAL AUTHORIZATION FOR A HOME BASED BUSINESS. The Resident may
               conduct the home based business described below, in accordance with state/local laws and
               regulations governing the conduct of home based businesses until the Lease terminates.
               The Owner may terminate this Conditional Authorization prior to Lease termination if the
               Resident's right of occupancy is lawfully terminated or if, in the Owner's judgment, the
               Resident, Occupant, or Guest violates any of the rules of this Lease, Residential Business
               Addendum or Community Policies. Owner's granting of permission is not a warranty that the
               Premises are suitable for the conduct of Resident's business or that Resident has complied
               with all requirements.

             5. DESCRIPTION OF THE BUSINESS.                     The Resident may conduct only the business
                described below.

                 a. Navy~Certified Child Care in a Child Development Home:

                 b. Other (description): _ _ _ _ _ _ _ _ _ _ __




             6. LIABILITY NOT LIMITED. Approval of this Business Addendum does not limit Residents'
                liability for property damages, cleaning, replacements, or personal injuries resulting from
                conduct of the approved business.




                                                                                             1 OF3
            4826-7713-2879.ll
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.106 Page 82 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                         HOME BASED BUSINESS ADDENDUM
                                              TO LEASE AGREEMENT

            7. HOME-BASED BUSINESS RULES. The Resident agrees to abide by these rules:

                 •    Resident is responsible for obtaining the necessary permissions, licenses, and
                      insurance.

                 •    Resident is responsible for any damages to third parties arising from the conduct of
                      Resident's business.

                 •    Business is required to comply with and is subject to inspection by the appropriate city,
                      county, state or federal agency, office or department for compliance with applicable
                      laws, codes, regulations and requirements.

                 •    No door-to-door soliciting will be allowed and no advertising signs shall be posted on the
                      Premises or in the Community.

                 •    Advertising or flyers of any kind may not be posted or distributed in the Community. It is
                      a Federal offense to attach anything to mail boxes.

                 •    Home-based businesses may be conducted online, by telephone or by mail. Businesses
                      wherein customers routinely conduct business at the Premises are inappropriate and will
                      not be approved.

                 •    Businesses requiring periodic direct customer interaction must utilize alternate facilities
                      for these business transactions. This includes such events as Tupperware or Mary Kay
                      promotional parties. Exceptions can be granted on a case-by-case basis.

                 •    No interior or exterior structural modifications or additions shall be made to
                      accommodate Resident's business.

                 •    Pyramid Sales are prohibited.


             8. ADDITIONAL RULES. The Owner has the right to make reasonable changes to the rules
                affecting the Home Based Businesses Addendum from time to time. A written copy of any
                change will be provided to every Resident who is currently authorized to conduct home
                based business.

             9. VIOLATION OF RULES. If the Resident, Occupant or Guest, in the Owner's judgment,
                violates any rule or provision of the Home Based Business Addendum or the Community
                Policies, the Owner may provide the Resident written notice of said violation, and (1) issue a
                warning concerning the ramifications of further violations; (2) direct temporary cessation of
                business pending review or (3) revoke this Conditional Authorization. If notified to
                temporarily or permanently cease operations, the Resident must cease promptly in
                accordance with the notification. Violations include, but are not limited to, receipt of
                reasonable complaints, as determined by the Owner, that the business is disturbing other
                residents or creating an inappropriate environment within the Community. The Owner also
                has all other rights and remedies set forth in the Lease this Home Based Business
                Addendum and the Community Policies, including damages, eviction, and attorney's fees to
                the extent allowed by law.

                                                                                               2 Of 3
            4826-7713-2879.l l
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.107 Page 83 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                                 HOME BASED BUSINESS ADDENDUM
                                                                      TO LEASE AGREEMENT

            10. LIABILITY FOR DAMAGES, INJURIES, CLEANING, ETC. The Resident is liable for the
                entire amount of all damages caused by the conduct of the home based business, including
                wear and tear beyond that expected in a family domicile. This provision applies to all parts
                of the Premises, including carpets, doors, walls, windows, screens, appliances, as well as
                lawns, landscaping and other outside improvements. Items that cannot be satisfactorily
                cleaned or repaired will be replaced in their entirety at the Residents' expense. Payment for
                damages, repairs, cleaning, replacements, etc. are due within 30 days of demand.

                  Resident shall defend, indemnify and hold Owner harmless from loss, cost, damage, injury
                  and the claims by others relating to Resident's home business, including but not limited to,
                  all costs of litigation and attorney's fees resulting from any such damage.

            11. GENERAL. The Resident acknowledges that no other oral or written agreement exists
                regarding the home-based business other than the Lease, the Home Based Business
                Agreement and the Community Policies.     This Home Based Business Addendum is
                considered part of the Lease. It has been executed in multiple originals, one for the
                Resident and one or more for the Owner.

            "RESIDENT"
                   lw      'lj    '•

                                                                                    1/17/2019
              - - :l: :t         ~=•   I   :
                                                                                    Date


                                                                                       1/17/2019
                                                                                    Date
            OWNER:
            SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
            By: Lincoln Military Property Management LP, a Delaware llmlted partnership, lts authorized agent
                                               OocuSignitd by:

                                       ~
                    By:
                    Name:
                                           ~taA~'i@berts
                                            ;;:;;;1,053'4 •u
                    Title:                 LMH Repr ese11tat i ve




                                                                                                                30F3
            4826-7713-2879.1 t
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.108 Page 84 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                                MOLD ADDENDUM



                 Guidelines for Prevention and Treatment of Moisture/Mold in Residential Housing

    It is our goal to maintain a quality living environment for our residents, including addressing any water and/or mold-related issues when they occur.
    To help achieve this goal, it is important for all residents to understand and follow these Guidelines. These Guidelines serve as a supplement to the
    Mold Addendum that is part of your Lease Agreement. You should regularly review and follow the requirements of that Addendum.

    PREVENTING WATER AND MOLD-RELATED ISSUES BEGINS WITH YOU. Molds are microscopic organisms that are naturally present nearly
    everywhere, including both indoor and outdoor environments. Molds reproduce by microscopic spores which can spread through the air and are
    commonly carried into buildings through open windows and doors, on clothing and through other means. Molds can grow on many types of materials,
    including materials inside your home, as long as moisture and air are present. It is impossible to eliminate all mold and mold spores inside buildings.
    However, excessive mold growth can be controlled by using good housekeeping practices and by taking prompt action to control moisture in your
    home. To minimize the potential for water damage and mold growth, all residents must observe the following guidelines:

    •        Keep your home clean and dry. Residents are responsible for using good housekeeping measures, including regular cleaning to remove dirt
        and debris that can allow mold to grow. Oeanliness is particularly important in areas where you may find excess moisture, such as in the kitchen,
        laundry, and bathrooms. Clean up spills and moisture accumulation from floors, windows, and other surfaces. Use ventilation fans in kitchens
        and bathrooms and clean up excess water/spills after occupants, especially children,. shower or bathe. Note that it may be difficult to keep mold
        from growing on places that are often damp. If mold reappears in the bathroom after cleaning, EPA recommends running a fan or opening a
        window and cleaning more frequently to keep mold to a minimum. Keep storage areas, closets, and living areas uncluttered so that air can
        circulate. Only washable items should be stored and promptly clean and dry fabrics that get wet. Do not hang wet laundry indoors.

    •        Immediately notify us about any signs of water leaks, moisture accumulation or mold growth in your home. Immediately notify us of any
        water intrusion problems such as overflows from toilets or bathtubs, appliance leaks, and roof leaks. Be particularly attentive for any leaks or
        overflows from washing machine hoses and discharge lines, refrigerator or air conditioning drip pans, or from clogged condensation lines -
        especially if a leak or overflow is large enough for water to wet nearby floors or walls. Musty odors and peeling wall coverings or paint may also
        be signs of excess moisture and mold growth.

   •         Immediately notify us about air conditioning or heating system or appliance problems. Hwnidity trapped in your home may encourage
        mold growth. Notify us if your air conditioning/heating system is not working properly or if you notice condensation on windows or on air supply
        vents. Use a hwnidifier in hum.id months or open windows on days when the outdoor weather is dry (i.e., humidity below 50 percent) to help
        remove excess moisture from your home. Be sure to close windows before leaving your home and at night for precautionary measures. Regularly
        clean and replace filters with pleated one-inch filters, instead of coarse filters.

   •         Clean small areas of mold from hard surfaces. If small areas of mold occur on hard non-porous surfaces (such as in shower/tub enclosures,
        on bathroom and kitchen tile and countertops, and on vinyl flooring, metal, or plastic), the U.S. Environmental Protection Agency (EPA)
        recommends that you clean these types of surfaces with water and detergent, dry the cleaned surfaces, and then apply a pre-mixed, spray-on-type
        household mold/mildew cleaner, such as Lysol Disinfectant, Tilex Mildew Remover or Clorox Cleanup. Be sure to follow all instructions on the
        product label. Never mix ammonia and bleach, as this can create a hazardous condition. You should notify us if routine cleaning does not remove
        the mold or if mold growth continues to re-occur after cleaning.

   •         Do not try to clean larger areas of mold or mold from softer surfaces. You should not try to clean mold from softer or porous surfaces (such
        as wood trim and sheetrock walls and ceilings), and you should not try to clean larger areas (more than 10 square feet) of mold on any type of
        surface. Instead, you should notify us immediately about these conditions, and we will investigate and take appropriate action for you.

   •       Notify us of water or mold-related problems. Report water and mold-related issues in accordance with these Guidelines by going online at
        www.Iincolnservicetrack.com or by calling Lincoln At Your Service at 1-888-578-4141.




   Version 1.0
   4826-7713-2879. l l
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.109 Page 85 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                                  MOLD ADDENDUM

    WHAT TO EXPECT WHEN YOU NOTIFY US OF A WATER OR MOLD-RELATED ISSUE. When you notify us about a potential water or mold-
    related issue, a maintenance technician will perform a visual inspection of the living spaces in your home for signs of water leaks, excess
    moisture/condensation and visible mold growth. The inspection will consist of a visual inspection of the interior, air conditioned portions of the home.
    The purpose of this inspection is to assess the likely source of any water accumulation and the extent of water damage or mold growth so that we can
    take appropriate action. Tiris inspection typically will not include unoccupied areas of your home, such as crawlspaces, attics, wall and ceiling cavities,
    exteriors of buildings, and unoccupied enclosures, such as exterior mechanical rooms. It may be necessary to inspect these parts of a building only if an
    inspection of the living spaces reveals a source of water leaks coming from the unoccupied part of the building.

    What will happen if water problems are identified? If water problems are identified, maintenance personnel will repair any leaks that are found, and
    the wet materials (such as sheetrock, wood trim, or vinyl flooring) will be dried or removed. If the source of water is from spills or inadequate cleaning
    or ventilation, we may recommend that you take additional measures to properly control moisture in your home.

    What will happen if mold growth is identified? If mold growth is identified, we will determine the appropriate action to take based on the type of
    materials involved and the extent of the mold growth. Maintenance personnel will generally clean/remove all mold affected materials, except when
    there is more than 30 square feet of visible mold. In such cases, a third-party mold remediation contractor will be used to assess the problem and
    perform all necessary remediation work consistent with applicable guidelines.

    How will maintenance personnel address mold growth? Per current government and industry standards and guidelines, maintenance personnel will
    clean mold from hard/non-porous surfaces (such as vinyl, tile, metal, plastic, etc.) by scrubbing them with detergent and water or a household
    mold/mildew cleaner. After the cleaned areas are dry, they can be re-painted as necessary. If there is mold growth on soft or porous materials {such as
    sheetrock. and wood trim), the affected material typically will be removed and replaced and the repaired area will be re-finished or re-painted as
    necessary. You may also be given instructions to follow during these activities, such as the instruction to remain out of designated work areas during
    cleaning or remediation work. These instructions are mandatory and are provided for the safety of both workers and occupants.

    When will mold testing or sampling be performed? We will perform mold testing or sampling when it is deemed necessary by qualified third-party
    mold inspectors. Per EPA's guidelines, mold testing or sampling is usually not necessary if mold is present. This is because there are no current
    governmental limits or standards for acceptable levels of mold or mold spores. The appropriate steps are to stop any source of water intrusion and
    clean or remove the mold growth.

    What will we do after repairs are completed? After a water or mold-related repair is completed, we will follow-up to confinn that the source of water
    or mold growth does not re-occur.

    PROHIBITION ON MAKING ALTERATIONS AND/OR IMPROVEMENTS IN OR ABOUT PREMISES. Consistent with Paragraph 15 of your
    Lease, you are prohibited from damaging or making any alterations and/or improvements to your home, including removing or lifting flooring or trim,
    taking destructive samples, and making holes in the walls or ceiling. We will not be responsible for the cost of any damages you cause or alterations
    you make. We reserve the right to charge you for restoring your home to the condition it was in prior to any alterations and/or improvements. In
    addition, pursuant to Paragraph 29 of your Lease, if damage occurs to your home as a result of your actions, we reserve the right to terminate your
    Lease.

    RESIDENT COMPLIANCE WITH THESE GUIDELINES. Complying with these guidelines will help minimize and properly address water damage
    and mold growth in your home. IF YOU FAIL TO COMPLY WITII THESE GUIDELINES OR WITII SAFETY INSTRUCTIONS, you can be held
    responsible for any damages that result and your lease may be terminated. As the occupant, you are in the best position to identify and report water
    leaks, excess moisture, and mold growth in your home. You acknowledge that it is your responsibility to comply with the Mold Addendum and these
    Guidelines and report any water leaks, excess moisture and mold growth conditions in accordance with these rules by going online at
    www.lincolnservicetrack.com orby calling Lincoln At Your Service at 1-888-578-4141.




    Version 1.0
    4826-7713-2879.l l
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.110 Page 86 of 136
OocuSlgn Envelope 10: E7BBF14B-OAO9-4E31-9AD7-1766C2607844


                                                                   MOLD ADDENDUM



            I understand and acknowledge this Mold Addendum and have considered this information prior to signing the
    Lease Agreement.



                                                                                  1/17/2019
                                                                                 Date


                                                                                     1/17/2019
                                                                                 Date
    OWNER:
    SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
    By: Lincoln Military Property Management LP, a Delaware limited partnership, its authorized agent

          By:
          Name:
          Title:     LMl'I Rep r esen ta ti ve




    Version 1.0
    4826-7713-2879.11
        Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.111 Page 87 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                       SAN DIEGO FAMILY HOUSING, LLC
                                                          MOVE IN CONDITION FORM

    MlramarTownhomes               1582 Black Eagle Dr Unit D   2 bedroom, l bath                                                          01/18/2019-02/17/2019
    Community                      Address                      Type&Code                           cc           F/U       Amenities       Lease Term

    Locks Checked:
       Front Door:                                                                    Back Door:
       Windows:                                                                       Patio Door:
    Miscellaneous Security Daviess:
    Electronic Alarm System:
    Ka s:
    Smoke Alarm Checked:
    Mold Growth or Water Stains Vislbla?
    I and/or we accept this form as part of the Lease Agreement and agree that it is an accurate account of the condition of the dwelling and any permanent damage is
    noted herein. l WILL INSPECT AND FAMILIARIZE MYSELF WITH THE OPERATION OF THE SECURllY DEVICES, INCLUDING BUT NOT LIMITED TO LOCKS ON ALL
    WINDOWS AND DOORS. BY INITIALING BELOW, I CERTIFY THE LOCKS ARE IN GOOD WORKING CONDmoN, UNLESS OTHERWISE NOTED ON THIS FORM AND
    SUBMITTED TO MANAGEMENT WITHIN 48 HOURS OF MOVE-IN,



                                                                                                                                          Resident Initials

    In addition, I have inspected the premises for visible mold growth and certify there Is no visible evidence of mold growth in or around the dwelling unit.



                                                                                                                        t Initials        Resident Initials


    I will examine each item listed on this form and make comments where appropriate regarding permanent defects to the Premises. I will return the
    completed form within five {5) days after the later of {i) the date on which Resident takes occupancy of the Premises or {ii) commencement of the
    Lease. I understand the comments I make on this form are not a request for repairs, and should repairs be needed, I will need to submit a separate
    request for service in writing. I understand I will be held responsible for any conditions which are later found to exist that are not stated within this
    form. Failure to include comments on this form and return it to the management office within five (S) days after the later of (i) the date on which
    Resident takes occupancy of the Premises or (ii) commencement of the Lease will be considered an admission that the item is in good and acceptable
    condition. The Owner or Owner's representative has given me the opportunity to ask questions and make comments concerning the condition of the
    Premises. In the event of more than one Resident. all inspections and explanations made by Owner, its agents, employees or legal representatives to
    one of the Residents shall be binding on all Residents of the Premises with the same force and effect as if where made to them personally.

    I understand this form will be and is part of the Lease Agreement


    Resident(s) Signature:




                                                                                    1/17/2019
                                                                                    Date

         OoeuSlgnfil by:
                                                                                      1/17/2019
                                                                                    Date
    OWNER:
    SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
    By: Lincoln Military Property Management LP, a Delaware limited partnership , Its authorized agent

            By:
            Name:
            Tille:         LMH Representative




    4826-7713-2879.11
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.112 Page 88 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                                SAN DIEGO FAMILY HOUSING, LLC
                                                   MOVE IN CONDITION FORM

                                                       ITEMIZATION OF CHARGES BY OWNER
   ~$_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Amount of Deposit
    Administrative Charge To Lease                                                                          $
    Loss To Vacancy                                                                                         $
    Unpaid Charges:               Delinquent Rent:                                                          $
                                Access Gate Card:                         NSF Charges:                      $
                                     Late Charges:                             Electric:                    $
    Fixed Cleaning Charges Per Lease Agreement                                                              $
    Description Of Items Repaired Or Replaced                                                               $
                                                                                                            $
                                                                                                            $
                                                                                                            $
    MISC. Charges Due (Not Covered Above)                                                                   $
                                                                                                            $
                                                                                                            $
                                                                                                            $
                                                                                            TOTALCHARGES   _$c.__ _ _ _ _ _ _ __
                                                                                                            Forfeit Deposit - No Proper
                                                                                           _,_$_ _ _ _ _ _ Notice
                                                                   Refund Due Resident Or
    Date:1/17 /2019                                                  Amount Due Owner                       $




    4826-7713-2879.ll
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.113 Page 89 of 136
DocuSign Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844


                                             SAN DIEGO FAMILY HOUSING, LLC
                                                MOVE IN CONDITION FORM


    LIVING ROOM
    Walls
    Ceilings
    Floors
    Carpets
    Drapes/Blinds
    Screens
    Evidence of Mold or Water Stains/Leaks
    Other
    DINING ROOM
    Walls
    Ceilings
    Floors
    Carpets
    Drapes/Blinds
    Screens
    Evidence of Mold or Water Stains/Leaks
    other
    KITCHEN
    Cabinets
    Counter Tops
    Range
    Oven
    Vent Hood
    Refrigerator/Freezer/lcemaker
    Dishwasher
    Walls
    Ceilings
    Floors
    Carpets
    Drapes/Blinds
    Screens
    Evidence of Mold or Water Stains/Leaks
    Other




    4826-7713-2879.11
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.114 Page 90 of 136
DocuSign Envelope JD: E7BBF14B-DAD9-4E31-9AD7-17B6C2607844


                                           SAN DIEGO FAMILY HOUSING, LLC
                                              MOVE IN CONDITION FORM


    LAUNDRY ROOM
    Hooku s
    Washer In Unit
    Dryer In Unit
    Other
    PATIO
    Door
    Windows
    Railing
    Storage
    Other
    YARD
    Trees/Bushes
    Fence
    Sidewalk
    Other
    GARAGE
    Door
    Remote
    Attic
    Stairs
    Plugs/Lighting
    Other


    BEDROOM                 (MASTER)               2m1Badroom               3"' BedroomJDen         4th Bedroom    Other

    Walls
    Celllngs
    Floors/ Carpets
    Drapes/Blinds
    Lighting
    Screens
    Other
    Mold or Water Stains
    BATHROOM                (MASTER)               2 nd Bathroom            3 rd Bathroom           4th Bathroom   5th Bathroom
    Walls
    Ceillngs
    Floors/ Vinyl
    Counter Tops
    Sink/Tub
    Faucets
    Lighting
    Screens
    Other
    Mold or Water Stains

    Resident Name & Apt. Number:    Gregory Pollina , Kirenia Pollina - 1582 Black Eagle Dr Unit D (1582D)



                                                Resident Initials        Resident Initials




    4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.115 Page 91 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844
      SAN DIEGO FAMILY HOUSING, LLC
      SATELLITE DISH &ANTENNA AGREEMENT
      Under a Federal Communications Commission (FCC) order, Resident has a limited right to install a satellite dish or
      receiving antenna on the leased Premises. Owner may impose reasonable restrictions relating to installation.
      Resident is required to comply with these restrictions as a condition to installing such equipment: (Current residents
      with existing satellite dishes are granted exemption to this addendum.)

      Number & Size: Resident may only install one satellite dish or receiving antenna within the premises that are leased
      to Resident for Resident's exclusive use. A satellite dish may not exceed 25 inches in diameter. An antenna or dish
      may receive but not transmit signals; with the exception of internet service.

      Location: Location of the satellite dish or antenna is limited to (a) inside Resident's dwelling, or (b) in an area outside
      Resident's dwelling such as a balcony, patio, rear yard, etc. of which Resident has exclusive use pursuant to the
      lease. Installation is not permitted on any parking area, roof, exterior wall, window, windowsill, front yard, fence, or
      common area, or in an area that other residents are allowed to use. A satellite dish or antenna may not protrude
      beyond the vertical and horizontal space that is leased to Resident for Resident's exclusive use.

      Safety & Non-Interference: Resident's installation: (1) must comply with reasonable safety standards; (2) may not
      interfere with property's cable, telephone or electrical systems or those of neighboring properties; (3) may not be
      connected to property's telecommunications systems; and (4) may not be connected to the electrical system except
      by plugging into a 110-volt duplex receptacle. If the satellite dish or antenna is placed in a permitted outside area, it
      must be safely secured by one of three methods: (1) securely attaching ii to a portable, heavy object such as a small
      slab of concrete; (2) clamping ii to a part of the building's exterior that lies WITHIN Resident's leased premises (such
      as a balcony or patio railing); or (3) any other method approved by Owner. No other methods are allowed. Owner may
      require reasonable screening of the satellite dish or antenna by landscaping, etc., so long as it does not impair
      reception.

      Signal Transmission from Exterior Dish or Antenna to Interior of Dwelling: Under the FCC order, Resident may
      not damage or alter the leased premises and may not drill holes through outside walls, door jams, windowsills,
      balcony railings, etc. If Resident's satellite dish or antenna is installed outside Resident's living area (on a balcony,
      patio, or yard of which Resident has exclusive use under Resident's lease, signals received by Resident's satellite
      dish or antenna may be transmitted to the interior of Resident's dwelling only by; (1) running a "flat'' cable under door
      jamb or windowsill in a manner that does not physically alter the premises and does not interfere with the proper
      operation of the door or window; (2) running a traditional or flat cable through a pre-existing hole in the wall (that will
      not need to be enlarged to accommodate the cable); (3) connecting cables "through a window pane" similar to how an
      external car antenna for a cellular phone can be connected to inside wiring by a device glued to either side of the
      window - without drilling a hole through the window; (4) wireless transmission of the signal to a device inside the
      dwelling; or (5) any other method approved by Owner.

      Workmanship: For safety purposes, Resident must obtain Owner approval of (1) the strength and type of materials
      to be used for installation, and (2) the person or company who will perform the installation. A qualified person or
      company that has worker's compensation insurance and adequate public liability insurance must do installation.
      Owner approval will not be reasonably withheld. Resident must obtain any permits required by the City for the
      installation and comply with any applicable City ordinances.

      Maintenance: Resident will have the sole responsibility for maintaining Resident's satellite dish or antenna and all
      related equipment. Owner may temporarily remove the satellite dish or antenna if necessary to make repairs to the
      building; this service will be provided at no cost to the Resident.

      Removal & Damages: Resident must remove the satellite dish or antenna and all related equipment when Resident
      moves out of the dwelling. Resident must restore the leased premises to its condition prior to the installation of
      Resident's satellite dish, antenna, or related equipment or pay for any damages and for the cost of repairs or
      repainting which may be reasonably necessary.

      Indemnity: Resident is fully responsible for the satellite dish or antenna and related equipment. Except to the extent
      of liability imposed on Owner or Agent by law, Resident agrees to defend, indemnify and hold harmless Owner and
      Agent, from any claims by others relating to Resident's satellite dish or antenna. Owner may request an additional
      security deposit as a condition to approving the new installation of Resident's satellite dish or antenna.




                                                                                                                   1 OF2

      4826-7713-2879.l I
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.116 Page 92 of 136
OocuSign Envelope ID: E7BBF14B-DAD94E31-9AD7-1766C2607844
      SAN DIEGO FAMILY HOUSING, LLC
      SATELLITE DISH & ANTENNA AGREEMENT
      When Resident may Begin Installation: Resident may start installation of his/her satellite dish or antenna only after
      Resident has:

           1.    Signed this Addendum; and
           2.    Received written approval of the installation materials and the person or company who will do the installation
                 by Owner.



      We understand and agree to abide by the terms above.



                                                                                1/17/2019
                                                                                Data


                                                                                    1/17/2019
                                                                                Data
        OWNER:
        SAN DIEGO FAMILV HOUSING, LLC, a California limited liability company
        By: Lincoln MIiitary Property Management LP, a Delaware limited partnership , its authorized agent
                              Clo-c:u:9i;l'!fdbr.
                         ~
                By:
                Name:
                              Mtih§."~ber'ts
                              1~'!ic:i11J1Eo~:1,-;.-s...

                Title:       tllo'!H Rep, eseutative




                                                                                                                 20F2

      4826-7713-2879. l 1
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.117 Page 93 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                                                                     Project: Miramar Townhomes
                                                                                                                     Unit: 1582D
                                                     FROPOSITION 65 DISCLOSURE

            This Proposition 65 Warning ("Disclosure") is given to                                      (''Resident") by San
            Diego Family Housing, LLC (the "Owner") concurrent y wt                        Lease Agreement ("Lease"}, with
            respect to the Premises described in the Lease.

            Asbestos is a compound ofnatural fibrous minerals that has been used commercially becaui,e of its strength,
            durability, fire retarding capability and resistance to heat. A significant portion of single family homes,
            condominiums, town houses and apartments built before 1981 contain asbestos. If properly maintained and
            undisturbed, there will be little or no release of asbestos fibers into the air, and the asbestos will not pose a health
            risk, Disturbance of the asbestos may be caused by any procedures that may cause the asbestos to become airborne,
            including sanding, pounding or scraping. When inhaled, asbestos may cause cancer.

            In compliance with Proposition 65, Owner wishes to advise you, the Resident of the above-described Property, that
            the residence you are renting may contain one or more chemicals known to the State of California to cause cancer,
            birth defects or other reproductive harm.

            Further, Owner warns that because your residence was constructed before 1981, you may not disturb or attach
            anything to the walls, ceilings, floor tiles or insulation behind the walls. If any repairs need to be made to the walls
            or floor or ceiling tiles, you must notify Owner in writing immediately, so repairs can be made by qualified
            personnel.                                                                              ·

            The undersigned acknowledges that they have read and understand the foregoing warning. Should you require
            further information regarding Proposition 65 and the foregoing warning, you may contact the Office of
            Environmental Health Hazard Assessment's Proposition 65 Implementation Office at (916) 445-6900.

            I Understand and Acknowledge this Proposition 65 Disclosure and have considered this information prior
            to signing the Lease.




            "RESIDENT"
                 t •• ,   ••
                                                                                1/17/2019
                 , =•     -• ... -
                                                                                Data

                                                                                   1/17/2019
                                                                                Data




            4826-77I3-2879.l 1
    Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.118 Page 94 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                SURROUNDING LAND USE DISCLOSURE
                                                      TO LEASE AGREEMENT

          This SURROUNDING LAND USE DISCLOSURE ("Disclosure") is given to
          - - ("Resident") by San Diego Family Housing, LLC ("Owner"), concurrently with the Lease between
          Owner and Resident (the "Lease") with respect to the Premises described in the lease. Any capitalized terms not
            otherwise defined herein shall have the meanings as set forth in the Lease.

            Resident acknowledges and understands that (a) the Department of the Navy has arranged for an outside consultant
            to perform an Environmental Baseline Survey and Environmental Condition of Property Report for the Property and a
            Finding of Suitability to Transfer/Lease the Property, (b) Owner has arranged for an outside consultant to perform
            Phase I Environmental Site Assessments of the Property, (c) Owner has not undertaken any investigation or
            inspection of the property with regard to environmental matters, other than reviewing these reports, (d) Owner is
            relying solely on the environmental reports prepared by outside consultants and referenced herein as the only
            investigation and inspection undertaken by the Owner with regard to these matters, and (e) these documents include
            an assessment of potential impacts to the Property, including, without limitation, potential impacts arising from the
            presence of identified environmental conditions on and around the Property and/or posslble unexploded ordnance on
            surrounding properties, and are available for Resident's review at the Agent's office listed on the Lease.

            NAVAL AMPHIBIOUS BASE CORONADO:

            Installation Restoration Program Sites - There are six Installation Restoration Program ("IRP") sites located at the
            Naval Amphibious Base Coronado ("NAB Coronado"), two of which are within 1500 feet north of the housing area.
            The sites were established to address potential contamination resulting from historic maintenance and repair
            activities involving sea vessels, land vehicles, amphibious landing vehicles and amphibious construction equipment.
            Contaminants of concern are diesel fuel, gasoline, lubricants, motor oils, thinners, solvents and paints. Located
            within 2,000 feet northeast of the housing area are two additional IRP sites, including an historic disposal and bum
            area and sandblast grit disposal area, which are being investigated as a source of watershed contamination from
            waste oils, fuels, solvents, and small arms ammunition. Potential chemicals of concern for these types of sources
            include metals, tributyltin, polycyclic aromatic hydrocarbons ("PAHs") and polychlorinated biphenyls ("PCBs").

            Potential Shoreline Contamination - Shoreline sediments along San Diego Bay may have been affected by historic
            activities in and around San Diego Bay. Contaminants of concern throughout San Diego Bay include chlordane,
            copper, mercury, tributyltin, zinc, PAHs and PCBs. No studies to date have adequately addressed the impact of San
            Diego Bay contamination on the shoreline of NAB Coronado.

            MARINE CORPS AIR STATION MIRAMAR:

            Surrounding Sites - An off-site fuel release from the Scripps/Miramar Car Wash, near the intersection of Kearney
            Villa Road and Miramar Road has caused groundwater contamination with the potential to affect the Northeast corner
            of Miramar Family Housing nearest the car wash. A preliminary study by the Navy has recommended further
            investigation.

            NAVY BASE VENTURA COUNTY - POINT MUGU:

            Gas Mask Training Area - A former Gas Mask Training Area (''GMTA''), also known as UXO Site 04, was located between the
            housing areas managed by the Owner at Point Mugu. The 30-acre area is located just south of Santa Cruz and Anacapa and just
            north of San Miguel. The GMTA was in use from 1943 until 1945. Training agents and chemicals used at the GMTA included
            blister agents, choking agents, and tear compounds.

            Environmental conditions at the GMTA have been under investigation since 1995. A 2004 Geophysical Survey and a
            2010 Extended Site Inspection resulted in the identification of 23 subsurface anomalies suspected to be buried
            chemical agent containers. Twenty of these anomalies were uncovered, and no indications of chemical agent debris
            were discovered. However, the possible presence of chemical agent containers could not be eliminated due to
            limitations in technology. Consequently, in 2013, the Navy developed a Proposed Plan, which later integrated into a
            May 2014 Record of Decision ("ROD") for the GMTA. The ROD institutes various land use controls for the GMTA,
            including, but not limited to, the following:

                 •   A prohibition on excavating at depths greater than one foot below ground surface without a dig permit,
                     geophysical survey, and development of procedures for anomaly avoidance.
                 •   The posing of warning sides along the perimeter of the site and at key access points to restrict digging.
                 •   Public education for PPV tenants and local emergency responders regarding chemical agents and the
                     health hazards they pose.
                 •   Annual monitoring and five-year reviews to ensure the effective implementation of land use controls.



            4826-7713-2879.11
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.119 Page 95 of 136
DocuSlgn Envelope ID: E7BBF148-DAD9-4E31-9AD7-1766C2607844




            Accordingly, Owner warns Resident that the above described conditions could present potential risks to human health if exposure
            occurs. Resident should refrain from digging or disturbing the soil in the GMTA, and should report any suspicious canisters or
            debris to the Naval Base Ventura County (NBVC) Navy Housing Director at 805-982-5459. The NBVC Navy Housing Director
            will then contact Base Environmental to respond. Base Environmental should not be contacted directly.

                                                          [Signatures Appear on Following Page]




                                                                           5
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.120 Page 96 of 136
DocuSlgn Envelope JD: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




             I Understand and Acknowledge this Surrounding Land Use Disclosure and have considered this information prior to signing the
             Lease Agreement.




                                                                                 1/17/2019
                                                                                 Data


                                                                                    1/17/2019
                                                                                 Data
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership , its authorized agent

              By:
                       ~ ............,
              Name:     '.f.!~_~erts
              Title:   tMH Representative




                                                                             6
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.121 Page 97 of 136
DocuSign Envelope ID: E7BBF14B•DAD9-4E31·9AD7•1766C2607844


                                    ORDNANCE DISCLOSURE ADDENDUM TO LEASE AGREEMENT


            This Ordnance Disclosure ("Disclosure") is given to                                       ("Resident") by San Diego
            Family Housing, LLC ("Owner'') concurrently with the ease etween wner and Resident ("Lease") with respect to
            the Premises described in the Lease and located on or near a military base ( the "Base").

            THE PREMISES IS LOCATED WITHIN (1) MILE OF ACTIVE OR FORMERLY ACTIVE ORDNANCE LOCATIONS.

            Resident acknowledges and understands that, as disclosed in the Environmental Baseline Surveys ("EBS")
            conducted by the Department of the Navy, for the Marine Corps Air Station Miramar Military Family Housing Area,
            Murphy Canyon Heights and Mira Mesa Ridge Family Housing Area C-the Property"), the Army Corps of Engineers'
            Range Identification and Preliminary Range Assessment For Marine Corps Air Station Miramar, the Installation
            Restoration Management Plan for Naval Amphibious Base Coronado, the Environmental Condition of Property
            Report ("ECP") for Naval Weapons Station Seal Beach, Detachment Fallbrook, active and former ordnance locations
            are located within (1) mile of the Premises.

            An "ordnance" is defined as ammunition, ammunitions components, or explosives that have been abandoned,
            expelled, lost, discarded, buried or fired. A former Federal or State ordnance location is an area identified by an
            agency or instrumentality of the Federal or State government as an area once used for military training purposes and
            which may contain potentially explosive munitions. An active ordnance location is an area that is still being used for
            such purposes.

            The active or former ordnance locations in the vicinity of the Premises include, as follows:

                     (a) Range E: Tank Course and Combat Firing Range - Based on an historical map dated 1941, the Tank
            Course and Combat Firing Range was located to the east of the Miramar family housing areas, with its western end
            being east of Kearney Villa Road. According to the EBS, a typical range of this type would be designed primarily for
            tank units to fire both percussion and battle sight engagement with the main gun, secondary gun, and machine guns
            simulating actual combat.

                      (b) Range D: .30 Caliber Machine Guns, Maneuver, Combat and Marksmanship Range - Based on an
            historical map dated 1941, the .30 Caliber Machine Guns, Maneuver, Combat and Marksmanship Range was located
            to the southeast of the Miramar family housing areas, with its western end along Kearney Villa Road. According to
            the EBS, general types of munitions used were small arms including Caliber .30, .45 and .50 munitions.

                      (c) Rifle Ranges - Several small arms ranges were formerly located to the southwest of the Miramar
            housing areas, the nearest being about 1,400 feet south of Area A Housing (with addresses in the 1400s) in the
            vicinity of Jupiter Road. According to the EBS, the general types of munitions associated with these ranges would
            have been low caliber small arms munitions.

                      (d) Chemical Warfare Area -A former 1.5 acre Chemical Warfare Area was identified in a 1947 historical
            map located southwest of Miramar housing areas. The Chemical Warfare Area was apparently in operation for only a
            short time, having been converted to a supply yard by 1949. The site is approximately 1,250 feet south of Area A
            Housing (with addresses in the 1400s) in the vicinity of Jupiter Road. A study conducted by the Navy found no
            further documentation of chemical use or storage in the area.

                    (e) Linda Vista Valley Auxiliary Landing Fleld - A formerly used defense site, listed as the Linda Vista
            Valley Auxiliary Landing Field, is located approximately one-half mile southwest of the Mira Mesa Ridge Family
            Housing Area. The property was reported to have been used as a land field and dive bombing practice facility during
            World War II. The site has been under investigation by the U.S. Army Corps of Engineers as a potential unexploded
            ordnance site.

                      (f) Camp Elliot - The area of Murphy Canyon Heights housing community was a part of Camp Elliot, a firing
            range used by the U.S. Marine Corps from approximately 1941 to 1944. According to the EBS, in 1984 U.S. Navy
            and Marine Corps personnel conducted a visual sweep of 326 acres and an electronic sweep of 13.4 acres in the
            vicinity of Murphy Canyon housing. In 1990 through 1994, the U.S. Army Corps of Engineers hired a contractor to
            conduct clearance sweeps of 1,904 acres, including the undeveloped areas surrounding the Murphy Canyon housing.

                     (g) NAB Coronado Installation Restoration ("IR") Site 5 - According to the Navy's Site Management Plan
            for Naval Amphibious Base {"NAB") Coronado (September 2002), IR Site 5 is an unexploded ordnance site. Located
            in the southern part of NAB Coronado, IR Site 5 is approximately 1,000 feet north-northwest of Silver Strand I
            housing, 3,000 feet north-northwest of Silver Strand II housing, and 4,000 feet south-southeast of Rendova Court. IR
            Site 5 consists of dredged fill material that was deposited along the east site of NAB Coronado to create
            7062600
            Error! Unknown document property name.
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.122 Page 98 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                           ORDNANCE DISCLOSURE ADDENDUM TO LEASE AGREEMENT



             approximately 26 acres of space. During the dredging, it was discovered that unexploded ordnance was contained in
             the fill material. The Navy and the United States Fish and Wildlife Service have used the area to establish a preserve
             for the California least tern. The site is fenced and access is prohibited to the public.

                       (h) Fallbrook IR Site 33 - According to the Navy's ECP prepared for Detachment Fallbrook, IR Site 33,
             located approximately 300 meters north/northwest of Fallbrook family housing, was the disposal site of approximately
             10,000 cubic yards of material from 1952 until 1960, including metal banding, ammunition cans and clips, electronic
             parts, inert missile parts, powder cans, tires, and a small amount of smokeless powder. Wildfires in 2002 and heavy
             rains in 2003 revealed the presence of munitions and explosives of concern, including 20-millimeter and 40-millimeter
             rounds and blasting caps. During a Preliminary Assessment in 2005, a 25-lb. bomb, a 3-lb. pyrotechnic bomb, an
             MK76 practice bomb, 2.36-inch anti-tank rockets and other projectiles were recovered at the site.

                      (i) Point Mugu Gas Mask Training Area - A former Gas Mask Training Area ("GMTA"), also known as
             UXO Site 04, was located between the housing areas managed by the Owner at Point Mugu. The 30-acre area is
             located Just south of Santa Cruz and Anacapa and just north of San Miguel. The GMTA was in use from 1943 until
             1945. Training agents and chemicals used at the GMTA included blister agents, choking agents, and tear
             compounds.

             While the chances of encountering old shells, mortars, munitions and other types of ordnances are slim, Residents
             should be aware of any type of old metal containers that may be found in the area. Residents should be aware that
             regardless of age, an ordnance retains its explosive potential. These items may even become more sensitive over
             time and detonation could occur with the slightest touch. Encourage everyone on the Base to report any suspicious
             items found in the area to local authorities. If suspicious items are found, all Residents should remember the
             following:
                               •       DO NOT TOUCH
                                      •       Mark the location with something visible
                                      •       Report to someone in authority
                                      •       Call 911
             It is important that children and adults who reside on the Base be aware of the possibility of finding explosive
             ordnance within the area.

             I understand and acknowledge this Ordnance Disclosure and have considered this information prior to signing the
             Lease Agreement.                                                    ·




                                                                                 1/17/2019
                                                                                Data



     lliiiiill--------------
        OWNER:
                                                                                Data
                                                                                    1/17/2019


        SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership , its authorized agent
                         GDoaullan.dby:


              Bya:me·.
              N          J,rf~•~eFts
                           1:l!>Dl!21Er,PjJ a. ...

              Tille:      LIOll'1 Representative




             7062600
             Error! Unknown document property name.
       Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.123 Page 99 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                               ADDENDUM TO LEASE AGREEMENT
                                                         (UDEFT)

            1. COMMUNITY. Miramar Townhomes

            2. PREMISES LOCATION. Address Specified on Page 1 of the Lease



            3.   LEASE DESCRIPTION.



                     B.      Residents (list all residents):

                     C.      Owner: SAN DIEGO FAMILY HOUSING, LLC

            4. Unit Diary Entry Electronic Funds Transfer (UDEFT).

                     A.      Notwithstanding anything to the contrary in the Lease, in addition to the "Allotment
                             Option" and the "Direct Payment Optionn under Section 5 of the Lease, Resident may
                             also elect the "UDEFT Option" provided below.

                     B.      The first full paragraph of Section 5 of the Lease is hereby amended by deleting the word
                             "allotment'' in each place it appears and inserting the words "allotment or UDEFT" in its
                             place.

                     C.      Section 5 of the Lease is hereby amended by inserting the following text immediately
                             after the second full paragraph (entitled "Allotment Option"):

                             UDEFT Option: Resident agrees to have Resident's BAH converted into a UDEFT
                             payable to Owner. Resident is responsible for paying all rent and charges due until the
                             UDEFT has commenced. UDEFT will be verified through Resident's Leave and Earning
                             Statement (the "LES"). If Resident is not receiving Resident's BAH at the time of entering
                             into this Lease, payment is not due until the date the Resident receives it, but Rent is
                             owed from the Commencement Date of this Lease. The UDEFT will be automatically
                             increased/decreased when increases/reductions occur to the senior service member
                             Resident's BAH rate. It is Resident's responsibility to confirm the UDEFT reflects any
                             changes in Resident's BAH rate. Resident shall execute all required documents that are
                             necessary to make monthly payments ("UDEFT") equal to the amount set forth in Box 5
                             on Page 1 of this Lease (as may be modified by Box 13 on Page 1 of this Lease) at
                             Lease signing and agrees to take no action to terminate such UDEFT without making
                             arrangements with Owner. If Resident's UDEFT is terminated while Resident is still in
                             possession of the Premises without written permission from Owner, Resident will be
                             considered in material breach of this Lease, unless such termination is beyond
                             Resident's fault or control.


                                      (Sign here to accept this option)




            4826-7713-2879.11
  Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.124 Page 100 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                     ADDENDUM TO LEASE AGREEMENT
                                                               (UDEFT)
        "RESIDENT"

                                                                                 1/17/2019
                                                                                Date


                                                                                    1/17/2019
                                                                                Date
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership , its authorized agent

              By:
              Name:
              Title:   LMH Representative




             4826-7713-2879.11
     Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.125 Page 101 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                      Addendum to Lease Agreement
                                               Executive Home Lease Termination Agreement




               Community: Miramar Townhomes

               Address: Address Specified on Page 1 of the Lease


               Absent extraordinary, special situations (as approved in writing by the Owner (Managing Member and
               Member)), Resident shall terminate the Lease and vacate the Premises on the earlier of the following:

                         a.   The Flag or General Officer's effective date of Retirement from Active Duty.

                         b.   No more than ten days after relinquishing the Officer's billet if he/she is not ordered for permanent
                              change of station to a successive assignment within the Department of Navy Region.

                         c.   The date on which the Owner or Resident terminates this Lease (or the date on which this Lease
                              expires by its own terms, as applicable) pursuant to the terms and conditions set forth in the Lease,
                              including but not limited to Sections 3, 28, 29 and 30.


        "RESIDENT"

                                                                                 1/17/2019
                                                                                 Data


                                                                                    1/17/2019
                                                                                 Data
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California llmlted liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership , its authorized agent
              By:
              Name:
                       G:i:::."'·~~/.a;
                       e!J;lffi_~ePts
              Title:   LMl'I Rep r esen tat i ve




               4826-7713-2879.l 1
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.126 Page 102 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                  ASSISTIVE ANIMAL ADDENDUM


               Policies and Rules of Conduct for Assistive (Including Companion) Animals for Persons with
                                                        Disabilities

              This Addendum is made part of the Lease Agreement the "Lease" executed between San Diego
              Family Housing, LLC (referred to as "Owner") and                                (referred to
              as "Resident") with respect to the Premises described in the Lease Agreement.

              The resident will be responsible for any damage or injury caused by the animal(s), but NO PET
              DEPOSIT, ADDITIONAL SECURITY DEPOSIT OR PET RENT WILL BE CHARGED. The goal of
              these policies is to provide a pleasant and safe environment for residents with dis-abilities, the
              animals, and the other residents of the community.

              Selection Criteria

              All animals must be viewed by management prior to, or contemporaneous with, first occupancy at the
              premises or first entry of the animal. The landlord reserves the right to limit the cumulative number of
              animals permitted by this agreement. Evidence of licensing, vaccinations and/or certifications, if legally
              applicable, must be provided initially and up-dated annually.

              The following types of animals will be allowed: Dogs, cats, birds, fish, turtles, reptiles, rabbits,
              hamsters or similar rodents (unless the particular animal has a history of dangerous or aggressive
              behavior or is poisonous or illegal). Any other animal will be considered on a case by-case basis,
              subject to applicable law.

              Rules of Conduct

                   1.   The Resident must not allow the animal to roam freely outside the resident's unit. The animal
                        must be kept inside the resident's unit unless it is on a leash, harness or in a cage or carrier.
                        (Please note that use of an "electronic leash" is not sufficient for purposes of compliance with
                        this rule. The animal must be on a physical leash, harness or other physical restraint.)

                   2.   The animal must not be left alone, tied or chained in the common area or any balcony or patio.

                   3.   The Resident shall keep the animal under control at all times so it does not disturb others with
                        noise, or cause physical impact or perceived threat of impact to others.

                   4.   Animals left unattended or improperly cared for will be reported to the authorities.

                   5.   The Resident must clean up after the animal immediately (including prompt and proper
                        disposal of waste and cleaning up any marks or damage done by the animal in common or
                        exclusive use areas). Do not dispose of cat litter, cage waste or shavings in toilet

                   6.   Care should be taken that the animal's food or water does not attract pests.
                   7.   The Resident must keep fleas and ticks under control for the safety of the animals, as well as
                        other residents.
                   8.   IF AN ANIMAL BECOMES A DANGER TO THE HEALTH AND SAFETY OF OTHER RESI-
                        DENTS, MEMBERS OF ON-SITE STAFF, OUTSIDE VENDORS, MAIL CARRIERS, ETC., IT
                        MUST BE PERMANENTLY REMOVED FROM THE COMMUNITY. After removal of a
                        problem animal, alternative reasonable accommodations will still be considered.




              4826-7713-2879.1 I
      Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.127 Page 103 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844


                                                        ASSISTIVE ANIMAL ADDENDUM


                       9.   If an animal becomes a nuisance to other residents, the Resident will be given an opportunity
                            to resolve the nuisance behavior. If not resolved, the animal must be permanently removed
                            from the community. After removal, alternative reasonable accommodations will still be
                            considered.

               We are happy to reasonably accommodate our residents' disability-related needs so that they may
               experience full enjoyment and use of their homes. We have established these rules to ensure that the
               tenancy of all persons in our community will be as pleasant as possible. To that end:
                       1.    Resident hereby agrees to follow these and any other reasonable rules which may be
                             promulgated by management from time to time.

                       2.   Resident affirms that he/she is not aware of any incidents of biting and/or dangerous or
                            aggressive behavior by the assistive/companion animal.

                             Resident agrees that any dog bite or other injury event is cause for immediate removal of the
                            assistive/companion animal.




                                                                                 1/17/2019
                                                                                Data

                                                                                    1/17/2019
                                                                                Data
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California llmlted llablllty company
        By: Lincoln MIiitary Property Management LP, a Delaware limited partnership , its authorized agent

              By:
              Name:
              Title:        LMA Representative




               4826-7713-2879.l I
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.128 Page 104 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




                            NAVY RESIDENT ENERGY CONSERVATION PROGRAM (RECP) ADDENDUM

         This will serve as an Addendum to the Lease dated 01/17/2019, between San Diego Family Housing,
         LLC ("Owner"), and                                  ("Resident''), regarding property located at
         1582 Black Eagle Dr Unit D, (the "Premises" .


            1.   Resident Responsibility. The U.S. Department of Defense ("DoD") encourages increased energy
                 efficiency in privatized military housing by incentivizing residents to reduce their utility usage. In
                 furtherance of DoD's policy, the Department of the Navy ("DoN") has requested that the Owner
                 implement the RECP, and the Owner and the DoN have agreed to implement such RECP. To this
                 end, residents living in Navy privatized housing will receive a monthly statement of electricity or gas
                 usage, or both throughout the term of the Lease. Resident shall be responsible for payment of utility
                 charges at the Premises that exceed the monthly utility Normal Usage Band described in paragraph
                 "2" of this Addendum. This responsibility shall continue throughout the term of the Lease. Wounded
                 Warrior (WW) program enrollees are exempt from the RECP program contingent upon a resident
                 request for exemption and validation of their enrollment in their respective Service program.
                 Registered Exceptional Family Members (EFM) and other military family members who consume
                 significant amounts of electricity as a direct result of their unique circumstances may request a waiver
                 from participation in the RECP.

            2.   Establishing Monthly Utility Normal Usage Band. Every month Owner will use metered utility data
                 collected from occupied homes to calculate the average monthly electric and gas (if applicable) utility
                 costs for like-type groups of homes ("Average Monthly Usage"). The Average Monthly Usage will be
                 used to establish the Baseline of the Normal Usage Band described below. Once the Normal Usage
                 Band is created it will represent the normal range of expected electric and gas utility costs for each
                 like-type group. Residents whose utility charges for a particular month fall within the Normal Usage
                 Band will not incur additional payments or be eligible for any rebates for such month. Residents who
                 consume less than the Normal Usage Band will receive rebates equaling the difference between their
                 actual electric or gas utility costs and 90% of the Average Monthly Usage. Residents who consume
                 more than the Normal Usage Band will be required to pay the difference between their actual electric
                 or gas utility costs and 110% of the Average Monthly Usage.

                  a. The Premises are grouped with other similar or comparable homes in a like-type group for
                     establishing the Average Monthly Usage and Normal Usage Band.

                  b.   Like-type groups are established using criteria that will ensure that homes in the like-type groups
                       have comparable energy efficiencies. The basic criteria include the following: neighborhood in
                       which the home is located; size of the home in terms of the number of bedrooms and/or square
                       footage; and year of construction or modernization. Other considerations may include the type of
                       heating or air conditioning system, types of utilities used, the type of foundation (slab on grade,
                       footings, etc.}, or structure type (single family home, duplex, triplex, etc.).

                  c.   The Average Monthly Usage is calculated by taking the sum total of charges of all eligible homes
                       in the like type group and dividing by the total number of eligible homes as defined in Section 2.d.
                       Each resident's utility charges are calculated separately for electric and gas based upon the
                       number of kilowatt hours (kWh) of electricity or therms of gas consumed during the month
                       multiplied by the current utility provider's rates (electric or gas). A buffer of 10% will be applied
                       above and below the like type group average to create the Normal Usage Band.

                  d.    Only homes occupied during the entire utility billing period will be used in calculating the Average
                       Monthly Usage. Homes with the highest 5% and lowest 5% of electric or gas utility usage within
                       the like-type group will not be used in calculating the Average Monthly Usage. However, the
                       Owner reserves the right to calculate the average using all homes in the like-type group, including
                       the highest and lowest 5% of users when the like-type group consists of a small number of homes
                       (i.e., fewer than 20 homes). In addition, Owner will eliminate units with plug-in hybrid and/or
                       electric vehicles that require charging. Residents shall notify Owner in writing if they own a plug-in
              Page 1 of 4                                                                               Navy RECP Addendum
                                                                                                                      8/1/13
             4826-7713-2879.l 1
      Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.129 Page 105 of 136
DocuSign Envelope ID: E7BBF14B•DAD9-4E31-9AD7-1766C2607844




                      hybrid and/or electric vehicle that requires charging. In addition, Owner reserves the right to
                      eliminate units with other "non-housing" usage for hot tubs, kilns, or other similarly unusual and
                      energy intensive uses, from the calculation of the Average Monthly Usage. Notwithstanding that
                      their electric or gas usage is not used in calculating the Average Monthly Usage, Residents of
                      homes with the highest 5% and lowest 5% of electric or gas usage, Residents who own plug-in
                      hybrid and/or electric vehicles that require charging, and Residents excluded from average
                      calculations for other unusual and energy-intensive uses will be responsible for their electric and
                      gas usage under the RECP and may owe a payment or receive a rebate.

                 e.   If Resident leases the Premises for only a portion of the month the RECP will not apply for that
                      month.

            3. Electric Vehicle Notification. Residents who possess in their home a passenger plug-in hybrid
                 vehicle(s), or a passenger electric vehicle(s), that is required to be electrically charged, must inform
                 the Property Manager immediately in writing upon bringing or storing that vehicle at the Premises.

            4. Rebates.

                 a.   Each month Residents will receive a rebate if their electric or gas utility charges are less than the
                      lower end of the monthly Normal Usage Band. The amount of the rebate will be calculated by
                      subtracting the total charges shown on the Resident's utility statement from 90% of the Average
                      Monthly Usage. The amount of the rebate will be shown on the Resident's subsequent monthly
                      utility statement.

                 b.   If the rebate amount is $25 or less, the rebate will be carried forward as a credit on the Resident's
                      ledger account. If the rebate amount is greater than $25, Resident will be issued a check unless
                      Resident elects in this Addendum, by marking/initialing "Yes" below, to carry all rebate amounts
                      forward as a credit to offset payments due in future months.

                      Resident elects to carry forward rebate amounts as credits: ~
                                                   Yes      X   No
                                                                    ---           ..
                                                                                     =~=;;;.....
                                                                                        .. I)
                                                                                                ___
                      If Resident elects to carry forward rebate amounts above. Resident may alter this election once
                      every six (6) months by submitting a written request to the Owner for payment of credit balances
                      in excess of $25. All credits in excess of $25 will be refunded within 30 days of receipt of a written
                      request. Only those credits available as of the date of Resident's written request will be refunded
                      to Resident. Resident's election to carry forward rebate amounts will continue to apply for credits
                      available after the date of Resident's written request, until such time as Resident submits another
                      written request for credit refund to Owner.

                 c.   For those Residents who marked/initialed "No" above and thereby are not electing to carry
                      forward rebate amounts as a credit on the Resident's ledger account, all Rebate checks will be
                      issued to the Resident within 21 days of the date of the monthly utility statement for which that
                      credit was earned.

                 d. After a Resident terminates his or he~ lease and vacates the housing unit, the Owner will refund all
                     accrued credit balances for that Resident within 21 days after the statement date of the final
                     billing (i.e., the utility statement in the month immediately after the Resident vacates the housing
                     unit). In such event, the check for the credit balance shall be sent to the Resident's forwarding
                     address. Expired credit rebate checks will be reissued once to the Resident upon request.

            5. Charges.

                 a.   If Resident's utility charges are more than the upper limit of the monthly utility Normal Usage
                      Band, Resident shall pay the amount above the monthly utility Normal Usage Band. The amount
                      of the payment will be calculated by subtracting 110% of the Average Monthly Usage from the
              Page 2 of4                                                                               Navy RECP Addendum
                                                                                                                     8/1/13
            4826-7713-2879. 11
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.130 Page 106 of 136
                                 •
DocuSign Envelope ID: E7BBF14B- AD9-4E31-9AD7-1766C2607844




                      total charges shown on the Resident's monthly statement, taking into account any credits
                      Resident may have accumulated. The amount due will be shown on Resident's monthly utility
                      statement.

                 b.   If the amount owed is less than $25, the balance will carry forward on the Resident's ledger
                      account. Once the balance owed reaches $25 or more, Resident has 21 days from the statement
                      date to pay the balance due.

                 c.   If a check for payment of excess electric or gas utility charges is returned by the bank for
                      insufficient funds, Resident must replace the returned check with a cashier's check, certified
                      check, or money order and pay a returned check charge of $25.00 which shall be deemed
                      additional Rent. If two (2) checks are returned by the bank for insufficient funds, all future
                      payments must be paid by cashier's check, certified check or money order only. Acceptance of
                      any late or partial payments or waiver of any charges is not a waiver of Owner's right to enforce
                      other terms of this Addendum or the Lease. Resident and Owner agree that these charges
                      represent a fair and reasonable estimate of the costs Owner may incur by reason of Resident's
                      returned check payment.

                 d.   If a Resident fails to pay the balance (once it exceeds $25.00) by the due date, Resident's
                      balance will be assessed a late fee for each month payment is past due until the balance is paid
                      in full. Any late fees owed by Resident will appear on Resident's monthly utility statement.
                      Further, an updated schedule of applicable late fees can be found at www.lincolnrecp.com.
                      Resident may receive a total of four (4) delinquency notices starting with the next month's utility
                      statement. This statement will show current charges and, if applicable, will indicate the past due
                      amount and late fees. Additionally, separate delinquency notice letters will be sent to the
                      Resident within sixty (60) days of the original payment due date. If Resident fails to pay the
                      balance due within 90 days after becoming first due and payable, such failure will be treated as a
                      failure to pay Rent, and Owner may exercise any remedies provided for under the Lease and/or
                      applicable law.

                 e.   All amounts owed must be paid at Lease termination as part of the termination/vacating process.
                      If Resident fails to pay the balance due at Lease termination, Owner may exercise any remedies
                      provided for under the Lease and/or applicable law.

             6. Owner's Right to Amend Addendum And Resident's Limited Right to Terminate Lease.

                 a. The Owner reserves the right to amend this RECP Addendum with concurrence from the
                    Department of Navy, by providing the Resident with at least 90-days prior written notice of each
                    amendment. Amendments to the RECP Addendum may include any change to the RECP,
                    including but not limited to provisions addressing the Normal Usage Band, Rebates and Charges.
                    The amendments to this Addendum will be incorporated by reference into the Lease. Resident
                    understands and agrees that the Owner's right to amend this Addendum is a material condition
                    upon which the Owner and the Resident each reasonably relies prior to entering into this Lease.

                 b.   After the Owner provides the Resident with 90-day written notice of its intent to amend the RECP
                      Addendum, the Resident may choose to terminate the Lease, without incurring an early
                      termination fee, by giving the Owner at least 28-days written notice prior to the implementation of
                      the amendment to this Addendum. Resident acknowledges and agrees to accept all amendments
                      to this Addendum where the Resident fails to provide the Owner with timely written notice of the
                      intent to terminate the Lease. In consideration of the Owner's agreement to enter into this Lease,
                      the Resident expressly and voluntarily acknowledges and understands that the Resident's right to
                      terminate the Lease herein is the Resident's SOLE AND EXCLUSIVE REMEDY for any objection
                      to any proposed or implemented amendment by Owner to the RECP Addendum pursuant to the
                      terms of this Addendum. The Resident further expressly, knowingly, and voluntarily agrees that
                      the Resident shall not be entitled to any other claim, cause of action, damage, or any other
                      remedy against the Owner, its agents, or anyone else for any proposed or implemented

              Page 3 of4                                                                            Navy RECP Addendum
                                                                                                                  8/1/13
             4826-7713-2879.ll
      Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.131 Page 107 of 136
DocuSlgn Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




                          amendment to the RECP Addendum pursuant to the terms of this Addendum. The Owner and
                          Resident further agree that the limitation concerning Resident's sole and exclusive remedy above
                          regarding objections to any amendments to the RECP Addendum shall survive the expiration,
                          termination, or cancellation of the Leas~.




        "RESIDENT"

                                                                                1/17/2019
                                                                                Data

             DocuSlgn•d by:
                                                                                   1/17/2019
                                                                                Data
        OWNER:
        SAN DIEGO FAMILY HOUSING, LLC, a California limited liability company
        By: Lincoln Military Property Management LP, a Delaware limited partnership, its authorized agent
                          ,.-::_Docu~::IID)':


              ~~:me:      ~i!f.ti~.~ei-t:s
              Title:          LMH Representative




              Page 4 of4                                                                                    Navy RECP Addendum
                                                                                                                          8/1/13
             4826-7713-2879.11
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.132 Page 108 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




                              Statutory Notice and Disclosure of Bed Bug Information
                                                Addendum to Lease Agreement

            We are providing you with this statutory disclosure in accordance with California Civil Code
            §1954.603. This notice contains general information about bed bugs along with the procedure
            that you must follow to report suspected infestations to Owner.

            Bed Bug Appearance: Bed bugs have six legs. Adult bed bugs have flat bodies about 1/4 of an
            inch in length. Their color can vary from red and brown to copper colored. Young bed bugs are
            very small. Their bodies are about 1/16 of an inch in length. They have almost no color. When a
            bed bug feeds, its body swells, may lengthen, and becomes bright red, sometimes making it
            appear to be a different insect. Bed bugs do not fly. They can either crawl or be carried from
            place to place on objects, people, or animals. Bed bugs can be hard to find and identify because
            they are tiny and try to stay hidden.

             Life Cycle and Reproduction: An average bed bug lives for about 10 months. Female bed bugs
             lay one to five eggs per day. Bed bugs grow to full adulthood in about 21 days.

             Bed bugs can survive for months without feeding.

             Bed Bug Bites: Because bed bugs usually feed at night, most people are bitten in their sleep and
             do not realize they were bitten. A person's reaction to insect bites is an immune response and so
             varies from person to person. Sometimes the red welts caused by the bites will not be noticed
             until many days after a person was bitten, if at all.

             Common signs and symptoms of a possible bed bug infestation:

                 •       Small red to reddish brown fecal spots on mattresses, box springs, bed frames,
                         mattresses, linens, upholstery, or walls.
                 •       Molted bed bug skins, white, sticky eggs, or empty eggshells.
                 •       Very heavily infested areas may have a characteristically sweet odor.
                 •       Red, itchy bite marks, especially on the legs, arms, and other body parts exposed while
                         sleeping. However, some people do not show bed bug lesions on their bodies even though
                         bed bugs may have fed on them.

             For more information, see the Internet Web sites of the United States Environmental Protection
             Agency (https://www.epa.gov/bedbugs) and the National Pest Management Association
             (http://www.npmapestworld.org/).




             8971177.2
      Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.133 Page 109 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-1766C2607844




            If you find or suspect a bed bug infestation, please notify Owner immediately and describe any
            signs of infestation so that the problem can be addressed as soon as possible.

            The procedure to report suspected infestations to Owner is as follows:

            To report suspected bedbugs, call the Lincoln At Your Service Call Center at (888) 578-4141.
            The Call Center is open 24 hours per day to facilitate routine and emergency maintenance
            requests. You may also contact your local Lincoln Military Housing District Office during
            normal business hours.


            Please acknowledge receipt of this Statutory Notice and Disclosure of Bed Bug Information by
            signing below.




                                                                              1/17/2019
                                                                            Date


                                                                                   1/17/2019

                                                                            Date

            SAN DIEGO FAMILY HOUSING LLC, a California limited liability company
            By: Lincoln Military Property Management LP,
                a Delaware limited partnership , its authorized agent
                                       Dc,i:;1,11!1h;111edbr,:

                  By:             ~   ?kar-,. if;,'ol.a,;.
                                       'i't:'l.'..'ir11lj" Ftobe r ts
                  Name:
                  Title:              LMH Representative
                  Date:




                                                                        2
            8971177.2
   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.134 Page 110 of 136
DocuSign Envelope ID: E7BBF14B-DAD9-4E31-9AD7-17BBC2607844
                                        ASSUMPTION OF RISK. WAIVER AND RELEASE OF LIABILITY


    I,                                             (hereafter, "Participant", which term Includes minor Participanfs parent or legally-appointed Guardian) desire to
    participate in any or all programs, events and/or activities sponsored, organized by or affiliated with San Diego Family Housing, LLC. or one of their
    affiliates (individually or collectively, "Lincoln Military Housing"), whether occurring on or off any property owned and/or operated by Lincoln Participant Is
    a minor, Participant's parent or legally-appointed Guardian acting on Participant's behalf) has agreed to execute this Assumption of Risk, Waiver and
    Release of Llabllity (the "Release").

    1.   I acknowledge that participating in the Activities involves certain inherent risks, dangers and hazards, including the risk of serious Injury, permanent
         disability, severe social and economic losses or death, due not only to Participant's own actions, Inactions or negligence, but also the actions,
         inactions or negligence of others or the conditions of the premises or of any equipment used in the Activities. Further, I acknowledge that
         Participant is familiar with the safe operation and use of any equipment that may be utilized In connection with the Activities, and Participant will not
         undertake to use any equipment with which he/she is unfamiliar or which he/she does not know how to operate safely I further understand that any
         equipment utilized in connection with the Activities Is used at Participant's own risk and that any such equipment is provided without any warranty
         about its condition or suitability.

    2.   Knowing the risks involved in participating in the Activities, Participant agrees to assume all such risks, whether known or unknown, as well as any
         other risks Involved in participating in the Activities or participating in any other program, event or activity sponsored by or involving Lincoln Military
         Housing. Participant further agrees not to engage in activities that are beyond his/her ability. If Participant Is Injured during the Activities, I authorize
         any physician licensed in the state where the Injury occurred to perform such emergency treatment as he or she believes, In his or her sole
         Judgment, may be necessary. I understand that Llncoln Military Housing is not responsible for costs incurred for medical care.

    3.   I, on behalf of myself, my personal representatives and my heirs, hereby voluntarily release, waive, discharge and covenant not to sue Lincoln
         MIiitary Housing, together with their affiliates, directors, managers, employees, agents and representatives, and, if applicable, owners, lessor and
         lessees of the facilities and/or premises used during the Activities, as well as any and all other persons or entities that might have any liability
         whatsoever to Participant (collectively, the "Released Parties"), from and against any and all damages, actions, claims, demands, losses and
         liabilities, whether known or unknown, anticipated or unanticipated, suspected or unsuspected, relating to or arising from any activity, occurrence or
         event involving the Activities or Llncoln Mllltary Housing, including, but not limited to, damages, actions, claims, demands, losses and lfabllltles
         arising from or related to the negligence of the Released Parties.

    4.   I agree to release, indemnify, hold harmless and defend Lincoln Military Housing and each of the other Released Parties from and against any loss,
         damage, liability and expense, including costs and attorneys' fees, incurred by Lincoln Military Housing or any of the other Released Parties as a
         result of Participant's participation in the Activities or in any other activity sponsored or organized by or involving Lincoln Military Housing.

    5.   In the event that I file a lawsuit against Lincoln Military Housing, I agree to do so solely in the state in which I reside, and I further agree that the
         substantive state law shall apply in that action without regard to the conflict of law rules of that state. I agree that, if any term or provision of this
         Release shall be held illegal, unenforceable, or in conflict with any law governing this Release, the validity of the remaining portions of this Release
         shall not be affected and shall remain in full force and effect.

    6.   Lincoln Military Housing reserves the right to use any photograph taken during the Activities or in connection with any other activity Involving
         Lincoln Military Housing in Lincoln Military Housing's promotional materials, brochures and website and for any other lawful purposes. I hereby
         grant permission to Lincoln Military Housing to use Participant's name and photographic likeness in all forms for such purposes.

    I HAVE READ THIS RELEASE, AND BY EXECUTING BELOW, 1AM ASSUMING ANY AND ALL RISKS INHERENT IN
    PARTICIPATING IN THE ACTIVITIES. I HAVE SIGNED THIS DOCUMENT OF MY OWN FREE ACT AND I AGREE TO BE FULLY
    BOUND BY ITS TERMS.

                    THIS RELEASE IS A BINDING LEGAL CONTRACT, PLEASE READ IT CAREFULLY BEFORE SIGNING
                                         *Please print all of the required Information legibly*




   ima-                     t
                                            1/17/2019
                                          Date                         Printed Name of Participant
                                                                                                                         1582 Black Eagle Dr Unit D
                                                                                                                         Address of Participant


                                                                                                                         1582 Black Eagle Dr Unit D
    Signature of Participant              Date                         Printed Name of Participant                       Address of Participant


                                                                                                                         1582 Black Eagle Dr Unit D
    Signature of Participant              Date                         Printed Name of Participant                       Address of Participant


                                                                                                                         1582 Black Eagle Dr Unit D
    Signature of Participant              Date                         Printed Name of Participant                       Address of Participant


                                                                                                                         1582 Black Eagle Dr Unit D
    Signature of Participant              Date                         Printed Name of Participant                       Address of Participant
 Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.135 Page 111 of 136




 s,1,111~1~
 Sc.'1 S 11. 1. s   1
                        •

 S1lYS:
 "Welcome to Your
  New Home!"
 We want you and your family to be happy in your new
 home. Even more importantly, we want you to be safe,
 starting with your windows. Windows let you keep an eye on
 the weather - and the world. They let in the cool breezes and
 keep out the cold blasts. Additionally, they can be an important
 alternative escape route in case of a fire. But windows can also
 be a safety hazard to your kids. To prevent them from falling
 out of windows, it's important to keep these simple safety
 rules in mind at all times.

 ;; Always watch your kids at play.
                                                                    )IEE'I' S'l'Al~I~ SG'I'. ~11,1.S
 :: Close and lock all windows within kids' reach.
                                                                    Throughout his career, Staff Sgt. Sills has had
 :: Keep anything kids can climb on away from windows.              one mission: helping to keep military families safe
 :: Window screens keep bugs out, NOT kids in.                      at home. His specialty is windows and in this packet
                                                                    he's included a refrigerator magnet with these
 H   In case of emergency, be sure windows are not                  important safety tips. From time to time, he'll be
     blocked and can be opened easily from the inside.              sending e-mails out with the latest intel, so keep
 :: Have an emergency escape plan that every family                 an eye on your inbox. Meanwhile, enjoy your new
    member knows.                                                   home and stay safe.


                                                                                                           lrNCOLN
                                                                                                     MiUTARY
 ~Window
 ~
                    Watch
    Stand watch for window safety.
                                                                                                           HOUSING
                                                                                                      Every Mission Begins at Home•




rllllllllllllllll~
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.136 Page 112 of 136




                         Exhibit 5
                              Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.137 Page 113 of 136
                                                                                                ArcGIS Web Map
                                           San Diego~atio~I Wildlife Refuge




                                                                                           •
                                                                                           Miramar Naval Air Station
                                                                                                                                                                                                               Santee




                                                                                                                                                                                                                                               W int
                                                                                                                                                                                                                                              Gard




                                                                                                                                                                                                                        El Cajon



                                                                                                                                                                                                             1:144,448
1/26/2020, 11 :03:38 PM
                                                                                                                                                                                        0                           2                       4mi
     Surface Management Agency                                                 Department Of Defense (DOD)                           US Forest Service (USFS)
                                                                                                                                                                                        0          1.5          3                       6km
     Alaska Native Allotment                                                   Bureau of Land Management (BLM)                       US Fish and Wildlife (USFW)
                                                                                                                                                                             Esri, HERE, Gannin, (c) OpenStreetMap contributors, and the GIS user
     Alaska Native Lands (Patented or Interim Conveyed)                        National Park Service (NPS)
                                                                                                                                                                                                                           Web AppBuilder for ArcGIS
    BLM Energy, Minerals & Realty Management   I Compiled by the Bureau of Land Management (BLM), National Operations Center (NOC), OC-530. I Bureau of Land Management I Compiled by the Bureau of Land Management (BLM), National Operations Center
                   Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.138 Page 114 of 136
                                                          A
                                                          rcGISW
                                                               ebM
                                                                 ap




                                                    •




                                                            Miramar. Naval t,:.ir Station




                                                                                                                              1
                                                                                                                              :4,5
                                                                                                                                 14
1
/26
  /20
    20,1
       1:0
         4:4
           7PM
                                                                                                                0     0
                                                                                                                      .03     0
                                                                                                                              .06             0
                                                                                                                                              .12m
                                                                                                                                                 i
   B
   LMAd
      m in
         istra
             tiv
               eUn
                 itO
                   the
                     rBo
                       und
                         ary      CJ     B
                                         LMAd
                                            m in
                                               istra
                                                   tiv
                                                     eUn
                                                       itS
                                                         tateB
                                                             oun
                                                               dary      •   F
                                                                             ield           L
                                                                                            ocal
                                                                                                                0      0
                                                                                                                       .05     0
                                                                                                                               .1               0
                                                                                                                                                .2k
                                                                                                                                                  m
   B
   LMAd
      m in
         istra
             tiv
               eUn
                 itF
                   ieldB
                       oun
                         dary B
                              LMAd
                                 m in
                                    is

                                     •
                                      tra
                                        tiv
                                          eUn
                                            itO
                                              ffic
                                                 ePo
                                                   ints
                                                                         •   D
                                                                             is
                                                                              tric
                                                                                 t          S
                                                                                            tate
                                                                                                         E
                                                                                                         sri, H
                                                                                                              ERE
                                                                                                                ,Ga
                                                                                                                  rmin
                                                                                                                     , (c
                                                                                                                        )Op
                                                                                                                          enStre
                                                                                                                               etM
                                                                                                                                 apc
                                                                                                                                   o n
                                                                                                                                     trib
                                                                                                                                        uto
                                                                                                                                          rs,a
                                                                                                                                             ndth
                                                                                                                                                eGISu
                                                                                                                                                    ser



  B
  L
   B
   L
   M
    M
    E
     A
     n
     e
      d
      m
      rg
       y
        in
         is
        ,M
         in
          e
           tra
           ra
             tiv
               eU
            ls&R
               ea
                 n
                 itD
                   is
                    tric
                 ltyM
                    ana
                      g
                       tB
                       em
                         o
                         u
                         e
                         n
                          nd
                           ary
                          t |C
                             omp
                               ile
                                 dbyth
                                     eBu
                                       re
                                         O
                                         th

                                         a
                                         uo
                                           e
                                           r

                                           fL
                                            andM
                                               ana
                                                 geme
                                                    nt(B
                                                       LM),N
                                                           atio
                                                              nalO
                                                                 pera
                                                                    tio
                                                                      nsC
                                                                        e
                                                                         •
                                                                         nte
                                                                             S
                                                                             ta
                                                                           r(N
                                                                             O
                                                                               te
                                                                               C
                                                                               ),O
                                                                                 C-5
                                                                                   30.|B
                                                                                       ure
                                                                                         auo
                                                                                            O
                                                                                            th
                                                                                           fLa
                                                                                             n
                                                                                              e
                                                                                              rF
                                                                                              dM
                                                                                               a
                                                                                                e
                                                                                                d
                                                                                                n
                                                                                                 e
                                                                                                 a
                                                                                                 g
                                                                                                  ra
                                                                                                  e
                                                                                                   l
                                                                                                   me
                                                                                                    nt|C
                                                                                                       omp
                                                                                                         ile
                                                                                                           dbyth
                                                                                                               eBu
                                                                                                                 rea
                                                                                                                   uofL
                                                                                                                      andM
                                                                                                                         ana
                                                                                                                           geme
                                                                                                                              nt(B
                                                                                                                                 LM),N
                                                                                                                                     a
                                                                                                                                      W
                                                                                                                                      ebA
                                                                                                                                        p
                                                                                                                                      tio
                                                                                                                                        n
                                                                                                                                         p
                                                                                                                                         a
                                                                                                                                          Bu
                                                                                                                                           ild
                                                                                                                                          lO
                                                                                                                                           pe
                                                                                                                                             erfo
                                                                                                                                             ra
                                                                                                                                                rA
                                                                                                                                              tio
                                                                                                                                                n
                                                                                                                                                  rc
                                                                                                                                                 sC
                                                                                                                                                  e
                                                                                                                                                   G
                                                                                                                                                   n
                                                                                                                                                     IS
                                                                                                                                                    te
                                                                                                                                                     r
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.139 Page 115 of 136




                   (1 of 4)                                • •        X
                   Surface Management Agency: NIAVY -
                   Miramar Naval Air Station

                    SMAID                      2,37 1
          0
                    HOLD ID                    2,37 1
          0
                    Administrative             DOD
          ...J      Department Code
          0
ir m r              Administrative Agency      NAVY
                    Code

                    Administrative Unit Name M iramar Nava l A ir
                                             Station
                    Administrative Unit Type   N ava l Ai r Station

                    Holding Department         DOD
                    Code

                    Holding Agency Code        NAVY


                   Zoo m to                                    •••
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.140 Page 116 of 136




                             EXHIBIT 6
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.141 Page 117 of 136


                                                                                                                             Search the Site
                                                  Have questions about housing?         Request a Call Todayl                                                     X   E;J

         LINCOIN MILITARY HOUSING                                                                                             SPECIALS          FIND YOUR HOME



         INSTALLATIONS          WHY MlllTARY HOUSING       CURRENT RESIDENTS          WHO WE ARE         SERVICE SURVEY            CONTACT US         APPLY NOW




         OVERVIEW               COMMUNITIES           MOVING HERE             CONTACT US                            NEWSLETTER            CURRENT AVAILABILITY




         Miramar MCAS Off & On Base Housing
         Located in a northeast neighborhood of San Diego, Miramar enjoys all of the activities and amenities of California's second largest city, It

         features an ideal climate, miles of pristine beaches, a host of world•class golf courses, and a dazzling array of family attractions including the

         world-famous San Diego Zoo and Wild Animal Park, SeaWorld San Diego, LEGOLAND California, a ... more




         MIRAMAR (MCAS) COMMUNITIES                                               I Search Communities...




             Capeharts East                                    Capeharts West                                           Mira Mesa Ridge

           • ServiDg:E6•E<:l                                 , Suving;Wl-05                               i         • Serving: El • E6
           • Pets:Yes      • OnBase                          • Pets:Yes    • OnBase                       I         , Pets:Yes       • Milesto&se:3
                                                                                                         .I




             Miramar Milcon                                    Miramar PQ                                               Miramar Townhomes

           • Serving: El • E9                                • Suving;El•E6                                     i   ,   Setving:El-E6&Wl•W3
                                                                                                                : • Pets;Yes       • OnBa.se
           • Pets:Yes      • OnBase                          , Pet:1:Yes   • OnBase
                                                                                                          I
                                                                                                          '



          Stay Up-to-date with Lincoln                                                                                  JOIN OUR MAILING LIST
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.142 Page 118 of 136


                                                                 Have questions about housing?                  Request a Call Todayl
         LIVING WITH LINCOLN                        TESTIMONIALS                      RESOURCES                  FAQS            CAREERS    BLOG        NEWS




         Home                                          Current Residents                              COMMUNITY EVENTS

         Installations                                 Who We Are                                     MAINTENANCE REQUEST

         Why Military Housing                           FAQs                                          CONTACT
                                                                                                                                           JOIN OUR MAILING LIST




                              Lincoln Military Housing Is an equal opportunity housing provider and does not dlscr!mlnate
                              based on ancestry, race, color, religion, sex, disability, family status or nat!onal origin.

         C 2020. Lincoln Military t-lou<;lng; All rijjh1s reserve<!. Legal/ Careers /Privacy/ SJtc Map/ Share
         Powered by Jonah / Designed by Dodd Creative
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.143 Page 119 of 136




                             EXHIBIT 7
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.144 Page 120 of 136
"
'



                                 2.0 MCAS MIRAMAR LAND USE

    2.1 Location and Environmental Setting
    MCAS Miramar is located approximately 13 miles north of downtown San Diego and 4 miles east of the
    Pacific Ocean (Figure 2.1 a). The MCAS Miramar property is about 12 miles long from east to west and about
    4 miles from north to south encompassing 23,015 acres 1• State Route 52 and Interstate 805 (I-805) form the
    southern and western borders of the installation, respectively. 1-15, State Route 163, and Kearny Villa Road
    bisect the Station into east and west. 1-15 and Miramar Road are the main access roads to the Station. Several
    nearby communities continue to grow in the vicinity ofMCAS Miramar including the City of Poway, City of
    Santee, Mira Mesa, Scripps Ranch, Clairemont, Kearny Mesa, and others (Figure 2.1 b).

    The western portion ofMCAS Miramar is located on a marine terrace, or mesa, on the coastal plain that rises
    gradually from the Pacific Ocean. Western Miramar is relatively flat with deeply incised canyons. East
    Miramar is made up of coastal foothills and canyons with moderate to steep slopes. Elevations range from 240
    feet in the west to 1,178 feet in eastern areas of the Station. Major vegetation types on MCAS Miramar
    include chaparral, coastal sage scrub, grassland, and riparian vegetation.

    2.2 Overview
    The Marine Corps is assigned the unique defense mission among the nation's armed services of being able to
    field, on virtually immediate notice, a self-sufficient air and ground combat force trained to fight as an
    integrated team under a single command. To prepare for this mission, the Marine Corps must maintain
    training facilities that offer diversity and flexibility to train its units, so they are prepared for the challenges
    they may face in combat. MCAS Miramar is an important facility for satisfying these training, deployment,
    and personnel support requirements.

    MCAS Miramar encompasses 23,015 acres and is generally bisected by Kearny Villa Road. The area west of
    Kearny Villa Road (the Main Station and South/West Miramar) supports the military need for commercial,
    administrative, operational, and residential facilities. The area east of Kearny Villa Road (East Miramar) is
    primarily undeveloped, is used for military training and operational exercises, warehousing, and supports the
    military need for encroachment and access control. Land use controls for lands underlying flight paths prevent
    certain types of land uses that would be incompatible because of noise levels and safety considerations
    associated with aircraft operations. In addition, undeveloped lands of East Miramar are used for land
    navigation training, troop maneuvers, bivouacking/over-night camping, aircraft/personnel support exercises,
    tactical vehicle driver training, and weapons instruction training. The south, central part of East Miramar
    (south of the aircraft approach corridor) is being planned for construction of military family housing.

    Military land uses at MCAS Miramar include operational (e.g., aircraft operations) and non-operational (e.g.,
    community support) uses and functions. Land uses not directly related to or supportive of the military mission
    also take place within MCAS Miramar. These non-military uses primarily include outleases and easements for
    public highways, roadways, utilities, and landfills, encompassing about 2,900 acres.

    Developed areas within MCAS Miramar cover about 4,141 acres and include aircraft operation and
    maintenance facilities, administrative and residential buildings, storage and supply facilities, research
    facilities,

    1
      Acreage within this INRMP may not be completely consistent with each other, primarily due to changing acreages due
    to land transfers, different geospatial data system (GIS) software, or the time of data collection. This total acreage for
    MCAS Miramar is considered official, as of February 24, 2003.

    INRMP - Land Use                                        2-1                                  MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.145 Page 121 of 136




                                       Figure 2.1a. Regional Location of MCAS Miramar




                   I
                   '"---',,                                                           Riverside
       Orange                          --,
                                     ,,
                                          I


       County/                                                                          County
                               ,;
                           I
                           ~ -------,
                           I                  .. ,._


                                                        ...!., _ - - -
                                                                         --------------------------------------------



                                                                                          San    Diego

                                                                                             County
                  Pacific



                  Ocean




                                    Miles
                                                                                                        UNITED STATES
           0           5             10                20
                                                                                                            MEXICO
     Geomorph/S                                                                                                          2,



    INRMP - land Use                                                        2-2                     MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.146 Page 122 of 136




                           Figure 2.1 b. MCAS Miramar and Surrounding Areas


                                                                        Poway



                                                                                "
                                                                                                      "
                                                             Miramar
                                                             ~t




      Pacific



                La Jolla




                                                                                                                      El Cajon


       Ocean



                                                                                          • V         00.S1
                                                                                                              MIies
                                                                                                                      2     3


                                                                                        Gi,001or IS                          ,oo,

   recreation areas, and civilian outleases. Facilities at MCAS Miramar include 350 buildings with more than
   4,200,000 square feet of building area and other structures and facilities, such as runways, utilities, roadways,
   and fuel storage.

   Most major construction described in the 2000 INRMP (MCAS Miramar INRMP 2000) was to support the
   transfer of the Station from NAS Miramar to MCAS Miramar. All of these projects have been completed. The
   Station Master Plan (Naval Facilities Engineering Command, Southwest, in preparation) defines land use
   strategies for MCAS Miramar (e.g., development areas, training areas).

    Five training areas have been designated within the boundaries of the Station (Figure 2.2). During the BRAC
    process, the Marine Corps indicated that it intended to use training areas consistent with guidelines and
    procedures established by NAS Miramar (NAS Miramar Instruction 7050.20). The Marine Corps developed
    MCAS Miramar Station Order P3500.2, which includes specific instructions for use of these training areas.
    However, as new mission requirements are identified, ground training areas may be modified.

    Undeveloped land makes up the remainder of the area within MCAS Miramar. Most of these lands remain
    undeveloped to support the military need for encroachment and access control by segregating land uses that
    may be incompatible because of noise levels and safety considerations associated with military activities.

    INRMP - Land Use                                   2-3                                MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.147 Page 123 of 136




   Undeveloped lands within MCAS Miramar form one of the largest parcels of contiguous natural area in the
   rapidly developing San Diego area.

   2.3 Land Use History
   The MCAS Miramar Integrated Cultural Resources Management Plan (MCAS Miramar Integrated Cultural
   Resources Management Plan 2004) (Appendix A) has a detailed description of the history of the land
   comprising MCAS Miramar. Native Americans were the first recorded users of the area in the vicinity of
   MCAS Miramar. The area was likely used as an
   inland hunting and collecting area for coastal
   tidepool gatherers.

   The area then became part of a Spanish land grant
   owned by Don Santiago Arguello and was grazed.
   He divided and sold portions of the land grant after
   the Civil War. During the mid- to late 1800s, the
   land was grazed and used for non-irrigated
   agriculture. In the late 1800s and early I 900s, the
   farming community of Linda Vista was situated in
   an area east of what is now 1-15.

   During World War I, an Army infantry training
   center called Camp Kearny was established on the       Camp Kearny                  Natural Resources Division
   location of present day MCAS Miramar. In 1917
   the Army leased about 8,000 acres for Camp Kearny and soon added an adjacent 5,000 acres for training and
   maneuvering activities. Approximately 5,000 men and 20,000 horses and mules were housed at Camp
   Kearny. An estimated 1,262 buildings were constructed over a five-year period, most of which were
   demolished when Camp Kearny was closed in 1922. By the time the war ended, the strategic importance of
   aviation for the military and the Miramar area as an aircraft launching site was secured. Between the two
   World Wars, the property was operated briefly as a dirigible base, and was known as Army Infantry Training
   Center Camp Kearny.

   At the start of World War II, the Station was expanded and reorganized into two activities. The southern half
   became an auxiliary field for NAS North Island, and the northern portion became Marine Corps Air Depot. In
   1941 the Air Depot expanded to more than 29,000 acres and was called Camp Elliott. The Camp was located
   east ofl-15 and included all of present-day East Miramar. In 1943 the Station was commissioned MCAS
   Kearny Mesa.

   In 1946 the Station was designated MCAS Miramar, until the Marine air units were moved to El Toro in
   1947. The Station was designated NAS Miramar on I April 1952, when it became the Master Jet Station for
   the Pacific Fleet.

   The easternmost portion of present-day MCAS Miramar, referred to in the past as the Sycamore Canyon
   Annex; was transferred to the U.S. Air Force in 1960 and later to the National Aeronautics and Space
   Administration for missile testing. In 1977 the remaining portion of Camp Elliott and the National
   Aeronautics and Space Administration testing site were transferred back to NAS Miramar.

   NAS Miramar remained relatively unchanged until 1993, when MCAS El Toro and MCAS Tustin were
   selected for closure as a result of the Defense Base Closure and Realignment Act of 1990 (Public Law IO 1-



   INRMP - Land Use                                  2-4                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.148 Page 124 of 136




c::]AccldentP
    ! Accident p:tential Zone I
D Clear Zone tential Zone II
' - Pistol and RIO 8
•••'" Lan            Range SDZ
["'"'"l      d Use Sector
.:•:::' Exploslve Safety Qua .
L - • Training Area         nfity Distance
~ Pioposed Housing
B         Special Natural Area
          Developed Area




                                                                          Land Use Sectors T ..
                                                                             reas, Con    . , rammg
                                                                           A
                                                       Mlles            Special Naturai8:amts, and
                                                                                         esource Areas
                                             0   0.5           2   3
                                                                       G~omo   s   Figure 2.2
                                                                               1
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.149 Page 125 of 136




   510) that was accepted by Congress in September 1993 and September 1995. As a result of this selection,
   Marine Corps units were realigned to NAS Miramar; NAS Miramar officially became MCAS Miramar on 1
   October 1997.

   2.4 Military Operational Requirements
   All Marines must annually satisfy mandatory training requirements designed to ensure that all personnel are
   prepared for immediate deployment and combat operations. These training operations can be classified as
   Marine Corps Common Combat Skills Training, vehicle operations, Marine Wing Service Support, and Air
   Operations Training. This training consists of open
   area classes, fieldwork (including land navigation
   and static displays), weapons qualifications, and
   overnight bivouac activities. Of the approximately
   23,015 acres that comprise MCAS Miramar,
   approximately 4,698 acres in five specified training
   areas, have been designated specifically for ground
   training operations. These training areas are utilized
   for field training operations by ground and aviation
   units of the Marine Corps and other active duty and
   reserve components of the DoD and other federal,
   state and local law enforcement agencies. Although       CH-53 Helicopter
   other undeveloped areas within East Miramar are
   not presently identified for current ground training, they serve as part of the Marine Corps inventory for
   potential future use as training ranges. Additionally, other developed sites on the Station may also be used to
   support operational training requirements. Impacts associated with training activities may result from foot
   traffic, tracked and wheeled motor vehicle operations, combat engineering support operations, temporary
   encampments, and fixed and rotary wing aviation operations that are conducted during day and night.

   Types, frequency, intensity, and duration of training activities vary by location and training requirements.
   Each of the five dedicated training areas experiences a level of activity and frequency ofuse that is based on
   specific training requirements that may require unique physical attributes and/or Station assets in that area.
   This results in some areas of the Station experiencing most, if not all of the various activities listed above,
   while others may experience little or no activity. All Station training activities affect natural resources to some
   degree, but in many cases, these effects are temporary, of a short duration, and have a low to minimal impact.

   2.4.1 Marine Corps Common Combat Skills Training
   Basic Marine Corps Common Combat Skills Training is required of every Marine, regardless of his/her
   military occupational specialty. Battle skills training primarily consists of ground combat training conducted
   to teach or refresh field skills that include infantry; small arms weapons qualifications; Nuclear, Biological,
   and Chemical Defense Training; and individual and unit training operations. These activities may vary from
   small groups (2 -13 Marines) to several hundred Marines participating in patrol and land navigation exercises
   or in organized marches on established roads. Training may occur within any one or a combination of training
   areas across the Station. Field training also includes training in offensive and defensive maneuvers, patrolling,
   land navigation, communications, and other associated field activities for engineering support operations.
   Most training operations last from several hours up to a full day or more, with some activities being scheduled
   for up to five days with bivouacking/overnight camping. Most activities are conducted either on foot or by
   vehicle, being limited by established range scheduling, training scenario, scheme of exercise maneuver, slope
   of terrain, and vegetative cover. The following activities are representative of the scope of ongoing Marine
   Corps Common Combat Skills Training at MCAS Miramar.



   INRMP - Land Use                                     2-6                               MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.150 Page 126 of 136




       •   Nuclear, Biological, and Chemical defense training in the practical application of decontamination
           and/or neutralizing agents on personnel, unit field equipment, the use of the M-40 gas mask with
           exposure to a CS (tear gas) in a confined gas chamber training facility, protective suits to protect
           individuals from biological or chemical agents, and first aid measures for individuals exposed to such
           agents. This training also addresses first aid treatments in a field environment and field sanitation for
           eating utensils, individual water purification, personnel hygiene, and human waste removal/disposal.

                                                                     •
                                                                   Land navigation training instruction in
                                                                   the use of standard issue I :50,000 maps
                                                                   and compass and plotting and practical
                                                                   application in the movement from
                                                                   location to location utilizing maps,
                                                                   compass, and terrain association.
                                                                 • Instruction in the setup and use of mobile
                                                                   field communications equipment that
                                                                   include radios, telecommunications
                                                                   satellite up and down links, computer
                                                                   equipment, and power generation
                                                                   equipment in a field environment.
                                                                 • Individual training consisting of
                                                                   instruction and testing of individual
           personnel in basic conditioning and survival skills, which includes physical fitness, swim
           qualification, and motor vehicle drivers improvement.

   2.4.2 Firing Ranges
   All Marines require marksmanship training on established ranges for the firing and handling of the
   Ml 6A2/A4 or M4 service rifle on a known distance course offire 25,200,300, and 500 yards. Many Marines
   require training for firing and handling the M9 service pistol on a known distance course of fire 7, 15, and 25
   yards. The Navy had established a marksmanship range on the former Camp Elliott. This range did not have a
   long enough surface danger zone to accommodate the M 16A2 rifle.

   A state-of-the-art, electronically scored rifle range has been constructed in the north-central portion of East
   Miramar on the site of the former Green Farms Electric Gun Research and Development Facility. This range
   uses a Location of Miss and Hit (LOMAH) system for scoring. A 25-firing point, pistol range has been added
   to this complex to replace the pistol range at the former Camp Elliott.

   An Explosives Ordnance Demolition range is located in the east-central portion of East Miramar. This range
   was constructed on a portion of the former Sycamore Canyon Atlas Missile Facility. This demolition range is
   used to train Explosives Ordnance Demolition personnel and is also used for emergency destruction of
   hazardous explosive items, including items found on the Station and in the local community.

   In addition to Sheriff personnel, the San Diego County Sheriffs Department small arms range within Training
   Area Sis used by the Provost Marshal's Office and Special Operations personnel. The San Diego Shotgun
   Sports range south of the runways is not used for military training (see Section 2.5.1, Current and Proposed
   Non-military Use ofMCAS Miramar).

   2.4.3 Vehicle Operations
   Typically, selected Marines are trained in the operation ofnumerous types of vehicles that can include High
   Mobility Multipurpose Wheeled Vehicles, 5-ton six-wheel drive trucks, Light Armored Vehicles, tanks, and


   INRMP - Land Use                                    2-7                               MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.151 Page 127 of 136




   commercial all terrain vehicles. Vehicle operations include the movement on primary and secondary roads by
   both individual and convoys of wheeled and tracked vehicles within designated training areas, as well as on
   established roadways. Typically, motor vehicle training operations consist of vehicle handling, patrolling,
   screening maneuvers, counter-mechanized ambush, offensive and defensive combat maneuvers, land
   navigation, and transport of personnel and equipment to and from training areas.

   In accordance with Station Range and Training regulations, wheeled and tracked vehicle traffic is permitted in
   virtually all training areas and access roads based on vehicle capabilities and the slope of the terrain in the
   training area. Primary vehicle training operations are conducted on established roads and jeep trails in
   designated operations areas during day or night hours and occur as the training scenario dictates. Station
   regulations require that all personnel use secondary roads within the training areas to the maximum extent
   practicable and limit vehicle speed to a maximum of 25 miles per hour on improved roads and 15 miles per
   hour on unimproved roads and jeep trails.

   2.4.4 Marine Wing Support Squadron Operations
   Marine Wing Support Squadron training operations are developed and conducted to provide training support
   for medical services, messing, laundry, command posts, supply, transportation, communications, forward air
   traffic control, and forward air defense systems. These operations also include engineering support for heavy
   equipment operations, waste water disposal, bivouac sites, field showers, simulated decontamination
   operations and potable water production, and battle skills training. Marine Wing Support Squadron units
   provide transport support for material, units, material-handling equipment, and personnel with wheeled
   transport vehicles. They also facilitate receipt, storage, and further shipment of material and personnel.
   Engineering support includes reconnaissance, construction of temporary camps, forward field bases to refuel
   and rearm vehicles and aircraft (including laying down temporary matting, connecting fuel bladders, and
   utilizing power generation equipment), and removal oflanding obstacles.

   Typically, combat engineers employ bulldozers, graders, backhoes, 5-ton six wheel drive trucks, High
   Mobility Multipurpose Wheeled Vehicles, bulk refueling equipment, reverse osmosis water purification units,
   and all -terrain forklifts of varying tonnage to move supplies and equipment within training areas. This
   equipment can also include road graders, forklifts, loaders, bulldozers, small cranes, and light and heavy
   trucks. Typically, engineering operations involves training 12-20 Marines in the use ofa variety of heavy
   equipment used for earth moving and logistics operations. Engineering training operations are also conducted
   station-wide in support ofroad and drainage system maintenance, minor projects (e.g., Fish Pond restoration),
   and range grading and maintenance operations.

   Marine Wing Support Squadron training is usually restricted to relatively flat areas lacking significant
   vegetation. Most, if not all of these training sites have been highly disturbed during previous training
   operations, and no new sites are created due to a lack of time, equipment, and financial resources. There is a
   need for a dedicated engineer training site that could be heavily disturbed. One site being considered is reuse
   of the former Camp Elliott known-distance rifle range.

   2.4.5 Aviation Operations
   Aviation operations, fixed and rotary wing, occur year-round and consist of training exercises involving
   landings, takeoff, and the transport of personnel or material. This training is either flight operations offixed-
   wing or rotary-wing aircraft or aircraft rescue/fire fighting training operations.

   All fixed-wing aircraft confine take off and landing operations to runways at the Station. Rotary-wing flight
   operations are conducted over all training areas of Miramar. Takeoffs and landings are conducted from
   established landing zones, confined area landing sites, and any other location not specifically prohibited to


   INRMP - Land Use                                    2-8                               MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.152 Page 128 of 136




   aircraft. Local rotary wing flight operations are typically conducted 100 to 200 feet above ground level,
   depending on the training scenario and the numbers of aircraft. Training in rotary-wing aircraft also includes
   the following:

       •   External load practice, which is the application of lifting, by a helicopter, a load of materials or
           equipment slung under a helicopter. This also includes slinging a water bucket unit utilized for fire
           fighting.
       •   Mountainous and/or confined area landings,
           which includes instruction and training in use
           of a helicopter landing zone in a mountainous
           area or one with limited clearance obstacles in
           close proximity to the landing zone.
       •   Flight operations using light intensifying
           equipment (night vision) while flying a
           helicopter in night or low-light situations.

   Typically aircraft      rescue/firefighting    training
   operations include:

       •
       •
       •
           removing aircrew members from a downed or !
           crashed aircraft,
           extinguishing fires associated with aircraft at
           an airfield or in remote locations,
           the use ofrescue equipment,
                                                             L
                                                             . · ... •_
                                                                       -~'--
       •   use and operation of firefighting and rescue      CH 53 lifting HMMWV
           vehicles, and
       •   emergency first aid for injured aircrew members .

   These training operations are generally conducted in close proximity to the existing runways. Aircraft
   rescue/fire fighting training uses a burn pit to simulate burning aircraft and/or fuel.

   MCAS Miramar is being considered as a site for stationing the MV-22 Osprey. The environmental impact
   statement for this project is being developed to include stationing options.

   2.5 MCAS Miramar Military Land Use

   2.5.1 Operational Military Uses of MCAS Miramar
   MCAS Miramar can be divided into three general geographic and functional sectors: (!) Main Station,
   (2) South/West Miramar, and (3) East Miramar (Figure 2.2). Marine Corps land use needs and requirements
   within each of these areas are described in this section.

   Main Station
   The Main Station is largely developed and contains facilities that support primary military functions of
   MCAS Miramar. Military land uses include the airfield and aircraft operation areas and maintenance, supply,
   community support, recreation, and residential facilities.

   Implementation of the BRAC action required expansion and reconfiguration of runways and aircraft aprons,
   expansion and construction of hangars, and various administrative, maintenance, storage, and housing
   facilities at the Main Station. All of this has been completed.

   INRMP - Land Use                                   2-9                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.153 Page 129 of 136




   Other facilities located at the Main Station include a facility for Aircraft Rescue Fire Fighting training, Direct
   Support Stock Control, the Defense Reutilization Marketing Office, and a heavy lift pad. The Direct Support
   Stock Control and Defense Reutilization Marketing Office are primarily supply, storage, and staging
   facilities. The heavy lift pad is located just south of Runway 6R/24L and is used for helicopter aircrew
   training for lifting external cargo loads.

   South/West Miramar
   South/West Miramar includes the area west of Kearny Villa Road and south and west of the Main Station.
   There are several non-military and non-operational developments in the area, but currently there are few
   operational uses. Constraints to land use in this area include the airfield clear zone, accident potential zones,
   noise zones, horizontal planes and transitional surfaces, areas of electromagnetic interference, and large
   concentrations of vernal pool habitat.

   East Miramar
   East Miramar is located east of Kearny Villa Road (Figure 2.2).
   Primary military land uses in this area include field training,
   ordnance storage and assembly, small arms ranges, and
   warehousing. Land use constraints in this area include accident
   potential zones, noise zones, small arms surface danger zones,
   areas of electromagnetic interference, Explosive Ordnance
   Disposal Training Range, and Explosive Safety Quantity
   Distance arcs that surround ordnance magazines.

   The Navy established five training areas in East Miramar totaling
   about 5,000 acres: Training Area 1 (2,132 acres), Training Area
   2 (I ,021 acres), Training Area 3 (304 acres), Training Area 4
   (928 acres), and Training Area 5 (298 acres). Encompassed
   within or adjacent to Training Area 5 are an inactive rifle range,
   the San Diego County Sheriff's Department small arms range and
   range operation center, and the military small arms range.

   Other facilities include firing ranges and explosive ordnance
   training facilities, a Mountainous Area Landing site (Training Area 3); a Confined Area Landing site
   (Training Areal); and a Nuclear, Biological, and Chemical training site (Training Area 5).

   2.5.2 Non-operational Military Uses of MCAS Miramar
   Non-operational military uses are land uses that indirectly support primary military functions of MCAS
   Miramar. Non-operational uses include housing, community support, and recreation. Most are within the
   Main Station, although some non-operational uses occur or are proposed in more remote locations of the
   Station. Non-operational military land uses associated with the Marine Corps Community Service Department
   facilities include an equestrian facility, a horse trail, a recreational fishing pond, and a golf course. A
   recreational vehicle campground and storage lot are planned in the future.

   The Department of the Navy plans to develop military family housing is an area in south-central East
   Miramar north of State Route 52. There is a military family housing shortfall in the region, and this shortfall
   has been estimated to further increase. The availability of affordable housing to military personnel and their
   families is important to their quality of life, and retention of personnel is important to the mission of local
   Navy and Marine Corps commands. This project will provide up to 1,600 suitable, affordable housing units


   INRMP - Land Use                                     2-10                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.154 Page 130 of 136




   for junior enlisted military personnel and their families in proximity to San Diego area military installations to
   which personnel are assigned. An environmental impact statement was finalized with a Record of Decision on
   August 12, 2004. Adverse effects to threatened and endangered species have been largely avoided; effects to
   the endangered Del mar manzanita on the eastern edge and San Diego fairy shrimp in some dirt road puddles
   from the housing development will be mitigated. The loss of regionally rare plant community types and
   wetlands will be compensated for by restoration and/or preservation off-site.

   The Miramar Wholesale Nursery is an agricultural outlease on the western edge of MCAS Miramar at the
   Governor Drive off-ramp to 1-805. MCAS Miramar may pursue the re-issuance of the native seed collection
   outlease. Due to the unique type and nature of agricultural outleases, they are considered in this document as
   non-operational military land uses. Outlease contracts may not exceed IO years, and all proceeds beyond lease
   management costs may only be expended for natural resource management, including implementation of
   planned actions in this INRMP.

   2.6 MCAS Miramar Non-military Land Use
   This section describes existing, planned or proposed civilian or other agency land use developments that have
   been identified within or immediately adjacent to MCAS Miramar (Figure 2.6).

   Non-military land use ofMCAS Miramar occurs primarily as a result of private inholdings, lease agreements,
   and easements. Non-military use of the Station is subject to constraints of military activities supporting the
   overriding military mission and environmental considerations. Primary constraints include areas managed for
   resource conservation and areas affected by accident potential zones, areas of high noise exposure levels,
   surface danger zones, and Explosive Safety Quantity Distance arcs. Due to the relatively small or linear
   nature of leases and easements on MCAS Miramar, natural resource management is executed on all Station
   property based on the resources present with minimal, or no, modification due to associated boundaries.
   Station personnel work in coordination with applicable tenants, as necessary, to assure natural resource
   management access and encourage their efforts toward furthering the goals of this plan.

   As surrounding areas have become more urbanized, there has been increasing demand from the public to
   access MCAS Miramar for recreational purposes. Select locations of the Station are accessible to the public;
   however, military constraints limit the amount of land available for recreation. Public access for recreation
   also must be limited due to 1) military operational and security needs; 2) safety hazards such as explosive
   safety distances, firing range surface danger zones, and aircraft operation compatible use/clear zones; 3)
   staffing limitations; and 4) resources conservation needs. Recreational access to undeveloped areas is limited
   to a few activities that have been approved by the Committee for Land and Airspace Management Policy
   and/or the Commanding Officer (e.g., equestrian trails). Occasional natural resource-related field tours are
   also conducted on MCAS Miramar. Non-military land uses not related to recreation or natural resources are
   described below.

   San Diego Gas & Electric (SDG&E) Facilities and Maintenance Activities
   Numerous SDG&E facilities are located on MCAS Miramar (Figure 2.6). These include:

       •   a substation in the northern portion of East Miramar;
       •   14 electricity transmission lines, 4 gas transmission lines, and a communications line;
       •   multiple overhead 12 kV electric distribution lines, located primarily west ofl-15; and
       •   multiple gas distribution lines, located primarily west ofl-15.




   INRMP-LandUse                                       2-11                               MCAS Miramar, California
                Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.155 Page 131 of 136




                                                                                                                                                                                          .,!
                                                                                                                                                                                          ~
                                                                                                                                                                                          S,
                                                                                                                                                                                          8
 ..
 ca
 E
 f!
::i!:            ,,.--sDG&ETransmissiontEaaeman
                 , . . i Non-mlila,Y IJse
                                                                                              NutO-lkHi
                                                                                              WNlllrffMMrS/1'.
                                                                                                                                                           SOG&E
                                                                                                                                                          .Sllbsf;ltlo,,           T I    0,

                                                                                                                                                                                          u
                                                                                                                                                                                          ~
~
(.)
                 [8 Private !MOidings


::i!:
0                                                                      CALTRANS EaremHr
 1/)
 Q)
                                                                       FAA
 1/)
:::,

~
 ~          NOdhClf)IW.ltT
            RtcI.mallon Phnl
                                                                                                                                            I
                h
                                                                                                                                   I
                               .Aldthon Topt,t.,, .,.d
                               S/,nlll~Rililroad

 ~
 C
 0
            \

                               ------.,L                                                                                                                                                  -N
                                                                                                                                                                                          N

z
"C                                                                                                                           PropoudSycamoro~yon
 Q)                                                                                                                          Couaty Landfill &pa,slan
 1/)
 0                                                                                                                           ,..,.
 0..                                                                                                                         _a..Jlnt

 e
a.
"C


-.
 C
 ca
 C
 ~
 ::J
(.)
<D
                                                                                                                 •
                                                                                                                 Miles
                                                                                                                                                        Current and Proposed
                                                                                                                                                         Non-military Uses of
                                                                                                                                                           MCAS Miramar
                                                                                                                                                                                          ::l"
c-,i
 ~
 ::J
-~
        This map Is for planning purposes only. So!TI& dala may
        be Incomplete, inaccurately posltio!'led. and/« generalized.
                                                                                          0      0.5                     2              3

                                                                                                                                                  -·                  Figure 2.6
                                                                                                                                                                                   ,.,.   §
                                                                                                                                                                                          .._,
                                                                                                                                                                                              I

u.
                                                                                                                                                                                          ~~
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.156 Page 132 of 136




   Construction activities associated with SDG&E facilities include new overhead electric transmission,
   distribution, and communications lines within existing easements and/or licenses (access provided by existing
   or new roads) and new underground electric distribution, natural gas transmission, natural gas distribution,
   and/or communications line in existing easements and/or licenses (access provided by existing or new roads).

   Regular access, reconstruction, repair, replacement, maintenance, and emergency maintenance activities
   associated with SDG&E facilities include maintenance of electric distribution, electric transmission, and gas
   transmission corridors. These facilities consist of power and other poles and or above-ground facilities
   associated
   with underground pipelines located in the easement and/or license. These facilities and access routes must be
   regularly cleaned and maintained and in emergencies repaired. This may require some brush clearing and
   grading.

   There are instances when SDG&E may perform activities requiring excavation that could affect sensitive
   habitat. SDG&E performs these activities in confonnance with guidelines and procedures of the company's
   Habitat Conservation Plan and Subregional Natural Community Conservation Plan. When this occurs,
   disturbed areas are re-vegetated, but in some cases there is permanent loss of habitat, which are mitigated off-
   Station, in accordance with these plans and coordination with the Station and, as applicable, the CDFG and
   USFWS.

   Main Station

   San Diego Shotgun Sports Club
   The San Diego Shotgun Sports Club is located south of the runways and adjacent to a private inholding
   belonging to the Sim J. Harris Company. This facility is privately operated but is available for public use, and
   there are special considerations for use by military personnel.

   South/West Miramar
   The area south of the Main Station and west of 1-15 contains land receiving the majority of non-military use
   on MCAS Miramar.

   City Landfills
   The City of San Diego has been operating sanitary landfills on MCAS Miramar property since 1952. These
   non-hazardous, Title 14 landfills were developed in four phases. South Landfill was started in 1952 and
   completed in 1979. North Landfill was started under separate permit in 1979 and completed in 1985. North
   Landfill is now being managed and monitored as an inactive landfill. West Landfill began under an extension
   of the state permit for North Landfill and is broken into Phase I, which was completed in 1993, and Phase II,
   which began in 1993 and is expected to continue through 2017. Although the inactive landfill surfaces may
   provide some wildlife habitat value, they are considered developed facilities as long as monitoring and
   maintenance requirements remain in effect. Monitoring is required by state law for a minimum of 30 years
   after closure. A license to extract aggregate (sand and gravel) from West Landfill was issued in 1992 after an
   extensive environmental assessment was completed in compliance with NEPA.

   The Miramar Landfill General Development Plan calls for incorporation of several landfill-related projects
   into the existing landfill area. Phase II of this plan was a programmatic environmental impact statement
   completed in 1996. The principal project is the Northern Sludge Processing Facility and associated pipeline,
   which will process sludge from the North City Water Reclamation Project and Point Loma Sewage Treatment
   Facility. Other projects related to the existing landfill include a(!) cogeneration facility, which generates heat
   and electricity from sewer gas and landfill gas; (2) household hazardous waste recycling facility; (3) greens


    INRMP - Land Use                                   2-13                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.157 Page 133 of 136




   recycling facility, which generates mulch; (4) materials recycling facility, which will handle those parts of the
   waste stream that are recyclable; and (5) a revegetation nursery.

   Hanson Aggregates, Harris Plant
   A 76-acre private inholding, located south of the Main Station, is within the boundaries ofMCAS Miramar.
   The property is owned by the Sim J. Harris Company as an aggregate (sand and gravel) mine. Extraction
   activities at the site have ceased, and the company now imports aggregate for the production of asphalt
   products. Adjacent to this property, the company obtained mineral extraction leases to two separate parcels on
   MCAS Miramar. The presence of vernal pool habitat required cancellation of the lease to one of the parcels
   (Parcel A). Within the second parcel (Parcel B), all available aggregate has been mined, and the company has
   been using remaining pits as water reservoirs.

   Reclaimed Water Program Facilities and Pipeline
   The City of San Diego recently upgraded its sewage treatment program and is recycling water in a secondary
   treatment system as part of the Reclaimed Water Program. The Metropolitan Wastewater Department has
   completed the North City Water Reclamation Facility, adjacent to the western border of MCAS Miramar
   which, in conjunction with the Northern Sludge Processing Facility, is generating usable (not potable) water
   from sewage. The Northern Sludge Processing Facility is in the southwest portion ofMCAS Miramar. The
   Water Utilities Department is distributing the reclaimed water.

   One main distribution line runs east along Miramar Road, past the golf course and housing, and then north
   along Black Mountain Road. The environmental impact statement completed for the facilities and pipelines
   required revegetation of the pipeline easement, which is ongoing, as outlined in their revegetation plan.

   Veterans Administration Cemetery
   Two parcels aboard MCAS Miramar are under consideration for a Veterans Administration Cemetery. The
   preferred alternative is a parcel in the northwestern portion of West Miramar. The other alternative is on a
   parcel bounded by 1-15, Kearny Villa Road, and SR-52. An Environmental Impact Statement is being
   prepared for this project.

   East Miramar
   Located within East Miramar are the San Diego County Sheriff's Department small arms range, the San Diego
   Community College Fire Academy, National Weather Service facilities, SDG&E substation and transmission
   lines, a San Diego County Water Authority aqueduct, and the Research Natural Area.

   San Diego County Sheriff's Department Small Arms Range
   The San Diego County Sheriffs Department small arms range is a 92-acre facility within Training Area 5 in
   old Camp Elliott. County, state, federal, and local law enforcement agencies and military personnel use this
   site to conduct role-play scenarios and live-fire training exercises, as well as practice rescue training
   techniques. The facility is composed of a dog training facility, an urban disaster training facility, an obstacle
   course, firearms ranges, a mock town (known as Duffy's Town), and administrative buildings. The tactical
   training site known as Duffy's Town provides a location for realistic training scenarios, including routine
   patrol procedures, tactical entry into buildings, and live-fire exercises.

   San Diego Community College Fire Academy
   The San Diego Community College Fire Academy facility encompasses about four acres ofland in the old
   Camp Elliot area. The facility is used for training students from the Community College in urban fire fighting
   and urban disaster rescue techniques. The main facility is located south of the San Diego County Sheriffs
   Department small arms range; a second facility is located to the southwest of the main facility.
   National Weather Service Station

   lNRMP - Land Use                                    2-14                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.158 Page 134 of 136




   The National Weather Service has a weather station in the northern portion of East Miramar. The site includes
   facilities that support the Next Generation Weather Radar, which analyzes storm clouds and assists in
   predicting tornadoes and violent thunderstorms.

   San Diego County Water Authority Aqueduct
   The San Diego County Water Authority (SDCWA) possesses a 78-acre easement that is about 130 feet wide
   running north and south through East Miramar referred to as the "Second Aqueduct". This easement contains
   one 97-inch, one 84-inch, and one 69-inch diameter water transmission pipelines and associated surface
   structures (air vents at high points and blow-offs at low points) along the pipeline that require frequent
   inspection and periodic maintenance. Most of the easement is overlain by Aqueduct Road, which serves as
   access to SDCWA facilities, as well as a fuelbreak/fire road (NS-4) for the Station.

   Construction activities associated with SDCWA facilities include new installation and repair/replacement of
   buried pipelines, conduits, and surface structures within the existing easement. This may involve internal
   pipeline relining or replacement of pipe sections that require excavation of the pipeline and may require some
   brush clearing and re-grading.

   Regular maintenance activities include weekly patrol and inspection of facilities and access roads and periodic
   pipeline draining for internal inspections. Access road maintenance to retain existing road with includes
   repairs and improvements to culverts, road grading, and placement of gravel. Periodic pipeline draining and
   internal inspections involve discharging water from the pipeline from blow-offs into natural drainages atrates
   that prevent erosion and downstream sedimentation.

   There are some instances where construction and maintenance activities could affect federally listed
   threatened and endangered species. A Section 7, Endangered Species Act, Biological Opinion (1-6-93-F-28),
   which was issued to the Navy on July 19, 1993 during easement document modification, contemplated
   potential impacts to the threatened California gnatcatcher from aqueduct installation and operation. The
   SDCWA is currently processing a Section 10, Endangered Species Act, Habitat Conservation Plan through
   the USFWS to cover effects of its activities on threatened and endangered species throughout San Diego
   County, including those on MCAS Miramar.

   Special Natural Areas
   Special natural areas within the boundaries ofMCAS Miramar include Miramar Mounds National Natural
   Landmark and the Research Natural Area (RNA).

   The Miramar Mounds National Natural Landmark is located on the southern boundary ofMCAS Miramar,
   directly south of the Main Station (Figure 2.2). It was designated by NAS Miramar as a natural landmark
   overlay with the National Park Service in 1972 but remains Station property. The landmark contains
   approximately 400 acres of vernal pool habitat basin and associated mima mound topography. The Station
   also focuses many of its vernal pool habitat restoration and mitigation needs in this area. Conservation of this
   area also maintains compatible land use with aircraft accident potential zones and preventing encroachment of
   incompatible land uses.

   The 978.3-acre RNA contains undisturbed Diegan coastal sage scrub, chamise chaparral, coast live oak
   woodland, and native grasslands (NAS Miramar 1987). The RNA was designated in 1987 to assist in
   conserving these relatively undisturbed vegetation types to provide educational opportunities and research
   areas for scientists to study the ecology, successional trends, and other aspects of the natural environment.

   Management of the RNA is similar among various federal agencies designating RN As with the objective of
   protecting the educational and scientific values. The underlying emphasis in RNA management involves

   JNRMP - Land Use                                   2-15                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.159 Page 135 of 136




   controlling disruptive use, encroachment, and development. Activities such as logging, grazing, and burning
   are generally prohibited, and many low-impact uses are also discouraged. Managing agencies do not
   encourage public or recreational use.

   Although there were no listed threatened or endangered species in the RNA at the time of its designation, two
   very small populations of the endangered Del Mar manzanita were found in the area planned for removal
   from the RNA for construction of military family housing. Adverse effects to this species will be mitigated as
   a part of the military family housing project. These two small populations represent the only locations of this
   plant within the RNA, but they comprise a very small proportion of the known population on Station. This
   species is much more abundant in more actively used portions of East Miramar. No other threatened or
   endangered species occur within the RNA.

   The RNA designation was viewed as a buffer zone against encroaching development on the Station's southern
   boundary. Presently, the original RNA area supports few regionally rare natural resources. Very little
   ecological research has been conducted in the RNA because vegetation types present on site are relatively
   common within the region.

   The Marine Corps evaluates land use designations based on operational and other mission requirements. The
   RNA cannot be considered a permanent preserve due to the DoD's requirement to maintain flexibility to adapt
   the defense mission to political and technological developments. Portions ofinstallations may be set aside for
   conservation of significant natural resources; however, such areas shall be reassessed based on the evolving
   military needs of the installation (DoD Instruction 4715.3 paragraph F. l .i.[4]). The August 12, 2004 Record
   of Decision for Military Family Housing in the San Diego Region re-designated approximately 99 acres from
   RNA to for development as military family housing.

   2. 7 Adjacent Land Use
   Land use in the vicinity of MCAS Miramar is primarily open space, industrial, commercial, office, and
   residential. Industrial, commercial, and office land surround West Miramar. San Diego County has
   jurisdiction over unincorporated lands northeast of East Miramar. Also abutting MCAS Miramar are areas
   within the Multiple Habitat Planning Area, as designated by the Multiple Species Conservation Program
   (Figure 5.3). The Multiple Habitat Planning Area is the area within which the permanent MSCP preserve will
   be assembled and managed for its biological resources. The Multiple Habitat Planning Area includes the
   majority of undeveloped public lands (excluding military lands) in the MSCP study area.

   Communities in the vicinity of MCAS Miramar include Scripps Ranch, Mira Mesa, University City,
   Clairemont, Kearny Mesa, Tierrasanta, and the City of Santee (Figure 2.1 b). Scripps Ranch is along the
   northern boundary of the station east of 1-15. Land uses in the western portion of the Scripps Ranch
   community are primarily industrial, commercial, educational, and residential, while land use in the eastern
   portion is primarily residential. Mira Mesa is directly north of Main Station; land uses are primarily industrial
   and residential, with some areas ofundeveloped land. University City is due west ofMCAS Miramar. Land
   use in University City is diverse, with the University of California San Diego, commercial, industrial, and
   medical centers making up the majority of the northern portion of the city and residential, recreation, and
   open space areas located in the southern part of the community.

   Clairemont is to the southwest of MCAS Miramar; predominant land uses include residential, industrial,
   commercial, and areas of undeveloped land. Kearny Mesa is south of MCAS Miramar; primary land uses
   include industrial and commercial development. Tierrasanta is a residential community south of MCAS
   Miramar. The City of Santee is to the southeast; predominant land use is residential, although some large
   sections remain undeveloped adjacent to the Station.


   INRMP - Land Use                                    2-16                              MCAS Miramar, California
Case 3:20-cv-00224-GPC-AHG Document 1-3 Filed 02/05/20 PageID.160 Page 136 of 136




   Other specific land uses adjacent to MCAS Miramar include the Sycamore Canyon Preserve, Mission Trails
   Regional Park, Santee Lakes Regional Park, Marian Bear Memorial Park, Alliant International University,
   Goodan Ranch, and the Sycamore Canyon Landfill.

   Goodan Ranch abuts MCAS Miramar to the northeast. Goodan Ranch is a 321-acre regional park owned
   jointly by the State of California, San Diego County, and cities of Poway and Santee.
   Sycamore Canyon Open Space Preserve lies immediately east ofGoodan Ranch. Formerly a large ranch, this
   1,820 acre preserve primarily consists of undeveloped recreational facilities and open space.
   Mission Trails Regional Park is operated and maintained by the City of San Diego and with about 5,800
   acres, is one of the largest urban parks in the country. The park attempts to be a major information resource of
   Native American and natural history in the region, preserve habitats of plants and animals native to San
   Diego, and provide appropriate recreational opportunities.
   Santee Lakes Regional Park is owned and operated by the Padre Dam Municipal Water District. The
   approximately 200-acre site was designed as part of an innovative water reclamation system used for
   irrigation and recreational purposes. This park contains a campground and recreational fishing ponds.
   Marian Bear Memorial Park lies to the west of the Air Station. It is a 467-acre natural park owned by the
   City of San Diego, which is managed and maintained to preserve the wildlife and habitat native to San
   Clemente Canyon.
   Alliant International University is located north of the Station, adjacent to and southwest of Scripps Ranch.
   The University is located on about 160 acres and has about 1,700 students.
   The Sycamore Canyon Landfill, privately operated, is located immediately south of East Miramar.
   Fanita Ranch, a 2,589-acre property east of MCAS Miramar has been proposed for a mixed-use
   development, primarily residential units. There will be an extensive on-site biological preserve associated
   with the Fanita Ranch Project. This preserve will be directly adjacent to MCAS Miramar; the Fanita Ranch
   Project has specific features designated to maintain connectivity between the preserve and open spaces on
   MCAS Miramar.

   The Fiscal Year 2006 National Defense Authorization Act authorized the Department of the Navy to convey
   to the County of San Diego approximately 230 acres along the eastern edge ofMCAS Miramar, to allow the
   historic Stowe Trail to be reopened for use as passive park/recreation connecting Goodan Ranch, Sycamore
   Canyon County Open Space Preserve to Mission Trails Regional Park. Appropriate NEPA documentation
   will be prepared to analyze such a conveyance.

   Parcels of land located immediately adjacent to MCAS Miramar with undetermined futures include parcels
   owned by CalTrans and the San Diego Unified School District. CalTrans owns a 12.6-acre parcel of land
   north of State Route 52 and east ofl-15. The north, west, and east sides of the parcel are directly adjacent to
   MCAS Miramar. The southern portion of the parcel connects to State Route 52. Ultimate use of this parcel
   has not been determined. The San Diego Unified School District owns a 58.5-acre parcel ofundeveloped land
   surrounded on all four sides by MCAS Miramar. This parcel is north of State Route 52 and east ofl-15.




    INRMP - Land Use                                   2-17                             MCAS Miramar, California
